Exhibit 10.25

PURCHASE AND SALE AGREEMENT

by and between

TRT ACQUISITIONS LLC

(Purchaser)

and

TEDESCHI REALTY CORPORATION

EASTWAY PLAZA LLC

KINGSBURY SQUARE LLC

BETA PROPERTIES LLC

T.D. MANSFIELD ASSOCIATES LLC

MERIDEN REALTY LLC

MIDDLEBORO ASSOCIATES LLC

TERRENCE C. TEDESCHI, TRUSTEE OF HANWELL NOMINEE TRUST

COVE ROAD LLC

TEDESCHI NORWELL LLC

SKAKET ASSOCIATES LLC, TRUSTEE OF SKAKET ASSOCIATES NOMINEE TRUST

SANDWICH ASSOCIATES LLC, TRUSTEE OF SANDWICH ASSOCIATES NOMINEE TRUST

TEDESCHI DARMAN COMPANY LLC

T. DELTA WEYMOUTH LLC

BEDFORD & SCHOOL LLC

TD WHITMAN LLC, TRUSTEE OF WHITMAN ASSOCIATES NOMINEE TRUST

(Sellers)

Dated as of

June 7, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1  Definitions

 

2

 

 

 

Section 1.1.

 

Definitions

 

2

 

 

 

 

 

ARTICLE 2  Agreement; Purchase Price

 

31

 

 

 

Section 2.1.

 

Agreement to Sell and Purchase

 

31

 

 

 

 

 

Section 2.2.

 

Purchase Price

 

32

 

 

 

 

 

Section 2.3.

 

Deposit

 

32

 

 

 

 

 

ARTICLE 3  Conditions Precedent; Activities Prior to Closing and Other Covenants

 

34

 

 

 

Section 3.1.

 

Conditions Precedent to the Purchaser’s Obligation to Consummate the Transaction

 

34

 

 

 

 

 

Section 3.2.

 

Conditions Precedent to the Sellers’ Obligations to Consummate the Transaction

 

37

 

 

 

 

 

Section 3.3.

 

Sellers’ Activities Prior to Closing

 

38

 

 

 

 

 

Section 3.4.

 

Other Covenants and Agreements

 

41

 

 

 

 

 

Section 3.5.

 

Material Matters

 

54

 

 

 

 

 

ARTICLE 4  Confidentiality and Reporting

 

56

 

 

 

Section 4.1.

 

Confidentiality

 

56

 

 

 

 

 

Section 4.2.

 

Reporting

 

57

 

 

 

 

 

ARTICLE 5  “AS IS” Transaction

 

57

 

 

 

Section 5.1.

 

Disclaimer

 

57

 

 

 

 

 

Section 5.2.

 

“AS-IS” Transaction

 

57

 

 

 

 

 

Section 5.3.

 

Waivers; Release and Covenant Not to Sue

 

59

 

 

 

 

 

ARTICLE 6  Casualty Damage or Condemnation

 

61

 

 

 

Section 6.1.

 

Risk of Loss

 

61

 

 

 

 

 

Section 6.2.

 

Condemnation

 

62

 

 

 

 

 

Section 6.3.

 

Cooperation

 

63

 

 

 

 

 

ARTICLE 7  Representations, Warranties and Covenants

 

64

 

 

 

Section 7.1.

 

Purchaser’s Representations

 

64

 

 

 

 

 

Section 7.2.

 

Sellers’ Representations

 

65

 

 

 

 

 

Section 7.3.

 

Sellers’ Knowledge; Purchaser’s Knowledge

 

72

 

 

 

 

 

Section 7.4.

 

Recording Information

 

72

 

i


--------------------------------------------------------------------------------


 

ARTICLE 8  Closing

 

 

 

73

 

 

 

 

 

Section 8.1.

 

Closing

 

73

 

 

 

 

 

Section 8.2.

 

Sellers’ Deliveries

 

73

 

 

 

 

 

Section 8.3.

 

Purchaser’s Deliveries

 

75

 

 

 

 

 

Section 8.4.

 

Costs and Prorations

 

76

 

 

 

 

 

ARTICLE 9  Broker’s Commission

 

82

 

 

 

Section 9.1.

 

Indemnity

 

82

 

 

 

 

 

ARTICLE 10  Extension

 

82

 

 

 

Section 10.1.

 

Extension to Cure

 

82

 

 

 

 

 

Section 10.2.

 

Loan Assumption Extension

 

83

 

 

 

 

 

Section 10.3.

 

Rejected Properties

 

84

 

 

 

 

 

ARTICLE 11  Termination and Default

 

84

 

 

 

Section 11.1.

 

Termination without Default

 

84

 

 

 

 

 

Section 11.2.

 

Purchaser’s Default

 

85

 

 

 

 

 

Section 11.3.

 

Sellers’ Default

 

85

 

 

 

 

 

Section 11.4.

 

Breach of Representations

 

86

 

 

 

 

 

ARTICLE 12  Miscellaneous

 

87

 

 

 

Section 12.1.

 

Entire Agreement

 

87

 

 

 

 

 

Section 12.2.

 

Binding on Successors and Assigns

 

87

 

 

 

 

 

Section 12.3.

 

Assignment by the Purchaser

 

87

 

 

 

 

 

Section 12.4.

 

Seller Representative

 

87

 

 

 

 

 

Section 12.5.

 

Waiver

 

88

 

 

 

 

 

Section 12.6.

 

Governing Law

 

88

 

 

 

 

 

Section 12.7.

 

Counterparts

 

89

 

 

 

 

 

Section 12.8.

 

Notices

 

89

 

 

 

 

 

Section 12.9.

 

Third Parties

 

90

 

 

 

 

 

Section 12.10.

 

IRS Real Estate Sales Reporting

 

90

 

 

 

 

 

Section 12.11.

 

Time Periods

 

91

 

 

 

 

 

Section 12.12.

 

Modification of Agreement

 

91

 

 

 

 

 

Section 12.13.

 

Further Assurances

 

91

 

 

 

 

 

Section 12.14.

 

Descriptive Headings; Word Meaning

 

91

 

 

 

 

 

Section 12.15.

 

Time of the Essence

 

92

 

 

 

 

 

Section 12.16.

 

Construction of Agreement

 

92

 

 

 

 

 

Section 12.17.

 

Liability

 

92

 

ii


--------------------------------------------------------------------------------


 

Section 12.18.

 

Portfolio Sale

 

93

 

 

 

 

 

Section 12.19.

 

Severability

 

93

 

 

 

 

 

Section 12.20.

 

No Recording

 

93

 

 

 

 

 

Section 12.21.

 

Standard of Conduct

 

94

 

 

 

 

 

Section 12.22.

 

Attorneys’ Fees

 

94

 

 

 

 

 

Section 12.23.

 

Post-Closing Access to Records

 

94

 

 

 

 

 

Section 12.24.

 

Information and Audit Cooperation

 

94

 

 

 

 

 

Section 12.25.

 

No Implied Agreement

 

94

 

iii


--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

 

-

 

Allocated Value and Deposit Schedule

Exhibit A-2

 

-

 

Property Owners

Exhibit B-1

 

-

 

Abington Land

Exhibit B-2

 

-

 

Braintree Land

Exhibit B-3

 

-

 

Brockton (Eastway Plaza) Land

Exhibit B-4

 

-

 

Brockton (Westgate Plaza) Land

Exhibit B-5

 

-

 

Cohasset Land

Exhibit B-6

 

-

 

Cranston Land

Exhibit B-7

 

-

 

Hanover Land

Exhibit B-8

 

-

 

Harwich Land

Exhibit B-9

 

-

 

Holbrook Land

Exhibit B-10

 

-

 

Hyannis Land

Exhibit B-11

 

-

 

Kingston Land

Exhibit B-12

 

-

 

Manomet Land

Exhibit B-13

 

-

 

Mansfield Land

Exhibit B-14

 

-

 

Meriden Land

Exhibit B-15

 

-

 

Middleboro Land

Exhibit B-16

 

-

 

New Bedford Land

Exhibit B-17

 

-

 

North Hanover Land

Exhibit B-18

 

-

 

Norwell Land

Exhibit B-19

 

-

 

Orleans Land

Exhibit B-20

 

-

 

Rockland (Market Street) Land

Exhibit B-21

 

-

 

Rockland (Pharmacy) Land

Exhibit B-22

 

-

 

Sandwich Land

Exhibit B-23

 

-

 

Wareham Land

Exhibit B-24

 

-

 

Weymouth Land

Exhibit B-25

 

-

 

Whitman (Food Master Plaza) Land

Exhibit B-26

 

-

 

Whitman (Stop & Shop Plaza) Land

Exhibit C-1

 

-

 

Abington Lease Documents

Exhibit C-2

 

-

 

Braintree Lease Documents

Exhibit C-3

 

-

 

Brockton (Eastway Plaza) Lease Documents

Exhibit C-4

 

-

 

Brockton (Westgate Plaza) Lease Documents

Exhibit C-5

 

-

 

Cohasset Lease Documents

Exhibit C-6

 

-

 

Cranston Lease Documents

Exhibit C-7

 

-

 

Hanover Lease Documents

Exhibit C-8

 

-

 

Harwich Lease Documents

Exhibit C-9

 

-

 

Holbrook Lease Documents

Exhibit C-10

 

-

 

Hyannis Lease Documents

Exhibit C-11

 

-

 

Kingston Lease Documents

Exhibit C-12

 

-

 

Manomet Lease Documents

Exhibit C-13

 

-

 

Mansfield Lease Documents

Exhibit C-14

 

-

 

Meriden Lease Documents

Exhibit C-15

 

-

 

Middleboro Lease Documents

Exhibit C-16

 

-

 

New Bedford Lease Documents

 

iv


--------------------------------------------------------------------------------


 

Exhibit C-17

 

-

 

North Hanover Lease Documents

Exhibit C-18

 

-

 

Norwell Lease Documents

Exhibit C-19

 

-

 

Orleans Lease Documents

Exhibit C-20

 

-

 

Rockland (Market Street) Lease Documents

Exhibit C-21

 

-

 

Rockland (Pharmacy) Lease Documents

Exhibit C-22

 

-

 

Sandwich Lease Documents

Exhibit C-23

 

-

 

Wareham Lease Documents

Exhibit C-24

 

-

 

Weymouth Lease Documents

Exhibit C-25

 

-

 

Whitman (Food Master Plaza) Lease Documents

Exhibit C-26

 

-

 

Whitman (Stop & Shop Plaza) Lease Documents

Exhibit D

 

-

 

Assignment and Assumption of Lease Documents

Exhibit E

 

-

 

Assignment and Assumption Agreement

Exhibit F

 

-

 

Bill of Sale and Assignment

Exhibit G

 

-

 

Contracts

Exhibit H

 

-

 

Environmental Reports

Exhibit I

 

-

 

Material Leases

Exhibit J-1

 

-

 

Notice to Subtenant

Exhibit J-2

 

-

 

Notice to Tenant

Exhibit K

 

-

 

Existing Surveys

Exhibit L

 

-

 

Tenants’ Costs

Exhibit M

 

-

 

Title Commitments

Exhibit N

 

-

 

Title 5 Reports

Exhibit O

 

-

 

Tenant Estoppel Certificate

Exhibit P

 

-

 

Landlord Estoppel Certificate

Exhibit Q

 

-

 

Orleans Groundwater Discharge Permit Assignment

Exhibit R-1

 

-

 

Harwich Escrow Assignment

Exhibit R-2

 

-

 

Harwich Escrow Notice

Exhibit S

 

-

 

Purchaser’s Closing Certification

Exhibit T

 

-

 

Sellers’ Closing Certification

Exhibit U

 

-

 

Nondisturbance Agreements

Exhibit V

 

-

 

Recognized Subleases

Exhibit W-1

 

-

 

Pending Tax Proceedings

Exhibit W-2

 

-

 

Pending Litigation

Exhibit X

 

-

 

Harwich Loan Documents

Exhibit Y

 

-

 

New Bedford Loan Documents

Exhibit Z

 

-

 

Norwell Loan Documents

Exhibit AA

 

-

 

Defaults under Financing Documents

Exhibit BB

 

-

 

Rent Roll

Exhibit CC

 

-

 

Lease Document Monetary Defaults

Exhibit DD

 

-

 

Security Deposits

Exhibit EE

 

-

 

Leasing Commissions/Tenant Improvements

Exhibit FF

 

-

 

Properties Where Real Estate Taxes Are Paid By Tenants

Exhibit GG

 

-

 

Adjusted Percentage Rent Calculation

Exhibit HH

 

-

 

Vacant Space

Exhibit II

 

-

 

Gross Leases

Exhibit JJ

 

-

 

Reimbursable Due Diligence Costs

 

v


--------------------------------------------------------------------------------


 

Exhibit KK

 

-

 

Plan for Hanover Work

Exhibit LL

 

-

 

Umbrella Guaranty

Exhibit MM

 

-

 

Representation Letter

Exhibit NN

 

-

 

Additional Requested Tenant Estoppel Matters

Exhibit OO

 

-

 

Third Party Estoppel Certificate

Exhibit PP

 

-

 

Identified Title/Survey Issues and Resolutions

Exhibit QQ

 

-

 

Other Requested Estoppel Matters

 

vi


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of June 7, 2007
(the “Effective Date”), is entered into by and among TEDESCHI REALTY
CORPORATION, a Massachusetts corporation (“Tedeschi Realty”), EASTWAY PLAZA LLC,
a Massachusetts limited liability company (“Eastway”), KINGSBURY SQUARE LLC, a
Massachusetts limited liability company (“Kingsbury Square”), BETA PROPERTIES
LLC, a Massachusetts limited liability company (“Beta”), T.D. MANSFIELD
ASSOCIATES LLC, a Massachusetts limited liability company (“TD Mansfield”),
MERIDEN REALTY LLC, a Massachusetts limited liability company (“Meriden
Realty”), MIDDLEBORO ASSOCIATES LLC, a Massachusetts limited liability company
(“Middleboro Associates”), TERRENCE C. TEDESCHI, as TRUSTEE OF HANWELL NOMINEE
TRUST, established pursuant to a Declaration of Trust, dated January 6, 1984,
recorded with the Plymouth County Registry of Deeds (the “Plymouth Registry”) in
Book 5551, Page 248 (“Hanwell Trust”), COVE ROAD LLC, a Massachusetts limited
liability company (“Cove Road”), TEDESCHI NORWELL LLC, a Massachusetts limited
liability company (“Tedeschi-Norwell”), SKAKET ASSOCIATES LLC, a Massachusetts
limited liability company, as TRUSTEE OF SKAKET ASSOCIATES NOMINEE TRUST,
established pursuant to a Declaration of Trust, dated April 16, 1982, filed with
the Barnstable Registry District of the Land Court  (the “Barnstable Registry
District”) as Document No. 29446, as amended by Amendment of Trust, dated August
24, 1999, filed with the Barnstable Registry District as Document No. 766739
(“Skaket Associates Trust”), SANDWICH ASSOCIATES LLC, a Massachusetts limited
liability company, as TRUSTEE OF SANDWICH ASSOCIATES NOMINEE TRUST, established
pursuant to a Declaration of Trust, dated September 7, 1976, recorded with the
Barnstable County Registry of Deeds (the “Barnstable Registry”) in Book 2438,
Page 192 and filed with the Barnstable Registry District as Document No. 215095,
as amended by Amendment to Declaration of Trust, dated August 28, 2000, and
recorded with the Barnstable Registry at Book 13230, Page 62 and filed with the
Barnstable Registry District as Document No. 55670 (“Sandwich Associates
Trust”), TEDESCHI DARMAN COMPANY LLC, a Massachusetts limited liability
company(“Tedeschi-Darman”), T. DELTA WEYMOUTH LLC, a Massachusetts limited
liability company (“T-Delta”), BEDFORD & SCHOOL LLC, a Massachusetts limited
liability company (“Bedford-School”), TD WHITMAN LLC, a Massachusetts limited
liability company, as TRUSTEE OF WHITMAN ASSOCIATES NOMINEE TRUST, established
pursuant to a Declaration of Trust, dated September 16, 1975, recorded with the
Plymouth Registry in Book 4100, Page 210, as amended by Amendment to Declaration
of Trust, dated November 30, 2000, recorded with the Plymouth Registry at
Book 19268, Page 150 (“Whitman Associates Trust”), and TRT ACQUISITIONS LLC, a
Delaware limited liability company (the “Purchaser”).

WHEREAS, the Sellers (as hereinafter defined) desire to sell to the Purchaser,
and the Purchaser desires to acquire from the Sellers, all of the Sellers’
right, title and interest in the Assets (as hereinafter defined).

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


--------------------------------------------------------------------------------


ARTICLE 1

Definitions

Section 1.1.           Definitions.  For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
(i) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular and (ii) all references
in this Agreement to designated “Articles”, “Sections” and other subdivisions
are to the designated Articles, Sections and other subdivisions of this
Agreement.

“Abington Land” shall mean the land more particularly described on EXHIBIT B-1
attached hereto.

“Abington Leases” shall mean, collectively, the Leases affecting all or any
portion of the Abington Land, as more particularly described on EXHIBIT C-1
attached hereto.

“Abington Property” shall mean, collectively, the Abington Land and the
Improvements located thereon.

“Abington Stop & Shop Lease” shall mean that certain Amended and Restated Ground
Lease, dated March 13, 1997, between Tedeschi Realty, as landlord, and Britt
Realty Trust, as tenant, as amended.

“Acceptable Middleboro RAO” shall have the meaning ascribed to such term in
Section 3.4(s) of this Agreement.

“Access Agreements” shall mean, collectively, the Orleans/Middleboro Access
Agreement and the Omnibus Access Agreement.

“Action” shall have the meaning ascribed to such term in Section 3.4(s) of this
Agreement.

“Additional Hanover Easement” shall have the meaning ascribed to such term in
Section 3.4(f) of this Agreement.

“Additional Rent” shall mean, collectively, all amounts, other than Minimum Rent
or Percentage Rent, to be paid by a Tenant under any Lease (including, without
limitation, amounts owed for real estate taxes and other assessments and other
governmental charges, roadway maintenance fees, common area maintenance fees,
smoke and fire alarm fees, fire safety and protection systems monitoring,
testing and operating charges, utility fees, etc.).

“Adjacent Hanover Land” shall mean the parcel of land, owned by the Adjacent
Hanover Land Owner, that is located adjacent to the western boundary of the
Hanover Land near Unit 1 of the Hanover Condominium.

“Adjacent Hanover Land Owner” shall mean 218 Columbia Realty Trust.

2


--------------------------------------------------------------------------------


“Adjusted Percentage Rent Amount” shall mean, with respect to any Percentage
Rent Lease in effect as of the Closing Date, the amount of the Percentage Rent,
if any, that would be payable under such Percentage Rent Lease during the
Closing Percentage Rent Year assuming that the Average Gross Sales Amount was
the total gross sales for the applicable Tenant during the Closing Percentage
Rent Year.

“Affiliate” shall mean, with respect to any Person (a) any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (b) any other Person that owns, beneficially, directly or
indirectly, fifty-one percent (51%) or more of the outstanding capital stock,
shares or equity interests of such Person or (c) any officer, director,
employee, general partner or trustee of such Person or any other Person
controlling, controlled by or under common control with such Person (excluding
trustees and Persons serving in a fiduciary or similar capacity who are not
otherwise an Affiliate of such Person).  For the purposes of this definition,
the term “control” (including the correlative meanings of the terms “controlled
by” and “under common control with”), as used with respect to any Person, shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, membership interests or other
equity interests.

“Additional Requested Tenant Estoppel Matters” shall have the meaning ascribed
to such term in Section 3.1(i) of this Agreement.

“Aggregate Outstanding Assumed Indebtedness” shall mean the aggregate amount of
the outstanding principal indebtedness and accrued interest, if any, under the
Harwich Loan, the New Bedford Loan and the Norwell Loan, as of the Closing Date,
that is assumed by the Purchaser at the consummation of the Closing.

“Allocated Deposit” shall mean, with respect to each Property, the Allocated
Deposit set forth on the Allocated Value and Deposit Schedule.

“Allocated Value” shall mean, with respect to each Property, the Allocated Value
set forth on the Allocated Value and Deposit Schedule.

“Allocated Value and Deposit Schedule” shall mean the schedule attached hereto
as EXHIBIT A-1.

“Approved System Inspector” shall have the meaning given to such term under the
Title 5 Regulations.

“ARGUS MODEL” shall mean the Purchaser’s property valuation model utilizing
Argus software relating to the Properties delivered to Jones Lang on June 1,
2007.

“Assets” shall mean, collectively, all of each Seller’s right, title and
interest in (i) the Land and the Improvements, (ii) the Lease Documents
(including, without limitation, all Encumbrances created thereunder), (iii) the
Intangible Property, (iv) the Personal Property and (v) all Collateral.

3


--------------------------------------------------------------------------------


“Assignment and Assumption of Lease Documents” shall mean an assignment and
assumption of the Sellers’ interest under the Lease Documents substantially in
the form attached hereto as EXHIBIT D.

“Assignment and Assumption of Permits and Contracts” shall mean an assignment
and assumption of the Sellers’ interest under the Permits and Contracts
substantially in the form attached hereto as EXHIBIT E.

“Average Gross Sales Amount” shall mean, with respect to any Percentage Rent
Lease, an amount equal to (x) the sum of the gross sales of the Tenant
thereunder for the two (2) Percentage Rent Years immediately preceding the
Closing Percentage Rent Year divided by (y) two (2).

“Bankruptcy Proceedings” shall mean, collectively, all bankruptcy, insolvency,
rearrangement or similar actions commenced, voluntarily or involuntarily, by or
against any Person.

“Barnstable Registry” shall have the meaning ascribed to such term in the
preamble of this Agreement.

“Barnstable Registry District” shall have the meaning ascribed to such term in
the preamble of this Agreement.

“Bedford-School” shall have the meaning ascribed to such term in the preamble of
this Agreement.

“Beneficial Owner” shall mean the holder of any direct or indirect ownership
interest in any Seller.

“Beneficiaries” shall mean, collectively, the Hanwell Beneficiary, the Skaket
Associates Beneficiary, the Sandwich Associates Beneficiary and the Whitman
Associates Beneficiary.

“Beta” shall have the meaning ascribed to such term in the preamble of this
Agreement.

“Bill of Sale” shall mean a bill of sale substantially in the form attached
hereto as EXHIBIT F.

“Bobby Byrne’s (Sandwich) Lease” shall mean the Lease, dated September 29, 1978,
between Sandwich Associates Trust, as landlord, and P.K., Inc., as tenant, as
assigned by P.K., Inc. to Brandyman, Inc. d/b/a Bobby Byrne’s Pub pursuant to
the Consent to Assignment and Amendment of Lease, dated May 7, 1982, by and
among Sandwich Associates Trust, as landlord, P.K., Inc., as assignee, and
Brandyman, Inc. d/b/a Bobby Byrne’s Pub, as assignee, and as further amended.

“Braintree Land” shall mean the land more particularly described on EXHIBIT B-2
attached hereto.

“Braintree Leases” shall mean, collectively, the Leases affecting all or any
portion of the Braintree Land, as more particularly described on EXHIBIT C-2
attached hereto.

4


--------------------------------------------------------------------------------


“Braintree Property” shall mean, collectively, the Braintree Land and the
Improvements located thereon.

“Bristol Registry” shall mean the Bristol South County Registry of Deeds.

“Brockton (Eastway Plaza) Land” shall mean the land more particularly described
on EXHIBIT B-3 attached hereto.

“Brockton (Eastway Plaza) Leases” shall mean, collectively, the Leases affecting
all or any portion of the Brockton (Eastway Plaza) Land, as more particularly
described on EXHIBIT C-3 attached hereto.

“Brockton (Eastway Plaza) Property” shall mean, collectively, the Brockton
(Eastway Plaza) Land and the Improvements located thereon.

“Brockton (Westgate Plaza) Land” shall mean the land more particularly described
on EXHIBIT B-4 attached hereto.

“Brockton (Westgate Plaza) Leases” shall mean, collectively, the Leases
affecting all or any portion of the Brockton (Westgate Plaza) Land as more
particularly described on EXHIBIT C-4 attached hereto.

“Brockton (Westgate Plaza) Property” shall mean, collectively, the Brockton
(Westgate Plaza) Land and the Improvements located thereon.

“Business Day” shall mean any day of the week other than Saturday, Sunday, or a
day on which banking institutions in the Commonwealth of Massachusetts or the
State of Colorado are obligated or authorized by law or executive action to be
closed to the transaction of normal banking business.

“CAM and Real Estate Tax Payments” shall mean, collectively, all payments that
Tenants have actually made to the Sellers under the Leases during calendar year
2007 to be applied toward the Tenants’ respective share of Property Expenses
incurred during calendar year 2007.

“Casualty Rejection Notice” shall have the meaning ascribed to such term under
Section 6.1(b) of this Agreement.

“Casualty Threshold” shall mean (i) FIVE HUNDRED THOUSAND DOLLARS ($500,000)
with respect to any Property that has an Allocated Value that is less than TEN
MILLION DOLLARS ($10,000,000) and (ii) ONE MILLION DOLLARS ($1,000,000) with
respect to any Property that has an Allocated Value that is equal to or greater
than TEN MILLION DOLLARS ($10,000,000).

“CCC” shall mean the Cape Cod Commission.

“Claims” shall mean, collectively, all of each Seller’s right, title and
interest, if any, in all claims, credits, causes of action and rights of setoff
against third parties relating to all or any portion of the Land, any of the
Improvements, any of the Intangible Property and any of the

5


--------------------------------------------------------------------------------


Personal Property, including, without limitation, unliquidated rights under
manufacturers’ and vendors’ warranties and guaranties.

“Closing” shall mean the consummation of the purchase and sale of the Assets
pursuant to the terms of this Agreement.

“Closing Conditions” shall have the meaning ascribed to such term in Section 2.1
of this Agreement.

“Closing Date” shall mean August 1, 2007 as such date may be extended in
accordance with the terms of this Agreement.

“Closing Percentage Rent Year” shall mean, with respect to each Percentage Rent
Lease, the applicable Lease Year in which the Closing Date occurs.

“Closing Statement” shall have the meaning set forth in Section 8.4(a) of this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.

“Cohasset Land” shall mean the land more particularly described on EXHIBIT B-5
attached hereto.

“Cohasset Leases” shall mean, collectively, the Leases affecting all or any
portion of the Cohasset Land as more particularly described on EXHIBIT C-5
attached hereto.

“Cohasset Property” shall mean, collectively, the Cohasset Land and the
Improvements located thereon.

“Collateral” shall mean, collectively, all collateral securing the obligations
of the Tenants under the Lease Documents, including, without limitation, the
Security Deposits.

“Condemnation Rejection Notice” shall have the meaning ascribed to such term
under Section 6.2(b) of this Agreement.

“Confidential Information” shall mean, collectively, all information concerning
the Assets, the Sellers, the Tenants and/or the Guarantors provided before or
after the date hereof by Jones Lang or any of the Seller Parties to the
Purchaser and/or any of the Purchaser’s Agents, excluding, however, all
information (i) that has been, is or will be available to the public other than
as a result of disclosure by the Purchaser or the Purchaser’s Agents, (ii) that
has been, is or will be available to the Purchaser on a non-confidential basis
from a source other than the Sellers, provided that such source is not known by
the Purchaser to be bound by a contractual obligation of confidentiality to any
of the Sellers or (iii) is independently developed by the Purchaser or on the
Purchaser’s behalf without violating any of the Purchaser’s obligations
hereunder.

6


--------------------------------------------------------------------------------


“Connecticut DEP” shall mean the Department of Environmental Protection of the
State of Connecticut.

“Connecticut Transfer Act” shall mean the Connecticut Property Transfer Law,
Connecticut General Statute Sections 22a-134 - 22a-134(e).

“Connecticut Transfer Act Obligations” shall have the meaning ascribed to such
term in Section 3.4(o) of this Agreement.

“Consents” shall mean, collectively, the Harwich Consents, the New Bedford
Consents and the Norwell Consents.

“Contracts” shall mean, collectively, the Contracts identified on EXHIBIT G
attached hereto.

“Cove Road” shall have the meaning ascribed to such term in the preamble of this
Agreement.

“Cranston Land” shall mean the land more particularly described on EXHIBIT B-6
attached hereto.

“Cranston Leases” shall mean, collectively, the Leases affecting all or any
portion of the Cranston Land as are more particularly described on EXHIBIT C-6
attached hereto.

“Cranston Property” shall mean, collectively, the Cranston Land and the
Improvements located thereon.

“Cure Notice” shall have the meaning ascribed to such term in Section 3.4(j) of
this Agreement.

“Deed” shall mean with respect to (i) the Hanover Condominium Units and each
Land Parcel (other than the Hanover Land) in Massachusetts, a quitclaim deed,
(ii) the Cranston Land, a quitclaim deed and (iii) the Meriden Land, a special
warranty deed; in each instance, in a form reasonably acceptable to the
Purchaser and the Sellers and customarily used in each applicable State where
any Property is located and sufficient to enable the Title Company to issue the
Title Policy for the applicable Property.

“Deemed to know” (or words of similar import) shall mean, with respect to (a)
the Purchaser, as follows: (i) the Purchaser shall be “deemed to know” of the
existence of a fact or circumstance to the extent that such fact or circumstance
is (x) expressly disclosed by this Agreement, the Sellers’ Documents, the Due
Diligence Materials or any estoppel certificate received by or on behalf of the
Purchaser or (y) otherwise is actually known by Greg Moran (without duty of
inquiry); and (ii) the Purchaser shall be “deemed to know” that a representation
or warranty of the Sellers is untrue, inaccurate or incorrect to the extent that
(x) this Agreement, the Sellers’ Documents, the Due Diligence Materials, any
estoppel certificate received by or on behalf of the Purchaser contains
information which is clearly inconsistent with such representation or warranty
or (y) Greg Moran actually knows (without duty of inquiry) that any

7


--------------------------------------------------------------------------------


such representation or warranty is untrue, inaccurate or incorrect and (b) the
Sellers, as follows:  the Sellers shall be “deemed to know” of the existence of
a fact or circumstance to the extent that such fact or circumstance is (x)
expressly disclosed by this Agreement, the Sellers’ Documents, the Due Diligence
Materials or any estoppel certificate received by the Sellers or (y) otherwise
is actually known by Terrence C. Tedeschi, Peter C. Zona, John Whalen, John
McWeeney or Henry Stone (without duty of inquiry); and (ii) the Sellers shall be
“deemed to know” that a representation or warranty of the Purchaser is untrue,
inaccurate or incorrect to the extent that (x) this Agreement, the Sellers’
Documents, the Due Diligence Materials, any estoppel certificate received by the
Sellers contains information which is clearly inconsistent with such
representation or warranty or (y) Terrence C. Tedeschi, Peter C. Zona, John
Whalen, John McWeeney or Henry Stone actually knows (without duty of inquiry)
that any such representation or warranty is untrue, inaccurate or incorrect.

“Deposit” shall have the meaning set forth in Section 2.3(a) of this Agreement.

“Designated Lease” shall have the meaning ascribed to such term in Section
3.1(i) of this Agreement.

“Due Diligence Materials” shall have the meaning ascribed to such term in
Section 3.4(a) of this Agreement.

“Eastway” shall have the meaning ascribed to such term in the preamble of this
Agreement.

“Effective Date” shall have the meaning ascribed to such term in the preamble of
this Agreement.

“Encumbrance” shall mean, with respect to any Asset, any mortgage, deed of
trust, easement, restriction, lien, pledge, collateral assignment,
hypothecation, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment or other encumbrance of any kind
whatsoever in respect of such Asset, in each case whether or not choate, vested
or perfected.

“Environmental Claim” shall mean any claim, action, cause of action,
investigation or notice (written or oral) by any Person alleging potential
liability (including potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from the
manufacture, treatment, processing, distribution, use, transport, handling,
deposit, storage, disposal, leaking or other presence, or release into the
environment, in violation of any Environmental Law, of any Hazardous Material
in, at, on, under, from or about any location, whether or not owned or operated
by any Seller.

“Environmental Laws” shall mean, collectively, all Legal Requirements applicable
to environmental conditions on, under or emanating from or to any Asset or to
the protection of human health, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, the Resource
Conservation and Recovery Act, the Federal Water Pollution Control Act, the
Federal Clean Air Act, the Hazardous Materials Transportation Act, the Toxic
Substances Control Act, the Safe Drinking Water Act, the Massachusetts Oil and
Hazardous Materials Release Prevention and Response Act, the Massachusetts
Hazardous Waste

8


--------------------------------------------------------------------------------


Management Act, Massachusetts Clean Waters Act, the Massachusetts Clean Air Act,
the Massachusetts Environmental Policy Act, the Rhode Island Hazardous Waste
Management Act and Title 22A entitled “Environmental Protection” of the
Connecticut General Statutes.

“Environmental Reports” shall mean, collectively, those certain Phase I site
assessment reports relating to the Properties that are identified on EXHIBIT H
attached hereto.

“Escrow Agent” shall mean First American.

“Escrow Demand” shall have the meaning ascribed to such term in Section 2.3(b)
of this Agreement.

“Estimated Expenses” shall have the meaning ascribed to such term in
Section 8.4(c)(iv) of this Agreement.

“Estoppel Threshold Limit” shall have the meaning ascribed to such term in
Section 11.4 of this Agreement.

“Executive Order” shall mean Executive Order No. 133224, 66 Fed. Reg. 49079,
issued on September 25, 2001.

“Existing Loans” shall mean, collectively, the Harwich Loan, the New Bedford
Loan and the Norwell Loan.

“Existing Surveys” shall mean, collectively, the instrument surveys of the Land
listed on EXHIBIT K attached hereto.

“Expiration Date” shall mean the first anniversary of the Closing Date.

“Express Representations and Warranties” shall have the meaning ascribed to such
term in Section 5.2.

“Family Members” shall mean, as to any individual, such individual’s spouse and
such individual’s ancestors, descendants, siblings, nephews, nieces, and the
spouse of any of such persons.

“Final Closing Adjustment” shall have the meaning set forth in Section 8.4(i) of
this Agreement.

“Financed Properties” shall mean, collectively, the Harwich Property, the New
Bedford Property and the Norwell Property.

“Financial Statements” shall mean, collectively, all income and expense
statements and year-end financial statements for each Property for the two (2)
most recent calendar years prior to the Closing Date.

“Financing Assignment and Assumption Documents” shall mean, collectively, the
Harwich Loan Assignment and Assumption Documents, the New Bedford Loan
Assignment and Assumption Documents and the Norwell Assignment and Assumption
Documents.

9


--------------------------------------------------------------------------------


“Financing Documents” shall mean, collectively, the Harwich Loan Documents, the
New Bedford Loan Documents and the Norwell Loan Documents.

“First American” shall mean First American Title Insurance Company.

“Governmental Authorities” shall mean, collectively, all agencies, authorities,
bodies, boards, commissions, courts, instrumentalities, legislatures and offices
of any nature whatsoever for any government unit or political subdivision,
whether federal, state, county, district, municipal, city or otherwise, and
whether now or hereafter in existence.

“Governmental Commitments” shall mean, collectively, (i) the Harwich DRI
Decision, (ii) the Harwich Certificate of Final Compliance, (iii) the Harwich
Escrow Agreement, (iv) the Orleans Groundwater Discharge Permit, (ix) the
Orleans DRI Decision, (v) the Orleans Certificate of Final Compliance, (vii) the
Orleans Escrow Agreement, (viii) the Norwell Permit and (ix) the Sandwich
Permit.

“Gross Leases” shall have the meaning ascribed to such term in
Section 8.4(c)(iv) of this Agreement.

“Guarantor” shall mean any Person that has executed and delivered a Guaranty.

“Guaranty” shall mean any guaranty of any Tenant’s obligations under any Lease.

“Hancock” shall mean the John Hancock Life Insurance Company.

“Hanover Articles of Association” shall mean the Articles of Association
(Charter) of Tedeschi Hanover Condominium Unit Owners’ Association, dated as of
August 13, 1998, and recorded with the Plymouth Registry at Book 16511, Page
200, as amended.

“Hanover Board of Managers” shall mean the managing board of the Hanover Unit
Owners’ Association created by the Hanover Condominium Documents.

“Hanover By-Laws” shall mean the By-Laws of the Hanover Condominium Unit Owners’
Association, dated as of August 13, 1998, and recorded with the Plymouth
Registry at Book 16511, Page 209, as amended.

“Hanover Condominium” shall mean the Columbia Hanover Condominium created by the
Hanover Master Deed and governed by the provisions of Chapter 183A of the
Massachusetts General Laws.

“Hanover Condominium Documents” shall mean, collectively, the Hanover Articles
of Association, the Hanover By-Laws and the Hanover Master Deed.

“Hanover Condominium Common Elements” shall mean the common areas and facilities
of the Hanover Condominium as set forth in the Hanover Condominium Master Deed.

“Hanover Condominium Units” shall mean, collectively, Unit 1, Unit 3, Unit 4 and
Unit 5 of the Hanover Condominium, together with (i) the undivided interest
appurtenant thereto in and to the Hanover Condominium Common Elements and (ii)
the benefit of and subject to the

10


--------------------------------------------------------------------------------


rights, easements, restrictions, covenants, agreements, obligations, conditions
and other provisions of the Hanover Condominium Documents.

“Hanover Consultant” shall have the meaning ascribed to such term in
Section 3.4(f) of this Agreement.

“Hanover Land” shall mean the land more particularly described on EXHIBIT B-7
attached hereto.

“Hanover Leases” shall mean, collectively, the Leases affecting all or any
portion of the Hanover Land, as more particularly described on EXHIBIT C-7
attached hereto.

“Hanover Master Deed” shall mean that certain Master Deed, dated as of August
13, 1998, and recorded with the Plymouth County Registry of Deeds at Book 16511,
Page 183, as amended by that certain First Amendment to Master Deed, dated as of
January 29, 1999, recorded with the Plymouth Registry at Book 17346, Page 16 and
that certain Second Amendment to Master Deed, dated as of April 12, 2007,
recorded with the Plymouth Registry at Book 34434, Page 288.

“Hanover Officers” shall mean, collectively, the officers of the Hanover
Condominium Unit Owners’ Association.

“Hanover Property” shall mean the Hanover Condominium Units.

“Hanover Septic System” shall have the meaning ascribed to such term in
Section 3.4(f) of this Agreement.

“Hanover Septic System Security Amount” shall mean an amount equal to SIX
HUNDRED THOUSAND DOLLARS ($600,000).

“Hanover Unit Owners’ Association” shall mean the non-profit unincorporated
association of the owners of each unit of the Hanover Condominium, created
pursuant to the Hanover Articles of Association in order to manage and regulate
the Hanover Condominium and governed by the provisions of Chapter 183A of the
Massachusetts General Laws and the Hanover Condominium Documents.

“Hanover UST” shall mean the underground storage tank located under the Adjacent
Hanover Land near the western boundary of the Hanover Land near Unit 1 of the
Hanover Condominium.

“Hanover UST Escrow” shall have the meaning ascribed to such term in
Section 3.4(f) of this Agreement.

“Hanover UST Plan of Remediation” shall have the meaning ascribed to such term
in Section 3.4(f) of this Agreement.

“Hanover UST Removal Certification” shall have the meaning ascribed to such term
in Section 3.4(f) of this Agreement.

11


--------------------------------------------------------------------------------


“Hanover UST Security Amount” shall have the meaning ascribed to such term in
Section 3.4(f) of this Agreement.

“Hanover Work” shall have the meaning ascribed to such term in Section 3.4(f) of
this Agreement.

“Hanwell Beneficiary” shall mean Hanwell Associates LLP, a Massachusetts limited
liability partnership.

“Hanwell Trust” shall have the meaning ascribed to such term in the preamble of
this Agreement.

“Harwich Certificate of Final Compliance” shall mean the Final Certificate of
Compliance, dated June 19, 2003, issued by the CCC relating to the Harwich
Property (with respect to Project #TR20061).

“Harwich Consents” shall have the meaning ascribed to such term in
Section 3.4(b) of this Agreement.

“Harwich DRI Decision” shall mean the Development of Regional Impact Decision,
dated August 8, 2002, as amended, issued by the CCC, relating to the Harwich
Property (with respect to Project #TR20061).

“Harwich Escrow Agreement” shall mean that certain Escrow Agreement dated as of
May 28, 2003 between Tedeschi Realty, the CCC and the Harwich/Orleans Escrow
Agent.

“Harwich Escrow Assignment” shall have the meaning ascribed to such term in
Section 3.4(g) of this Agreement.

“Harwich Escrow Funds” shall have the meaning ascribed to such term in
Section 3.4(g) of this Agreement.

“Harwich Escrow Notice” shall have the meaning ascribed to such term in
Section 3.4(g) of this Agreement.

“Harwich/Orleans Escrow Agent” shall mean the Barnstable County Treasurer.

“Harwich Indemnity” shall mean that certain Indemnification Agreement, dated
August 21, 2003, executed by Tedeschi Realty and TCT for the benefit of Hancock.

“Harwich Land” shall mean the land more particularly described on EXHIBIT B-8
attached hereto.

“Harwich Leases” shall mean, collectively, the Leases affecting all or any
portion of the Harwich Land as more particularly described on EXHIBIT C-8
attached hereto.

“Harwich Loan” shall mean that certain loan in the original principal amount of
EIGHT MILLION DOLLARS ($8,000,000) made by Hancock to Tedeschi Realty.

12


--------------------------------------------------------------------------------


“Harwich Loan Assignment and Assumption Documents” shall have the meaning
ascribed to such term in Section 3.4(b) of this Agreement.

“Harwich Loan Documents” shall mean, collectively, all of the documents
evidencing and/or securing the Harwich Loan.

“Harwich Loan Guaranty” shall mean that certain Guaranty Agreement, dated August
21, 2003, executed by TCT in favor of Hancock.

“Harwich Mortgage” shall mean that certain Mortgage, Assignment of Leases and
Rents and Security Agreement, dated as of August 21, 2003, granted by Tedeschi
Realty to Hancock, recorded with the Barnstable Registry in Book 17550, Page
152.

“Harwich Property” shall mean, collectively, the Harwich Land and the
Improvements located thereon.

“Harwich Shaw’s Lease” shall mean that certain Lease, dated as of January 8,
2003, as amended, between Tedeschi Realty and Shaw’s Supermarkets, Inc.

“Harwich Traffic Signals” shall have the meaning ascribed to such term in
Section 3.4(g) of this Agreement.

“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; (vii) radon gas;
(viii) any lead or lead based paints or materials; (ix) mold, fungi, yeast or
similar biological agents that may have an adverse effect on human health and
(x) any additional substances or materials which are classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the states, the counties, the
cities or any other political subdivisions in which the Properties are located
and any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of any Property, any Property or the use of any
Property relating to pollution, the protection or regulation of human health,
natural resources or the environment, or the emission, discharge, release or
threatened release of pollutants, contaminants, chemicals or industrial, toxic
or hazardous substances or waste into the environment (including ambient air,
surface water, ground water or land or soil).

“Holbrook Land” shall mean the land more particularly described on EXHIBIT B-9
attached hereto.

“Holbrook Leases” shall mean, collectively, the Leases affecting all or any
portion of the Holbrook Land as more particularly described on EXHIBIT C-9
attached hereto.

13


--------------------------------------------------------------------------------


“Holbrook Property” shall mean, collectively, the Holbrook Land and the
Improvements located thereon.

“Hyannis Land” shall mean the land more particularly described on EXHIBIT B-10
attached hereto.

“Hyannis Leases” shall mean, collectively, the Leases affecting all or any
portion of the Hyannis Land as more particularly described on EXHIBIT C-10
attached hereto.

“Hyannis Property” shall mean, collectively, the Hyannis Land and the
Improvements located thereon.

“Hyannis Stop & Shop Lease” shall mean that certain Ground Lease, dated January
1, 1996, between Tedeschi Realty, as landlord, and Stop & Shop, as tenant.

“Identified Title/Survey Issues” shall have the meaning ascribed to such term in
Section 3.1(p) of this Agreement.

“Improvements” shall mean, collectively, all buildings, structures and other
improvements located on any Land Parcel together with all fixtures, systems
(including, without limitation, electrical, mechanical, HVAC, plumbing, sewage
and utility systems) and facilities, if any located thereon.

“Intangible Property” shall mean, with respect to any Property, all of the
right, title and interest, if any, of the applicable Seller that owns such
Property and, to the extent applicable, Tedeschi Realty in (a) all warranties
and guaranties and Permits pertaining to such Property, (b) all Contracts
pertaining to such Property, (c) all Plans pertaining to such Property, (d) all
trade names and trademarks, (e) all intangible property, goodwill, rights and
privileges pertaining to such Property and (f) all Claims pertaining to such
Property; in each case to the extent that such Seller may legally transfer the
same.

“Interim Closing Adjustment” shall have the meaning ascribed to such term in
Section 8.4(h) of this Agreement.

“Jones Lang” shall mean Jones Lang LaSalle Americas, Inc.

“Judgment Liens” shall mean, collectively, all involuntary or voluntary
(i) Encumbrances encumbering any of the Assets that secure ascertainable amounts
and are caused by the actions or omissions of any Seller and (ii) Encumbrances
encumbering any of the Assets that secure ascertainable amounts, not caused by
the acts or omissions of any Seller or any Tenant, up to an amount not to exceed
FIVE HUNDRED THOUSAND DOLLARS ($500,000), in the aggregate; excluding, however,
all Seller Mortgages.

“Kingsbury SPM” shall mean Kingsbury SPM, Inc., a Massachusetts corporation.

“Kingsbury Square” shall have the meaning ascribed to such term in the preamble
of this Agreement.

“Kingston Land” shall mean the land more particularly described on EXHIBIT B-11
attached hereto.

14


--------------------------------------------------------------------------------


“Kingston Leases” shall mean, collectively, the Leases affecting all or any
portion of the Kingston Land as more particularly described on EXHIBIT C-11
attached hereto.

“Kingston Property” shall mean the Kingston Land and the Improvements located
thereon.

“Land” shall mean, collectively, all of the Land Parcels.

“Land Parcel” shall mean each parcel of land described on EXHIBIT B-1 through
and including EXHIBIT B-26 attached hereto, together with the interest, if any,
of the applicable Seller that is the owner of the fee interest of such land in
all privileges, development and other rights, easements, hereditaments and
appurtenances thereto and all right, title and interest, if any, of the
applicable Seller in and to any streets, alleys, passages and other
rights-of-way included therein or adjacent thereto (before or after the vacation
thereof).

“Landlord Estoppel Certificate” shall have the meaning ascribed to such term in
Section 3.1(i) of this Agreement.

“Lease Documents” shall mean, collectively, each Lease, Guaranty and all other
documents evidencing, guarantying and/or securing any material obligation of any
Tenant under any Lease.

“Lease Documents Schedule” shall mean the list of Lease Documents described on
EXHIBIT C-1 attached hereto through and including EXHIBIT C-26 attached hereto.

“Lease Year” shall mean, with respect to any Lease, the applicable lease year or
calendar year that is used as the measuring period under such Lease for the
computation of Rent.

“Leases” shall mean, collectively, all leases, licenses, agreements, concession
agreements, tenancy at will agreements, and all other occupancy agreements of
every kind and nature (but excluding Nondisturbance Agreements), whether oral or
in writing, now in existence, entered into by, or assigned to and assumed by any
Seller, encumbering or affecting all or any portion of any Property.

“Legal Requirements” shall mean, collectively, all federal, state and local
statutes, ordinances, by-laws, codes, rules, regulations, restrictions, orders,
judgments, decrees and injunctions affecting any Seller, the Purchaser, any
Tenant, any Guarantor, any of the Assets or the transaction contemplated by this
Agreement.

“Limitation Threshold” shall mean TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000).

“Liquidity Event” shall mean (a) the sale of all or substantially of all of a
Person’s assets, (b) an assignment by operation of law resulting from a merger,
consolidation or non-bankruptcy reorganization or (c) a change in the majority
control of a Person resulting from (i) any transfer, sale or assignment of
shares of stock in a Person occurring in connection with an initial public
offering or (ii) a change in the management of such Person through the sale or
termination of the advisory agreement with Dividend Capital Total Advisors LLC.

“Lists” shall have the meaning ascribed to such term in Section 7.1(g) of this
Agreement.

15


--------------------------------------------------------------------------------


“LSP” shall have the meaning ascribed to such term in Section 3.4(s) of this
Agreement.

“LSP Final Notice” shall have the meaning ascribed to such term in
Section 3.4(s) of this Agreement.

“Major Leases” shall mean, collectively, the Leases to which any Major Tenant is
a party, excluding, however, the New Bedford (Shaw’s) Lease.

“Major Tenants” shall mean, collectively, Stop & Shop, Shaw’s and CVS.

“Managers” shall mean, collectively, Kingsbury SPM and Meriden SPM.

“Manomet Land” shall mean the land more particularly described on EXHIBIT B-12
attached hereto.

“Manomet Leases” shall mean, collectively, the Leases affecting all or any
portion of the Manomet Land, as more particularly described on EXHIBIT C-12
attached hereto.

“Manomet Property” shall mean, collectively, the Manomet Land and the
Improvements located thereon.

“Mansfield Land” shall mean the land more particularly described on EXHIBIT B-13
attached hereto.

“Mansfield Leases” shall mean, collectively, the Leases affecting all or any
portion of the Mansfield Land as more particularly described on EXHIBIT C-13
attached hereto.

“Mansfield Property” shall mean, collectively, the Mansfield Land and the
Improvements located thereon.

“Mansfield Stop & Shop Lease” shall mean that certain Master Lease, dated April
1, 1998, between TD Mansfield, as landlord, and Stop & Shop, as tenant.

“Massachusetts DEP” shall mean the Department of Environmental Protection of the
Executive Office of Environmental Affairs of the Commonwealth of Massachusetts.

“Material Encroachment” shall mean any encroachment shown on any of the
Purchaser’s Surveys by (i) any of the Improvements over any easement, right of
way or any adjoining property or (ii) any improvement located on any adjoining
property onto any Property, but, only if such encroachment (1) was not shown on
any Existing Survey and (2) materially and adversely interferes with the current
use, operation or ownership of any Property or any adjacent property.

“Material Leases” shall mean, collectively and with respect to each Property
identified thereon, the Leases pertaining to the Tenants (or retail businesses)
identified on EXHIBIT I attached hereto.

“Material Matters” when capitalized and used in this Agreement shall mean,
solely as it relates to any of the matters set forth in Section 3.1 hereof, any
obligation, liability, expense, debt, claim or right having a value or impact,
either by itself or in the aggregate with respect to

16


--------------------------------------------------------------------------------


all such matters, in excess of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000).

“Material Matters Threshold” shall have the meaning ascribed to such term in
Section 3.5(a) of this Agreement.

“Material Tenants” shall mean, collectively, the Tenants under the Material
Leases.

“Maximum Aggregate Liability” shall mean FIVE MILLION DOLLARS ($5,000,000).

“Mechanics’ Liens” shall mean, collectively, all mechanic’s or materialman’s
liens and all other Encumbrances relating to any Property that (i) any Tenant is
required to satisfy or release pursuant to any of the Lease Documents and (ii)
in aggregate for all Properties, taken as a whole, do not exceed FIVE HUNDRED
THOUSAND DOLLARS ($500,000).

“Meriden Land” shall mean the land more particularly described on EXHIBIT B-14
attached hereto.

“Meriden Leases” shall mean, collectively, the Leases affecting all or any
portion of the Meriden Land as are more particularly described on EXHIBIT C-14
attached hereto.

“Meriden Property” shall mean, collectively, the Meriden Land and the
Improvements located thereon.

“Meriden Realty” shall have the meaning ascribed to such term in the preamble of
this Agreement.

“Meriden SPM” shall mean Meriden SPM, Inc., a Massachusetts corporation.

“Meriden Stop & Shop Lease” shall mean that certain Master Lease, dated
February 11, 2000, between Meriden Realty, as landlord, and Stop & Shop, as
tenant, as amended.

“Meriden Stop & Shop Lease Guaranty” shall mean that certain Guaranty, dated
February, 2000, from Koninklijke Ahold, N.V., as guarantor.

“Middleboro Associates” shall have the meaning ascribed to such term in the
preamble of this Agreement.

“Middleboro Land” shall mean the land more particularly described on
EXHIBIT B-15 attached hereto.

“Middleboro Leases” shall mean, collectively, the Leases affecting all or any
portion of the Middleboro Land as more particularly described on EXHIBIT C-15
attached hereto.

“Middleboro Property” shall mean, collectively, the Middleboro Land and the
Improvements located thereon.

“Middleboro Testing Results” shall have the meaning ascribed to such term in
Section 3.4(s) of this Agreement.

17


--------------------------------------------------------------------------------


“Minimum Rent” shall mean, collectively, all “minimum rent,” “fixed rent,”
“base rent” and rent of any similar description as provided in any Lease.

“New Bedford Consents” shall have the meaning ascribed to such term in
Section 3.4(c) of this Agreement.

“New Bedford Indemnity” shall mean that certain Indemnification Agreement, dated
November 3, 2004, executed by Cove Road and TCT for the benefit of Hancock.

“New Bedford Land” shall mean the land more particularly described on
EXHIBIT B-16 attached hereto.

“New Bedford Leases” shall mean, collectively, the Leases affecting all or any
portion of the New Bedford Land as more particularly described on EXHIBIT C-16
attached hereto.

“New Bedford Loan” shall mean that certain loan in the original principal amount
of TEN MILLION FOUR HUNDRED THOUSAND DOLLARS ($10,400,000) made by Cove Road to
Hancock.

“New Bedford Loan Assignment and Assumption Documents” shall have the meaning
ascribed to such term in Section 3.4(c) of this Agreement.

“New Bedford Loan Documents” shall mean, collectively, all of the documents
evidencing and/or securing the New Bedford Loan.

“New Bedford Loan Guaranty” shall mean that certain Guaranty Agreement, dated
November 3, 2004, executed by TCT in favor of Hancock.

“New Bedford Mortgage” shall mean that certain Mortgage, Assignment of Leases
and Rents and Security Agreement, dated as of November 3, 2004, granted by Cove
Road to Hancock and recorded with the Bristol Registry in Book 7260, Page 303.

“New Bedford Property” shall mean, collectively, the New Bedford Land and the
Improvements located thereon.

“New Bedford (Shaw’s) Lease” shall mean that certain Lease, dated March 5, 2003,
between Cove Road, as landlord, and Shaw’s Supermarkets, Inc., as tenant, as
amended.

“Nondisturbance Agreements” shall mean, collectively, all agreements that may be
currently in force and effect entered into by any Seller (or by which any Seller
may be bound), pursuant to which such Seller has agreed to recognize the
occupancy rights of any subtenant under any sublease relating to any portion of
the Property and has agreed, subject to the terms and conditions set forth
therein, that such occupancy rights shall not be terminated by such Seller as a
result of any default under or termination of any Lease.

“North Hanover Land” shall mean the land more particularly described on
EXHIBIT B-17 attached hereto.

“North Hanover Leases” shall mean, collectively, the Leases affecting all or any
portion of the North Hanover Land as more particularly described on EXHIBIT C-17
attached hereto.

18


--------------------------------------------------------------------------------


“North Hanover Property” shall mean, collectively, the North Hanover Land and
the Improvements located thereon.

“Norwell Consents” shall have the meaning ascribed to such term in
Section 3.4(d) of this Agreement.

“Norwell Indemnity” shall mean that certain Indemnification Agreement, dated
September       , 2002, executed by Tedeschi-Norwell and TCT for the benefit of
Hancock.

“Norwell Land” shall mean the land more particularly described on EXHIBIT B-18
attached hereto.

“Norwell Leases” shall mean, collectively, the Leases affecting all or any
portion of the Norwell Land as more particularly described on EXHIBIT C-18
attached hereto.

“Norwell Loan” shall mean that certain loan in the original principal amount of
TEN MILLION DOLLARS ($10,000,000) made by Hancock to Tedeschi-Norwell.

“Norwell Loan Assignment and Assumption Documents” shall have the meaning
ascribed to such term in Section 3.4(d) of this Agreement.

“Norwell Loan Documents” shall mean, collectively, all of the documents
evidencing and/or securing the Norwell Loan.

“Norwell Loan Guaranty” shall mean that certain Guaranty Agreement, dated
September       , 2002, executed by TCT in favor of Hancock.

“Norwell Mortgage” shall mean that certain Mortgage, Assignment of Leases and
Rents and Security Agreement, dated as of September 17, 2002, granted by
Tedeschi-Norwell to Hancock, recorded with the Plymouth Registry in Book 22906,
Page 186.

“Norwell Permit” shall mean the approval, dated January 25, 2001, for an
alternative on-site sewage treatment and disposal system relating to the Norwell
Property, issued by the Massachusetts DEP.

“Norwell Property” shall mean, collectively, the Norwell Land and the
Improvements located thereon.

“Norwell Stop & Shop Lease” shall mean that certain Lease, dated April 23, 2001,
between Tedeschi-Norwell, as landlord, and Stop & Shop, as tenant.

“Notices” shall have the meaning ascribed to such term in Section 12.8 of this
Agreement.

“Notice to Subtenant” shall mean a notice in the form attached hereto as
EXHIBIT J-1 advising the applicable Recognized Subtenant of the change of
ownership of the applicable Property.

19


--------------------------------------------------------------------------------


“Notice to Tenant” shall mean a notice substantially in the form attached hereto
as EXHIBIT J-2 advising the applicable Tenant of the change of ownership of the
applicable Property and directing that all amounts becoming due and payable
under the applicable Lease from and after the Closing Date be paid to or at the
direction of the Purchaser.

“Notified Party” shall have the meaning ascribed to such term in Section 2.3(b)
of this Agreement.

“Notifying Party” shall have the meaning ascribed to such term in Section 2.3(b)
of this Agreement.

“Objection” shall mean (i) any Encumbrance that does not constitute a Permitted
Exception, (ii) any Material Encroachment or (iii) any material adverse revision
to the Title Commitments based on the Purchaser’s Surveys (other than with
respect to any zoning endorsements).

“OFAC” shall mean the United States Department of Treasury’s Office of Foreign
Assets Control.

“Omnibus Access Agreement” shall mean that certain Access Agreement of even date
herewith by and among all of the Sellers, other than Middleboro Associates and
Skaket Associates Trust, and the Purchaser.

“Operating Statements” shall mean, collectively (a) all income and expense
statements, year-end financial statements and proposed budgets for each Property
for the two (2) most recent calendar years prior to the Closing Date, (b)
monthly operating statements for the period January 1, 2007 through March 31,
2007, (c) Tenant ledgers, for the two (2) most recent calendar years and current
year to date, reflecting each individual Tenant’s payment history under such
Tenant’s Lease, (d) for the two (2) most recent calendar years and current year
to date detailed common area maintenance reconciliations for each Tenant under
the Leases, and (e) for the two (2) most recent calendar years and year to date
general ledger statements detailing operating expenses for each Property.

“Option Leases” shall mean, collectively, the Abington Stop & Shop Lease, the
Hyannis Stop & Shop Lease, the Mansfield Stop & Shop Lease, the Meriden Stop &
Shop Lease, the Norwell Stop & Shop Lease, the Sandwich Stop & Shop Lease and
the Whitman Stop & Shop Lease.

“Orders” shall have the meaning ascribed to such term in Section 7.1(g) of this
Agreement.

“Orleans Certificate of Final Compliance” shall mean the Final Certificate of
Compliance, dated April 26, 2007, issued by the CCC relating to the Orleans
Property (with respect to Project #TR02002).

“Orleans DRI Decision” shall mean the Development of Regional Impact Decision,
dated as of July 21, 2005, as amended, issued by the CCC with respect to the
Orleans Property (with respect to Project #TR02002).

20


--------------------------------------------------------------------------------


“Orleans Escrow Agreement” shall mean that certain Escrow Agreement dated as of
April 26, 2007 by and between the CCC, Tedeschi Realty and the Harwich/Orleans
Escrow Agent relating to the TEN THOUSAND DOLLARS ($10,000) that Tedeschi Realty
provided to the Harwich/Orleans Escrow Agent as security to assure that the
lighting at the Orleans Property would comply with the CCC’s height and
illumination requirements.

“Orleans Groundwater Discharge Permit” shall mean Groundwater Discharge Permit
SE #0-788 issued by the Southeast Regional Office of the Massachusetts DEP.

“Orleans Groundwater Discharge Permit Assignment” shall have the meaning
ascribed to such term in Section 3.4(e) of this Agreement.

“Orleans Land” shall mean the land more particularly described on EXHIBIT B-19
attached hereto.

“Orleans Leases” shall mean, collectively, the Leases affecting all or any
portion of the Orleans Land as more particularly described on EXHIBIT C-19
attached hereto.

“Orleans Lighting Work” shall have the meaning ascribed to such term in
Section 3.4(e) of this Agreement.

“Orleans/Middleboro Access Agreement” shall mean that certain Access Agreement,
dated as of May 29, 2007, by and among Skaket Associates Trust, Middleboro
Associates and the Purchaser.

“Orleans Property” shall mean, collectively, the Orleans Land and the
Improvements located thereon.

“Orleans Security” shall have the meaning ascribed to such term in
Section 3.4(e) of this Agreement.

“Orleans Testing Results” shall have the meaning ascribed to such term in
Section 3.4(s) of this Agreement.

“Other Estoppel Certificates” shall have the meaning ascribed to such term in
Section 3.4(t) of this Agreement.

“Other Requested Estoppel Matters” shall have the meaning ascribed to such term
in Section 3.4(t) of this Agreement.

“Other Tenants” shall mean, collectively, all of the Tenants excluding the Major
Tenants.

“Percentage Rent” shall mean, collectively, all “percentage rent” as defined
under any Lease and rent of any similar description as provided under any Lease.

“Percentage Rent Leases” shall have the meaning ascribed to such term in
Section 8.4(c)(iii) of this Agreement.

21


--------------------------------------------------------------------------------


“Percentage Rent Year” shall mean, with respect to any Percentage Rent Lease,
the applicable lease year or calendar year that is used as the measuring period
under such Percentage Rent Lease for the computation of Percentage Rent.

“Permits” shall mean, collectively, all permits, licenses, approvals,
qualifications, rights, variances, permissive uses, accreditations,
certificates, certifications, consents, agreements, contracts, contract rights,
franchises, interim licenses, permits and other authorizations of every nature
whatsoever required by, or issued under, applicable Legal Requirements
benefiting, relating or affecting any Property issued by any or entered into
with any Governmental Authority.

“Permitted Exceptions” shall mean, collectively: (a) all matters disclosed in
Schedule B — Section 2 of the Title Commitments, excluding, however, (i) all
Seller Mortgages, (ii) all Judgment Liens and (iii) any Identified Title/Survey
Issue (unless such Identified Title/Survey Issue is resolved as set forth on
EXHIBIT PP); (b) all matters disclosed by the Existing Surveys other than any
Identified Title/Survey Issue (unless such Identified Title/Survey Issue is
resolved as set forth on EXHIBIT PP); (c) all applicable Legal Requirements;
(d) any Encumbrance created after the date of this Agreement and approved in
writing by the Purchaser; (e) the Financing Documents; (f) Real Estate Taxes for
the then current fiscal year that are not due and payable as of the Closing
Date; (g) the Lease Documents expressly identified on the Lease Documents
Schedule or entered into after the Effective Date in accordance with the terms
of this Agreement; (h) the Nondisturbance Agreements expressly identified on
EXHIBIT U; (i) all matters, whether or not of record, that are caused by the
actions (or omissions) of the Purchaser or its agents, representatives or
contractors and (j) all Mechanics’ Liens.

“Permitted Transfers” shall mean the transfer of any direct or indirect
ownership interest in any Seller by any Beneficial Owner to (i) any other
Beneficial Owner or any entity owned or controlled by any other Beneficial
Owner, (ii) any Family Member of such Beneficial Owner or of any other
Beneficial Owner, (iii) any entity owned or controlled by one or more Family
Members of such Beneficial Owner or of any other Beneficial Owner and (iv) any
trust or estate planning vehicle created for the benefit of one or more Family
Members of such Beneficial Owner or of any other Beneficial Owner.

“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, Governmental
Authority or other legal entity.

“Personal Property” shall mean, collectively, all furniture, furnishings,
equipment, machinery, inventories, supplies, signs and other items of tangible
personal property, if any, owned by any Seller which are installed, located or
situated on any Property.

“Plans” shall mean, collectively, all site plans, architectural renderings,
plans and specifications, engineering plans, as-built drawings, floor plans and
other similar plans or diagrams, if any, which are now or hereafter in any
Seller’s possession or under any Seller’s reasonable control and which relate to
any Property.

“Plymouth Registry” shall have the meaning ascribed to such term in the preamble
of this Agreement.

22


--------------------------------------------------------------------------------


“Primary Properties” shall mean, collectively, the Braintree Property, the
Orleans Property, the Sandwich Property and the Wareham Property.

“Prior Meriden Owner” shall have the meaning ascribed to such term in
Section 3.4(o) of this Agreement.

“Properties” shall mean, collectively, the Abington Property, the Braintree
Property, the Brockton (Eastway Plaza) Property, the Brockton (Westgate Plaza)
Property, the Cohasset Property, the Cranston Property, the Hanover Property,
the Harwich Property, the Holbrook Property, the Hyannis Property, the Kingston
Property, the Manomet Property, the Mansfield Property, the Meriden Property,
the Middleboro Property, the New Bedford Property, the North Hanover Property,
the Norwell Property, the Orleans Property, the Rockland (Market Street)
Property, the Rockland (Pharmacy) Property, the Sandwich Property, the Wareham
Property, the Weymouth Property, the Whitman (Stop & Shop Plaza) Property and
the Whitman (Food Master Plaza) Property.

“Property Expenses” shall have the meaning ascribed to such term in
Section 8.4(c) of this Agreement.

“Property Tax Proceeding” shall have the meaning ascribed to such term in
Section 8.4(b) of this Agreement.

“Purchase Escrow Funds” shall mean, collectively, all of the funds (including,
without limitation, the Deposit) held in escrow by the Escrow Agent in
accordance with the terms hereof (including, without limitation, any interest
and/or dividends thereon).

“Purchase Price” shall mean the purchase price for the Assets as specified in
Section 2.2 of this Agreement.

“Purchaser” shall have the meaning set forth in the preamble of this Agreement
and shall include its successors and assigns.

“Purchaser’s Agents” shall mean, collectively, all of the Purchaser’s directors,
officers, agents, investors, members, attorneys, partners, consultants,
employees, potential lenders and advisors.

“Purchaser’s Closing Certification” shall have the meaning ascribed to such term
in Section 7.1 of this Agreement.

“Purchaser’s Documents” shall mean, collectively, all documents required to be
delivered by the Purchaser at the Closing in order to effectuate the
consummation of the transactions contemplated hereunder.

“Purchaser’s OFAC Notification” shall have the meaning ascribed to such term in
Section 3.4(k) of this Agreement.

“Purchaser’s Post-Closing Termination Notice” shall have the meaning ascribed to
such term in Section 10.2 of this Agreement.

23


--------------------------------------------------------------------------------


“Purchaser’s Surveys” shall mean, collectively, any new ALTA surveys of the
Properties and any updates of the Existing Surveys obtained by the Purchaser.

“RAO” shall have the meaning ascribed to such term in Section 3.4(s) of this
Agreement.

“REA Estoppels” shall have the meaning ascribed to such term in Section 3.4(q)
of this Agreement.

“Real Estate Taxes” shall mean, collectively, all taxes, assessments, and other
charges, if any, general, special or otherwise (including, without limitation,
all assessments for public betterments and general or local improvements),
levied or assessed upon or with respect to the ownership of and/or all other
taxable interests in any Property imposed by any public or quasi-public
authority.

“Recognized Subleases” shall mean, collectively, all subleases that may be in
force and effect relating to any portion of any Property that (i) have been
approved by the applicable Seller that owns such Property (or such Seller’s
predecessor-in-interest by which such Seller may be bound) and (ii) are entitled
to the benefits of agreements made by such Seller in any Nondisturbance
Agreement.

“Recognized Subtenants” shall mean, collectively, all lessees under any
Recognized Subleases.

“Reimbursable Due Diligence Costs” shall have the meaning ascribed to such term
in Section 8.4(j) of this Agreement.

“Reimbursement Agreements” shall have the meaning ascribed to such term in
Section 8.4(g) of this Agreement.

“Rejected Property” shall have the meaning ascribed thereto in Section 10.3 of
this Agreement.

“Rejection Notices” shall mean, collectively, all Casualty Rejection Notices and
Condemnation Rejection Notices provided to the Sellers in accordance with
Article 6 of this Agreement.

“Rent Roll” shall have the meaning ascribed to such term in Section 7.2(d) of
this Agreement.

“Rents” shall mean, collectively, all Minimum Rent and Additional Rent, but,
excluding, Percentage Rent.

“Resignations” shall mean, collectively, duly executed resignations from the
Hanover Board of Managers from (i) Timothy N. Tedeschi, together with any other
individuals that the owner of Unit 2 does not have the right to appoint (in
recordable form) and (ii) the Hanover Officers.

“Retention Amount” shall mean the sum of (i) an amount equal to the Maximum
Aggregate Liability minus the aggregate sum of all amounts, if any, paid to the
Purchaser pursuant to Section 1 of the Umbrella Guaranty plus (ii) the Hanover
Septic Security System

24


--------------------------------------------------------------------------------


Amount (but only until the Hanover Work is deemed to be complete in accordance
with the provisions of Section 3.4(f) of this Agreement) plus (iii) in the event
that the Target Estoppel Certificate is not delivered to the Purchaser prior to
the consummation of the Closing, FIVE HUNDRED THOUSAND DOLLARS ($500,000) (but
only until the Target Estoppel Certificate is delivered to the Purchaser at
which point the amount will be adjusted in accordance with Section 3.4(p)) plus
(iv) in the event that any Walmart Estoppel Certificate is not delivered to the
Purchaser prior to the consummation of the Closing, FIVE HUNDRED THOUSAND
DOLLARS ($500,000) for each such missing Walmart Estoppel Certificate (but only
until such Walmart Estoppel Certificate is delivered to the Purchaser at which
point the amount will be adjusted in accordance with Section 3.4(p)).  Amounts
retained in connection with the Target Estoppel Certificate and the Walmart
Estoppel Certificates shall be subject to reduction as provided in
Section 3.4(p).

“Rockland (Market Street) Land” shall mean the land more particularly described
on EXHIBIT B-20 attached hereto.

“Rockland (Market Street) Leases” shall mean, collectively, the Leases affecting
all or any portion of the Rockland (Market Street) Land as more particularly
described on EXHIBIT C-20 attached hereto.

“Rockland (Market Street) Property” shall mean the Rockland (Market Street) Land
and the Improvements located thereon.

“Rockland (Pharmacy) Land” shall mean the land more particularly described on
EXHIBIT B-21 attached hereto.

“Rockland (Pharmacy) Leases” shall mean, collectively, the Leases affecting all
or any portion of the Rockland (Pharmacy) Land as particularly described on
EXHIBIT C-21 attached hereto.

“Rockland (Pharmacy) Property” shall mean, collectively, the Rockland (Pharmacy)
Land and the Improvements located thereon.

“Sandwich Associates Beneficiary” shall mean Sandwich Associates, a
Massachusetts general partnership

“Sandwich Associates LLC” shall mean Sandwich Associates LLC, a Massachusetts
limited liability company.

“Sandwich Associates Trust” shall have the meaning ascribed to such term in the
preamble of this Agreement.

“Sandwich Land” shall mean the land more particularly described on EXHIBIT B-22
attached hereto.

“Sandwich Leases” shall mean, collectively, the Leases affecting all or any
portion of the Sandwich Land as more particularly described on EXHIBIT C-22
attached hereto.

25


--------------------------------------------------------------------------------


“Sandwich Permit” shall mean Approval, dated June 27, 2000, as amended, for an
alternative on-site sewage treatment and disposal system relating to the
Sandwich Property, issued by the Massachusetts DEP.

“Sandwich Property” shall mean, collectively, the Sandwich Land and the
Improvements located thereon.

26


--------------------------------------------------------------------------------


“Sandwich Stop & Shop Lease” shall mean that certain Lease, dated September 20,
1999, between Sandwich Associates Trust, as landlord, and Stop & Shop, as
tenant.

“Security Deposits” shall mean, collectively, all security deposits held by the
Sellers under any of the Leases.

“Security Deposit List” shall have the meaning ascribed to such term in
Section 7.2(d)(3).

“Securities Laws” shall mean the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder.

“Seller LLCs” shall mean, collectively, Eastway, Kingsbury Square, Beta,
TD Mansfield, Meriden Realty, Middleboro Associates, Cove Road,
Tedeschi-Norwell, Skaket Associates LLC, Sandwich Associates LLC,
Tedeschi-Darman, T-Delta, Bedford-School and TD Whitman.

“Seller Mortgage” shall mean any monetary Encumbrance granted, assumed or taken
subject to by any Seller (or any predecessor in interest to any Seller),
including, without limitation any UCC Financing Statement, that encumbers any
Seller’s interest in any of the Assets; excluding, however, subject to
Section 3.4(b) through Section 3.4(d), the Financing Documents.

“Seller Nominee Trusts” shall mean, collectively, the Hanwell Trust, the Skaket
Associates Trust, the Sandwich Associates Trust and the Whitman Associates
Trust.

“Seller Parties” shall mean, collectively, the Sellers and the Sellers’ direct
and indirect owners, and their respective agents, officers, directors, trustees,
partners, members, advisors, managers and employees.

“Seller Representative” shall have the meaning ascribed to such term in
Section 12.4 of this Agreement.

“Sellers” shall mean, collectively, Tedeschi Realty, Eastway, Kingsbury Square,
Beta, TD Mansfield, Meriden Realty, Middleboro Associates, Hanwell Trust, Cove
Road, Tedeschi-Norwell, Skaket Associates Trust, Sandwich Associates Trust,
Tedeschi-Darman, T-Delta, Bedford-School and Whitman Associates Trust.

“Sellers’ Closing Certification” shall have the meaning ascribed to such term in
Section 7.2 of this Agreement.

“Sellers’ Documents” shall mean, collectively, all documents required to be
delivered by the Sellers at the Closing in order to effectuate the consummation
of the transactions contemplated hereunder.

“Sellers’ Estimate” shall having the meaning ascribed to such term in
Section 6.1 of this Agreement.

“Sellers’ OFAC Notification” shall have the meaning ascribed to such term in
Section 3.4(k) of this Agreement.

27


--------------------------------------------------------------------------------


“Sellers’ Post-Closing Termination Notice” shall have the meaning ascribed to
such term in Section 10.2 of this Agreement.

“Sellers’ Share of the Property Expenses” shall have the meaning ascribed to
such term in Section 8.4(c)(iv) of this Agreement.

“Sellers’ Utilities” shall have the meaning ascribed to such term in
Section 8.4(d) of this Agreement.

“6(d) Certificate” shall mean a written statement, in recordable form, executed
by any member of the Hanover Board of Managers disclosing all unpaid common
charges and special assessments, if any, due with respect to the Hanover
Condominium Units.

“Skaket Associates Beneficiary” shall mean Skaket Associates, a Massachusetts
general partnership.

“Skaket Associates LLC” shall mean Skaket Associates LLC, a Massachusetts
limited liability company.

“Skaket Associates Trust” shall have the meaning ascribed to such term in the
preamble of this Agreement.

“Single Purpose Guarantor” shall have the meaning ascribed to such term in
Section 3.4(n).

“SNDAs” shall have the meaning ascribed to such term in Section 3.4(r) of this
Agreement.

“Specially Designated National or Blocked Person” shall mean (i) a Person
designated by OFAC from time to time as a “specially designated national or
blocked person” or similar status, (ii) a Person described in Section 1 of the
Executive Order, or (iii) a Person otherwise identified by a federal
Governmental Authority as a Person with whom a United States Person is
prohibited from transacting business.  As of the date hereof, a list of such
designations and the text of the Executive Order are published under the
internet website address www.ustreas.gov/offices/enforcement/ofac.

“Stop & Shop” shall mean The Stop & Shop Supermarket Company, a Delaware
corporation.

“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 10.2 of this Agreement.

“Subsequent Closing Notice” shall have the meaning ascribed to such term in
Section 10.2 of this Agreement.

“Target Estoppel Certificate” shall mean an estoppel certificate, substantially
in the form attached hereto as EXHIBIT OO (relating to the Abington Property),
dated no earlier than the Effective Date, that reveals no material outstanding
obligation of or default by Tedeschi Realty.

28


--------------------------------------------------------------------------------


“TCT” shall mean Terrence C. Tedeschi of Duxbury, Massachusetts.

“TD Mansfield” shall have the meaning ascribed to such term in the preamble of
this Agreement.

“TD Whitman” shall mean TD Whitman LLC, a Massachusetts limited liability
company.

“T-Delta” shall have the meaning ascribed to such term in the preamble of this
Agreement.

“Tedeschi-Darman” shall have the meaning ascribed to such term in the preamble
of this Agreement.

“Tedeschi-Norwell” shall have the meaning ascribed to such term in the preamble
of this Agreement.

“Tedeschi Realty” shall have the meaning ascribed to such term in the preamble
of this Agreement.

“Tedeschi Realty Contracts” shall mean, collectively, the property management
agreements in effect between any Seller and Tedeschi Realty, pursuant to which
Tedeschi Realty has been engaged to manage such Seller’s Property.

“Tenant” shall mean any tenant under any Lease.

“Tenant Estoppel Certificate” shall have the meaning ascribed to such term in
Section 3.1(i) of this Agreement.

“Tenant Estoppel Requirement” shall have the meaning ascribed to such term in
Section 3.1(i) of this Agreement.

“Tenant Files” shall mean, collectively, with respect to each Lease in effect as
of the Closing Date, copies of all the following matters that the Sellers have
in their files or which are otherwise within Sellers’ reasonable control: (i)
bills relating to costs included in any so-called common area maintenance
charges passed through to any Tenant for the applicable Lease Year in which the
Closing occurs and any prior Lease Years with respect to which the applicable
Tenant’s audit rights have not expired, (ii) Lease Documents, (iii) Recognized
Subleases relating to any portion of the premises demised under such Lease and
any Nondisturbance Agreement relating to such Recognized Subleases, (iv) letters
and other agreements relating thereto and referenced herein or identified on any
Exhibit hereto and (v) material correspondence relating thereto.

“Tenant Sales Reports” shall mean, collectively, the gross sales reports
provided to the Sellers by the Tenants under the Percentage Rent Leases for the
two (2) Percentage Rent Years immediately preceding the Closing Percentage Rent
Year.

“Tenants’ Costs” shall have the meaning ascribed to such term in Section 8.4(g)
of this Agreement and are identified on EXHIBIT L attached hereto.

29


--------------------------------------------------------------------------------


“Title Commitments” shall mean, collectively, the commitments for title
insurance issued by the Title Company pertaining to the Land (excluding the
Hanover Land) and the Hanover Condominium Units which are identified on
EXHIBIT M attached hereto.

“Title Company” shall mean First American.

“Title 5 Reports” shall mean, collectively, the Title 5 Official Inspection
Forms listed on EXHIBIT N attached hereto.

“Title 5 Regulations” shall have the meaning ascribed to such term in
Section 3.4(f) of this Agreement.

“Title Policy” shall have the meaning ascribed to such term in Section 3.1(k) of
this Agreement.

“Title/Survey Objection Notice” shall have the meaning ascribed to such term in
Section 3.4(j) of this Agreement.

“Umbrella Guarantor” shall mean, subject to the provisions of Section 3.4(n) of
this Agreement, Tedeschi Realty.

“Umbrella Guaranty” shall mean a guaranty, substantially in the form attached
hereto as EXHIBIT LL, to be executed and delivered by the Umbrella Guarantor at
the Closing.

“United States Person” shall mean: (i) any Person regardless of location, that
is a resident of the United States; (ii) any Person physically located within
the United States; (iii) any Person organized under the laws of the United
States or of any state, territory, possession, or district thereof; and (iv) any
Person, wheresoever organized or doing business, which is owned or controlled by
those specified in the foregoing clauses (i) or (iii).

“Unresolved Material Matters” shall have the meaning ascribed to such term in
Section 3.5(b) of this Agreement.

“Walmart Estoppel Certificates” shall mean estoppel certificates, substantially
in the form attached hereto as EXHIBIT OO (relating to the Wareham Property and
the Weymouth Property), dated no earlier than the Effective Date, that reveal no
material outstanding obligation of or default by Tedeschi-Darman or T-Delta.

“Wareham Land” shall mean the land more particularly described on EXHIBIT B-23
attached hereto.

“Wareham Leases” shall mean, collectively, the Leases affecting all or any
portion of the Wareham Land as more particularly described on EXHIBIT C-23
attached hereto.

“Wareham Property” shall mean, collectively, the Wareham Land and the
Improvements located thereon.

“Weymouth Land” shall mean the land more particularly described on EXHIBIT B-24
attached hereto.

30


--------------------------------------------------------------------------------


“Weymouth Leases” shall mean, collectively, the Leases affecting all or any
portion of the Weymouth Land as more particularly described on EXHIBIT C-24
attached hereto.

“Weymouth Property” shall mean, collectively, the Weymouth Land and the
Improvements located thereon.

“Whitman Associates Beneficiary” shall mean Whitman Associates, a Massachusetts
general partnership.

“Whitman Associates Trust” shall have the meaning ascribed to such term in the
preamble of this Agreement.

“Whitman (Food Master Plaza) Land” shall mean the land more particularly
described on EXHIBIT B-25 attached hereto.

“Whitman (Food Master Plaza) Leases” shall mean, collectively, the Leases
affecting all or any portion of the Whitman (Food Master Plaza) Land as more
particularly described on EXHIBIT C-25 attached hereto.

“Whitman (Food Master Plaza) Property” shall mean, collectively, the Whitman
(Food Master Plaza) Land and the Improvements located thereon.

“Whitman Stop & Shop Lease” shall mean that certain Master Lease, dated
October 29, 2003, between Bedford-School, as landlord, and Stop & Shop, as
tenant.

“Whitman (Stop & Shop Plaza) Land” shall mean the land more particularly
described on EXHIBIT B-26 attached hereto.

“Whitman (Stop & Shop Plaza) Leases” shall mean, collectively, the Leases
affecting all or any portion of the Whitman (Stop & Shop Plaza) Land as more
particularly described on EXHIBIT C-26 attached hereto.

“Whitman (Stop & Shop Plaza) Property” shall mean, collectively, the Whitman
(Stop & Shop Plaza) Land and the Improvements located thereon.

“Uncollected Major Tenant Rents” shall have the meaning ascribed to such term in
Section 8.4(c)(vii) of this Agreement.

“Vacant Space” shall  have the meaning ascribed to such term in
Section 8.4(c)(iv) of this Agreement.

ARTICLE 2

Agreement; Purchase Price

Section 2.1.           Agreement to Sell and Purchase.  Subject to the terms and
provisions hereof, each Seller agrees to sell, assign or otherwise transfer to
the Purchaser all of such Seller’s right, title and interest in the Assets, and
the Purchaser agrees to purchase, or cause its nominees or designees to
purchase, the Assets from the Sellers; provided, however, that, at the time of
the

31


--------------------------------------------------------------------------------


consummation of the Closing, (a) the Sellers shall have fulfilled all of their
obligations hereunder in all material respects and all conditions precedent to
the Sellers’ obligations to consummate the Closing set forth in Section 3.2 of
this Agreement shall have been satisfied in all material respects and (b) the
Purchaser shall have fulfilled all of its obligations hereunder in all material
respects and all of the conditions precedent to the Purchaser’s obligation to
consummate the Closing set forth in Section 3.1 of this Agreement shall have
been satisfied in all material respects (the matters referred to in the
foregoing clauses (a) and (b) are collectively referred to herein as the
“Closing Conditions”).

Section 2.2.           Purchase Price.  In consideration of the sale, assignment
or transfer by the Sellers of the Assets to the Purchaser, the Purchaser agrees
to pay to the Sellers, at the time and in the manner set forth in this
Agreement, the aggregate amount of THREE HUNDRED NINETY MILLION DOLLARS
($390,000,000) (as adjusted pursuant to the terms of this Agreement, if at all,
the “Purchase Price”).  Subject to the adjustments and apportionments as
hereinafter expressly set forth, and subject to the terms and conditions of this
Agreement (a) on or before the Closing Date, the Purchaser shall deposit with
the Escrow Agent an amount equal to (i) the Purchase Price minus (ii) an amount
equal to the sum of (x) the Aggregate Outstanding Assumed Indebtedness plus
(y) the Deposit and (b) on the Closing Date, the Escrow Agent shall deliver to
the Sellers the Deposit and the funds so deposited by the Purchaser pursuant to
the foregoing clause (a); in each instance, by wire transfer of immediately
available federal funds in accordance with the Escrow Agent’s or the Sellers’
directions, as applicable.  The Purchase Price shall be allocated among the
Assets as set forth on the Allocated Value and Deposit Schedule.

Section 2.3.           Deposit.


(A)           DEPOSIT.  PRIOR TO 5:00 P.M. EAST COAST TIME ON THE THIRD (3RD)
BUSINESS DAY AFTER THE EFFECTIVE DATE, THE PURCHASER SHALL DEPOSIT WITH THE
ESCROW AGENT A DEPOSIT IN THE AMOUNT OF TEN MILLION DOLLARS ($10,000,000) TO BE
HELD IN ESCROW BY THE ESCROW AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT (SUCH
DEPOSIT AND THE INTEREST EARNED THEREON SHALL BE REFERRED TO AS THE “DEPOSIT”). 
THE DEPOSIT SHALL BE INVESTED AS DIRECTED BY THE PURCHASER.  AS OF THE
CONSUMMATION OF THE CLOSING, THE DEPOSIT SHALL BE APPLIED AGAINST THE PURCHASE
PRICE ON THE CLOSING DATE.  IF THE TRANSACTION CONTEMPLATED HEREBY IS NOT
CONSUMMATED ON THE CLOSING DATE, THE DEPOSIT SHALL BE TREATED IN THE MANNER
HEREINAFTER PROVIDED IN THIS AGREEMENT.


(B)           ESCROW AGENT’S DUTIES.  THE DUTIES OF THE ESCROW AGENT ARE
DETERMINED SOLELY BY THIS AGREEMENT AND ARE PURELY MINISTERIAL IN NATURE.

The Escrow Agent is acting as a stakeholder only with respect to the Purchase
Escrow Funds delivered to it in accordance with this Agreement.  In the event of
any disagreement between the Purchaser and the Sellers resulting in any adverse
claims and demands being made with respect to the Purchase Escrow Funds, the
Escrow Agent shall refuse to comply with any such claims or demands so long as
such disagreement may continue; and in so refusing the Escrow Agent shall make
no delivery or other disposition of the Purchase Escrow Funds then held by it
under the terms of this Agreement, and in so doing the Escrow Agent shall not
become liable to anyone for such refusal; and the Escrow Agent shall continue to
refrain from acting until (i) the rights of the adverse claimants shall have
been finally adjudicated in a court of competent jurisdiction of the monies
involved herein or affected hereby, or (ii) the Escrow Agent receives a written
authorization signed by the Purchaser and the Sellers directing the disposition
of the Purchase Escrow Funds.  The Escrow Agent shall not disburse any of the
Purchase Escrow

32


--------------------------------------------------------------------------------


Funds held by it under this Agreement unless in accordance with either a joint
written instruction of the Purchaser and the Sellers or, subject to the
provisions hereinafter set forth in this Section 2.3(b), an Escrow Demand.  Upon
receipt by the Escrow Agent from the Purchaser or the Sellers (the “Notifying
Party”) of any notice or request (the “Escrow Demand”) to perform any act or
disburse any portion of the Purchase Escrow Funds held by the Escrow Agent under
the terms of this Agreement, the Escrow Agent shall promptly (but in no event
more than one (1) Business Day after the Escrow Agent’s receipt of an Escrow
Demand) give written notice to the other party (the “Notified Party”).  In the
event that within three (3) Business Days after the giving of such notice, the
Escrow Agent does not receive any written objection to the Escrow Demand from
the Notified Party, the Escrow Agent shall comply with the Escrow Demand made by
the Notifying Party.  In the event that the Escrow Agent does receive written
objection from the Notified Party in a timely manner, the Escrow Agent shall
take no further action until the dispute between the parties has been resolved
as described in clauses (i) or (ii) above.  Moreover, the Escrow Agent may bring
an appropriate proceeding for leave to deposit the Purchase Escrow Funds with a
court of competent jurisdiction pending a determination of the rights of the
parties.  At any time after a dispute arises between the parties, the Escrow
Agent may interplead all interested parties in an appropriate action and may
deposit the Purchase Escrow Funds with the clerk of the court; thereupon the
Escrow Agent will have no further liability under this Agreement.  The Escrow
Agent may retain counsel or act as its own counsel in any action under this
Agreement.  The non-prevailing party in any such action shall reimburse the
Escrow Agent for all costs and expenses incurred by it in connection with any
court proceeding under this Agreement, including, without limitation, reasonable
attorney’s fees and disbursements.  Notwithstanding the foregoing and, without
limiting the provisions hereof as such provisions pertain to the rights and
protections afforded to the Escrow Agent and the obligations of the Sellers and
the Purchaser to the Escrow Agent, as between the Sellers and the Purchaser, in
the event of any dispute hereunder involving the Purchase Escrow Funds, the
Sellers and the Purchaser agree that the prevailing party shall be entitled to
be reimbursed for any contribution made by such party toward payment of costs
and expenses incurred by the Escrow Agent.

The Escrow Agent is not liable for any mistake of fact or error of judgment, or
for any acts or omissions, unless (a) caused by its willful misconduct or gross
negligence or (b) the same are in breach or violation of an express obligation
binding upon the Escrow Agent under this Agreement or any supplemental
instructions or agreements accepted in writing by the Escrow Agent.  The parties
to this Agreement each release the Escrow Agent from any act done or omitted to
be done by the Escrow Agent in good faith in performance of its obligations
under this Agreement.  The Escrow Agent is entitled to rely on any document or
signature believed by it to be genuine and may assume that any Person purporting
to give any writing or instruction in connection with this Agreement is duly
authorized to do so by the party on whose behalf such writing or instruction is
given.

The Purchaser and the Sellers jointly and severally indemnify and protect the
Escrow Agent from and hold it harmless against any loss, liability, or expense
incurred without willful misconduct, gross negligence or breach of this
Agreement, arising out of its duties under this Agreement as well as the costs
and expenses of defending against any claim or liability arising under this
Agreement except as expressly excluded herein.

After delivering all Purchase Escrow Funds to the appropriate party or parties
in accordance with the terms hereof and performing all other actions and duties
required of it in

33


--------------------------------------------------------------------------------


accordance with this Agreement, the Escrow Agent will have no further liability
under this Agreement.

The Sellers and the Purchaser agree to execute and deliver to the Escrow Agent a
W-9 form on or before the Closing certifying as to their respective federal tax
identification numbers.

ARTICLE 3

Conditions Precedent; Activities Prior to Closing and Other Covenants

Section 3.1.           Conditions Precedent to the Purchaser’s Obligation to
Consummate the Transaction.  In addition to any other condition precedent to the
Purchaser’s obligation to consummate the transaction contemplated by this
Agreement as may be expressly set forth elsewhere herein, and subject to the
provisions of Section 10.1 and Section 10.3, the Purchaser’s obligation to
consummate the transaction contemplated under this Agreement is subject to the
timely satisfaction in all material respects of the conditions set forth in this
Section 3.1 on or before the Closing Date (provided, that, the Purchaser (i) may
waive, in writing, any such condition and (ii) shall be deemed to have waived
the satisfaction of any such condition, if the Purchaser has actual knowledge or
is deemed to know that any such condition has not been satisfied at or prior to
the Closing and the Purchaser consummates the Closing despite the failure of
such condition to be satisfied).


(A)           THE SELLERS SHALL HAVE DELIVERED ALL OF THE ITEMS SET FORTH IN
SECTION 8.2 HEREOF.


(B)           SUBJECT TO SECTION 3.4(B) THROUGH SECTION 3.4(D), ARTICLE 6,
SECTION 10.2 AND SECTION 10.3 HEREOF, ON THE CLOSING DATE, GOOD AND CLEAR,
RECORD AND MARKETABLE FEE TITLE TO THE PROPERTIES SHALL BE CONVEYED TO THE
PURCHASER SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.


(C)           SUBJECT TO SECTION 3.4(B) THROUGH SECTION 3.4(D), ARTICLE 6,
SECTION 10.2 AND SECTION 10.3 HEREOF, ON THE CLOSING DATE, THE LANDLORD’S
INTEREST IN THE LEASE DOCUMENTS, FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN
THE PERMITTED EXCEPTIONS, SHALL BE ASSIGNED TO THE PURCHASER.


(D)           SUBJECT TO SECTION 3.4(B) THROUGH SECTION 3.4(D), SECTION 10.2 AND
SECTION 10.3 HEREOF, ON THE CLOSING DATE, THE SELLERS’ INTEREST IN ALL OF THE
OTHER ASSETS SHALL BE CONVEYED, ASSIGNED OR OTHERWISE TRANSFERRED TO THE
PURCHASER, FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN THE PERMITTED
EXCEPTIONS.


(E)           ON THE CLOSING DATE, THE PURCHASER SHALL HAVE RECEIVED THE
SELLERS’ CLOSING CERTIFICATION AND, SUBJECT TO SECTION 3.4(L), THE SELLERS’
CLOSING CERTIFICATION SHALL NOT DISCLOSE (I) ANY MATTER THAT WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE ASSETS OR (II) ANY MATERIAL BREACH BY THE SELLERS
OF THEIR OBLIGATIONS HEREUNDER.


(F)            ON THE CLOSING DATE, THERE SHALL THEN BE NO MATERIAL BREACH BY
THE SELLERS OF THEIR OBLIGATIONS HEREUNDER.


(G)           THERE SHALL BE NO INJUNCTION, WRIT, TEMPORARY RESTRAINING ORDER OR
ANY ORDER OF ANY NATURE ISSUED BY ANY GOVERNMENTAL AUTHORITY DIRECTING THAT THE
TRANSACTION CONTEMPLATED BY THIS

34


--------------------------------------------------------------------------------



AGREEMENT NOT BE CONSUMMATED WHICH HAS NOT BEEN REVOKED, CANCELLED OR RESCINDED
PRIOR TO THE CLOSING.


(H)           ON THE CLOSING DATE, THERE SHALL BE NO BANKRUPTCY PROCEEDINGS
PENDING AGAINST ANY SELLER OR ANY MAJOR TENANT.


(I)            SUBJECT TO SECTION 10.3 HEREOF, THE SELLERS SHALL HAVE DELIVERED
TO THE PURCHASER ESTOPPEL CERTIFICATES DATED NO EARLIER THAN THE EFFECTIVE DATE
(COLLECTIVELY, “TENANT ESTOPPEL CERTIFICATES”) FROM (I) THE MATERIAL TENANTS AND
(II) A SUFFICIENT NUMBER OF OTHER TENANTS SUCH THAT, WITH RESPECT TO EACH
PROPERTY, TENANT ESTOPPEL CERTIFICATES SHALL HAVE BEEN DELIVERED TO PURCHASER
WITH RESPECT TO NOT LESS THAN SEVENTY PERCENT (70%) OF THE LEASED GROSS
LEASEABLE AREA OF EACH PROPERTY COVERED BY LEASES, OTHER THAN THE MATERIAL
LEASES, IN EFFECT AS OF THE CLOSING DATE DETERMINED ON A PROPERTY BY PROPERTY
BASIS (THE FOREGOING CONDITION TO CLOSING SHALL BE REFERRED TO HEREIN AS THE
“TENANT ESTOPPEL REQUIREMENT”).  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH
TENANT ESTOPPEL CERTIFICATE SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT O; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, ANY TENANT
ESTOPPEL CERTIFICATE SHALL BE ACCEPTABLE (X) IF IT IS IN THE FORM PRESCRIBED IN
THE APPLICABLE LEASE OR OTHER OPERATIVE LEASE DOCUMENT OR (Y) IN THOSE INSTANCES
WHERE THE APPLICABLE TENANT IS A NATIONAL TENANT OR IS A REGIONALLY RECOGNIZED
CHAIN, IF IT IS IN THE STANDARD FORM GENERALLY USED BY SUCH TENANT.  IN
ADDITION, THOSE PROVISIONS OF THE APPLICABLE TENANT ESTOPPEL CERTIFICATES
RESPECTING DEFAULTS, DEFENSES, DISPUTES, CLAIMS, OFFSETS, ABATEMENTS,
CONCESSIONS AND RECAPTURES AGAINST RENT AND OTHER CHARGES MAY BE LIMITED TO THE
KNOWLEDGE OF THE APPLICABLE TENANT.  THE SELLERS AGREE TO INCLUDE THE MATTERS
DESCRIBED ON EXHIBIT NN ATTACHED HERETO (COLLECTIVELY, THE “ADDITIONAL REQUESTED
TENANT ESTOPPEL MATTERS”) IN THE APPLICABLE TENANT ESTOPPEL CERTIFICATES
FURNISHED TO THE APPLICABLE TENANTS IDENTIFIED ON SUCH EXHIBIT NN; PROVIDED,
HOWEVER, THAT IT SHALL NOT BE A CONDITION OF THE PURCHASER’S OBLIGATION TO
CONSUMMATE THE CLOSING THAT THE TENANT ESTOPPEL CERTIFICATES EXECUTED AND
DELIVERED BY SUCH TENANTS CONTAIN THE ADDITIONAL REQUESTED ESTOPPEL MATTERS. 
THE SELLERS’ SOLE OBLIGATION HEREUNDER WITH RESPECT TO TENANT ESTOPPEL
CERTIFICATES SHALL BE TO UTILIZE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
TENANT ESTOPPEL CERTIFICATES FROM EACH TENANT (AND, AS USED IN THIS AGREEMENT,
COMMERCIALLY REASONABLE EFFORTS SHALL NOT INCLUDE ANY OBLIGATION TO INSTITUTE
LEGAL PROCEEDINGS OR TO EXPEND ANY MONIES).  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, IN THE EVENT THAT THE SELLERS ARE UNABLE TO OBTAIN A TENANT
ESTOPPEL CERTIFICATE FROM ANY PARTICULAR TENANT UNDER ANY LEASE (EACH, A
“DESIGNATED LEASE”), THE SELLERS MAY (BUT SHALL NOT BE OBLIGATED TO), AT ANY
TIME PRIOR TO THE CLOSING: (1) DELIVER (FOR THE DESIGNATED LEASES, OTHER THAN
ANY MATERIAL LEASES, COVERING AN AMOUNT UP TO NOT MORE THAN TEN PERCENT (10%) OF
THE LEASED GROSS LEASEABLE AREA OF EACH PROPERTY COVERED BY LEASES IN EFFECT AS
OF THE CLOSING DATE DETERMINED ON A PROPERTY BY PROPERTY BASIS) TO THE PURCHASER
ON THE CLOSING DATE A CERTIFICATE (EACH, A “LANDLORD ESTOPPEL CERTIFICATE”) IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT P EXECUTED BY THE APPLICABLE
SELLER THAT OWNS THE APPLICABLE PROPERTY, AND IN SUCH EVENT, THE SELLERS SHALL
BE DEEMED TO HAVE DELIVERED A TENANT ESTOPPEL CERTIFICATE WITH RESPECT TO SUCH
TENANT FOR PURPOSES OF SATISFYING THE TENANT ESTOPPEL REQUIREMENT; OR (2) GIVE
WRITTEN NOTICE TO THE PURCHASER STATING THAT, AFTER TAKING INTO ACCOUNT ALL
LANDLORD ESTOPPEL CERTIFICATES DELIVERED TO THE PURCHASER, THE SELLERS HAVE NOT
OBTAINED THE REQUISITE TENANT ESTOPPEL CERTIFICATES TO SATISFY THE TENANT
ESTOPPEL REQUIREMENT (INCLUDING WITH SUCH NOTICE, A COPY OF THE CERTIFICATES, IF
ANY, THAT THE SELLERS HAVE OBTAINED FROM ANY APPLICABLE TENANTS), IN WHICH
EVENT, THE PURCHASER MAY (A) REQUIRE THE SELLERS TO DELIVER LANDLORD ESTOPPEL
CERTIFICATES FOR ANY OR ALL OF THE DESIGNATED LEASES (INCLUDING, WITHOUT
LIMITATION, THE MATERIAL LEASES), EXECUTED BY THE APPLICABLE SELLERS THAT OWN
THE PROPERTIES SUBJECT TO SUCH DESIGNATED LEASES OR

35


--------------------------------------------------------------------------------



(B) TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE SELLERS AND THE ESCROW
AGENT.  IF THE PURCHASER ELECTS TO EXERCISE ITS RIGHT TO TERMINATE THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3.1(I), THIS
AGREEMENT SHALL TERMINATE UPON THE SELLERS’ RECEIPT OF SUCH TERMINATION NOTICE,
THE DEPOSIT SHALL BE PROMPTLY RETURNED TO THE PURCHASER BY THE ESCROW AGENT AND
THE PARTIES HERETO SHALL HAVE NO FURTHER RIGHTS, LIABILITIES OR OBLIGATIONS
UNDER THIS AGREEMENT, EXCEPT SUCH RIGHTS, LIABILITIES AND OBLIGATIONS THAT
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT.  IF, HOWEVER, THE PURCHASER
FAILS TO EXERCISE ITS RIGHT TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH THE
TERMS HEREOF, THE SELLERS SHALL BE DEEMED TO HAVE SATISFIED THE TENANT ESTOPPEL
REQUIREMENT.  ANY LANDLORD ESTOPPEL CERTIFICATE SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 11.4.  IN ADDITION, THE APPLICABLE SELLER SHALL BE
RELEASED FROM ANY LIABILITY WITH RESPECT TO ANY LANDLORD ESTOPPEL CERTIFICATE
THAT IT EXECUTED UPON THE DELIVERY TO THE PURCHASER OF A TENANT ESTOPPEL
CERTIFICATE FROM THE TENANT FOR WHICH SUCH SELLER HAS DELIVERED SUCH LANDLORD
ESTOPPEL CERTIFICATE (BUT ONLY TO THE EXTENT SUCH TENANT ESTOPPEL CERTIFICATE
(I) IS CONSISTENT WITH SUCH LANDLORD ESTOPPEL CERTIFICATE AND (II) IS DELIVERED
TO THE PURCHASER NO LATER THAN SIXTY (60) DAYS FOLLOWING THE CLOSING DATE). 
NOTWITHSTANDING THE FOREGOING, BUT SUBJECT TO THE PROVISIONS OF SECTION 3.4(L),
NO TENANT ESTOPPEL CERTIFICATE NOR ANY LANDLORD ESTOPPEL CERTIFICATE DELIVERED
BY THE SELLERS SHALL BE DEEMED TO SATISFY THE TENANT ESTOPPEL REQUIREMENT IF IT
REFLECTS ANY MATERIALLY ADVERSE STATE OF FACTS OR CIRCUMSTANCE THAT IS
INCONSISTENT WITH OR NOT REFLECTED IN THE INFORMATION SET FORTH IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, UPON THE RENT ROLL ATTACHED HERETO AS
EXHIBIT BB OR ANY OF THE OTHER EXHIBITS HERETO); IT BEING ACKNOWLEDGED AND
AGREED THAT ANY TENANT ESTOPPEL CERTIFICATE OR LANDLORD ESTOPPEL CERTIFICATE
THAT REFLECTS THE OCCURRENCE OF ANY EVENT OR CHANGE IN THE STATE OF FACTS FIRST
ARISING AFTER THE DATE HEREOF AND PRIOR TO THE CLOSING SHALL BE ACCEPTABLE
(WITHOUT LIMITING ANY OTHER CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATION
TO CONSUMMATE THE CLOSING, INCLUDING, WITHOUT LIMITATION, THE CONDITIONS TO
CLOSING SET FORTH IN SECTION 3.1(N)) PROVIDED, THAT SUCH EVENT OR CHANGE IN THE
STATE OF FACTS WAS NOT CAUSED BY THE SELLERS IN BREACH OF ANY OF ITS OBLIGATIONS
HEREUNDER.  THE SELLERS WILL PROMPTLY DELIVER TO THE PURCHASER THE TENANT
ESTOPPEL CERTIFICATES WHEN AND AS RECEIVED (AND IN ANY EVENT WITHIN TWO (2)
BUSINESS DAYS AFTER RECEIVED).  IN RECOGNITION OF THE PROCESSING TIME THAT WILL
BE NEEDED BY THE PURCHASER TO ANALYZE EACH TENANT ESTOPPEL CERTIFICATE, THE
PARTIES AGREE THAT, IN THE EVENT THAT ELEVEN (11) OR MORE TENANT ESTOPPEL
CERTIFICATES ARE DELIVERED TO THE PURCHASER AFTER THE DATE THAT IS THREE (3)
BUSINESS DAYS PRIOR TO THE CLOSING, THEN, IN SUCH EVENT, THE ORIGINALLY
SCHEDULED CLOSING DATE SHALL BE AUTOMATICALLY EXTENDED TO THE DATE THAT IS THREE
(3) BUSINESS DAYS FOLLOWING THE DATE OF THE DELIVERY OF THE LAST TENANT ESTOPPEL
CERTIFICATE REQUIRED TO SATISFY THE TENANT ESTOPPEL REQUIREMENT; PROVIDED,
HOWEVER, THAT AT PURCHASER’S ELECTION, PURCHASER MAY ELECT TO WAIVE THE
EXTENSION OF THE CLOSING DATE AND RETAIN THE ORIGINALLY SCHEDULED CLOSING DATE
BY WRITTEN NOTICE TO SELLER NO LATER THAN ONE (1) BUSINESS DAY PRIOR TO THE
ORIGINALLY SCHEDULED CLOSING DATE.


(J)            SUBJECT TO THE PROVISIONS OF SECTION 3.4(B) THROUGH
SECTION 3.4(D) AND SECTION 10.2 HEREOF, (I) THE SELLERS SHALL HAVE RECEIVED THE
CONSENTS AND DELIVERED COPIES THEREOF TO THE PURCHASER AND (II) THE PURCHASER
SHALL HAVE RECEIVED ALL OF THE APPLICABLE FINANCING ASSIGNMENT AND ASSUMPTION
DOCUMENTS, EXECUTED BY HANCOCK AND THE APPLICABLE SELLERS.


(K)           SUBJECT TO THE PURCHASER PROVIDING ALL DOCUMENTS AND PAYMENTS
REQUIRED TO BE DELIVERED OR PAID BY THE PURCHASER IN ORDER FOR THE TITLE COMPANY
TO ISSUE THE TITLE POLICIES, THE TITLE COMPANY SHALL BE PREPARED AND IRREVOCABLY
AND UNCONDITIONALLY COMMITTED TO ISSUE TO THE PURCHASER, PURSUANT TO AND IN
ACCORDANCE WITH THE TITLE COMMITMENTS AND THE PRO FORMA ENDORSEMENTS DESCRIBED
ON EXHIBIT PP (AND RESOLVING EACH OF THE IDENTIFIED TITLE/SURVEY

36


--------------------------------------------------------------------------------



ISSUES IN THE MANNER SET FORTH ON EXHIBIT PP), A 2006 ALTA FORM OF EXTENDED
COVERAGE OWNER’S POLICY OF TITLE INSURANCE, WITH AN EFFECTIVE DATE NOT EARLIER
THAN THE CLOSING DATE (WITH APPROPRIATE GAP PROTECTION THROUGH THE APPLICABLE
DATES OF RECORDATION OF THE DEEDS), INSURING GOOD, MARKETABLE, INSURABLE TITLE
TO EACH PROPERTY IN THE PURCHASER OR ITS ASSIGNEE IN THE AMOUNT OF THE
APPLICABLE ALLOCATED VALUE, SUBJECT ONLY TO THE PERMITTED EXCEPTIONS (EACH, A
“TITLE POLICY”), WITH (I) SUCH CO-INSURANCE OR REINSURANCE (TOGETHER WITH
AGREEMENTS IN A FORM AND CONTENT SATISFACTORY TO THE PURCHASER PROVIDING THE
PURCHASER WITH THE RIGHT OF “DIRECT ACCESS” AGAINST THE REINSURANCE) AS THE
PURCHASER DETERMINES IN ITS REASONABLE DISCRETION, (II) SO-CALLED SAME
LAND/SURVEY ENDORSEMENTS REFERENCING THE PURCHASER’S SURVEYS (PROVIDED, THAT,
THE PURCHASER DELIVERS THE PURCHASER’S SURVEYS, CERTIFIED TO THE TITLE COMPANY,
TO THE TITLE COMPANY BY JULY 20, 2007) AND (III) WITH RESPECT TO THE TITLE
POLICY RELATING TO THE HANOVER PROPERTY, TO THE EXTENT THAT THE HANOVER WORK HAS
BEEN COMMENCED, WITH THE ADDITIONAL HANOVER EASEMENT BEING INSURED AS AN
APPURTENANT ENCUMBRANCE.


(L)            NO GOVERNMENTAL AUTHORITY SHALL HAVE ISSUED ANY NOTICE ALLEGING
ANY VIOLATION OF ANY LEGAL REQUIREMENT, IN ANY MATERIAL RESPECT, BY ANY PROPERTY
(SPECIFICALLY, EXCLUDING, HOWEVER, ANY NOTICES THAT MAY HAVE BEEN ISSUED
ALLEGING ANY VIOLATION OF ANY LEGAL REQUIREMENT BY ANY TENANT IN CONNECTION WITH
THE OPERATION OF ITS BUSINESS) WHICH HAS NOT BEEN CORRECTED TO THE SATISFACTION
OF THE ISSUER OF THE NOTICE.


(M)          THE TEDESCHI REALTY CONTRACTS SHALL HAVE BEEN TERMINATED.


(N)           NO MORE THAN ONE MAJOR LEASE SHALL HAVE BEEN TERMINATED AND THE
MAJOR TENANTS SHALL NOT HAVE VACATED, ABANDONED OR CEASED OPERATING (OR
OTHERWISE “GONE DARK” IN) THE PREMISES DEMISED UNDER TWO (2) OR MORE OF THE
MAJOR LEASES.


(O)           ON THE CLOSING DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN
WITH RESPECT TO THE ORLEANS PROPERTY, NONE OF THE PRIMARY PROPERTIES SHALL HAVE
BEEN REJECTED AS A CONSEQUENCE OF ANY CASUALTY OR CONDEMNATION PURSUANT TO AND
IN ACCORDANCE WITH THE TERMS OF ARTICLE 6 OR TREATED AS A REJECTED PROPERTY
PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF SECTION 10.3; PROVIDED, HOWEVER,
THAT, NOTWITHSTANDING THE FOREGOING, THE ORLEANS PROPERTY MAY BE REJECTED
PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF SECTION 3.4(S).


(P)           THE TITLE AND SURVEY OBJECTIONS SET FORTH ON EXHIBIT PP
(COLLECTIVELY, THE “IDENTIFIED TITLE/SURVEY ISSUES”) HAVE BEEN RESOLVED IN THE
MANNER SET FORTH ON EXHIBIT PP.


(Q)           ON OR PRIOR TO THE CLOSING DATE, IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 3.4(O), MERIDEN REALTY SHALL HAVE DELIVERED (OR CAUSED THE PRIOR
MERIDEN OWNER OR STOP & SHOP TO DELIVER) TO THE ESCROW AGENT, FOR FILING WITH
THE CONNECTICUT DEP ALL FORMS REQUIRED UNDER THE CONNECTICUT TRANSFER ACT TO BE
FILED IN CONNECTION WITH THE CONVEYANCE OF THE MERIDEN PROPERTY.


(R)           ON OR PRIOR TO THE CLOSING DATE, THE SELLERS SHALL HAVE PROVIDED
TO THE PURCHASER AND THE TITLE COMPANY EVIDENCE THAT PENDING LAND COURT
CONFIRMATION CASE NO. 35418 HAS BEEN DISMISSED.

Section 3.2.           Conditions Precedent to the Sellers’ Obligations to
Consummate the Transaction.  In addition to any other condition precedent to the
Sellers’ obligation to consummate the transaction contemplated by this Agreement
as may be expressly set forth

37


--------------------------------------------------------------------------------


elsewhere herein, the Sellers’ obligation to consummate the transaction
contemplated under this Agreement is expressly subject to the timely fulfillment
in all material respects of the conditions set forth in this Section 3.2 on or
before the Closing Date (provided, that, the Sellers (i) may waive, in writing,
any such condition and (ii) shall be deemed to have waived the satisfaction of
any such condition, if the Sellers have actual knowledge or are deemed to know
that any such condition has not been satisfied at or prior to the Closing and
the Sellers consummated the Closing despite the failure of such condition to be
satisfied).


(A)           THE PURCHASER SHALL HAVE DELIVERED TO THE ESCROW AGENT ALL OF
THOSE ITEMS SET FORTH IN SECTION 8.3 HEREOF.


(B)           DELIVERY OF THE PURCHASE PRICE TO THE ESCROW AGENT, SUBJECT TO THE
ADJUSTMENTS AND APPORTIONMENTS AS HEREINAFTER EXPRESSLY SET FORTH.


(C)           THERE SHALL BE NO INJUNCTION, WRIT, TEMPORARY RESTRAINING ORDER OR
ANY ORDER OF ANY NATURE ISSUED BY ANY GOVERNMENTAL AUTHORITY DIRECTING THAT THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT NOT BE CONSUMMATED WHICH HAS NOT BEEN
REVOKED, CANCELLED OR RESCINDED PRIOR TO THE CLOSING.


(D)           THE SELLER SHALL HAVE RECEIVED THE PURCHASER’S CLOSING
CERTIFICATION AND THE PURCHASER’S CLOSING CERTIFICATION SHALL NOT DISCLOSE ANY
MATTER THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE PURCHASER.


(E)           TO THE EXTENT APPLICABLE, THE PURCHASER SHALL HAVE PROVIDED THE
SUBSTITUTE ORLEANS SECURITY TO THE MASSACHUSETTS DEP AND ARRANGEMENTS
SATISFACTORY TO SKAKET ASSOCIATES TRUST FOR THE RETURN OF THE ORLEANS SECURITY.


(F)            SUBJECT TO THE PROVISIONS OF SECTION 3.4(B) THROUGH
SECTION 3.4(D), AND SECTION 10.2 HEREOF, THE SELLERS SHALL HAVE RECEIVED THE
CONSENTS AND ALL OF THE APPLICABLE FINANCING ASSIGNMENT AND ASSUMPTION
DOCUMENTS, EXECUTED BY HANCOCK AND THE PURCHASER.

Section 3.3.           Sellers’ Activities Prior to Closing.  From the Effective
Date until the consummation of the Closing or any earlier termination of this
Agreement, the Sellers:


(A)           SHALL NOT, NOR CAUSE OR PERMIT ANY OF THE SELLERS’ AGENTS
(INCLUDING, WITHOUT LIMITATION, ANY LEASING AGENT OR MANAGEMENT COMPANY) TO (I)
ENTER INTO ANY NEW LEASE DOCUMENT, FINANCING DOCUMENT, NONDISTURBANCE AGREEMENT,
PERMIT OR CONTRACT, AGREEMENT, COMMITMENT OR OBLIGATION BINDING UPON OR RELATING
TO ANY PROPERTY WHICH WOULD BE BINDING UPON THE PURCHASER UPON ITS ACQUISITION
OF THE APPLICABLE PROPERTY, (II) MODIFY OR VOLUNTARILY TERMINATE OR CONSENT TO
THE TERMINATION OF ANY EXISTING LEASE DOCUMENT, FINANCING DOCUMENT,
NONDISTURBANCE AGREEMENT, CONTRACT OR PERMIT OR MODIFY THE HARWICH ESCROW
AGREEMENT, (III) CONSENT TO ANY NEW SUBLEASE OR ANY AMENDMENT TO ANY RECOGNIZED
SUBLEASE OR (IV) GRANT ANY CONSENT OR APPROVAL UNDER THE HARWICH ESCROW
AGREEMENT OR ANY EXISTING LEASE DOCUMENT, NONDISTURBANCE AGREEMENT, CONTRACT OR
PERMIT NOR WAIVE ANY RIGHT OR REMEDY THEREUNDER; IN EACH CASE, WITHOUT THE
PURCHASER’S PRIOR WRITTEN APPROVAL, WHICH APPROVAL MAY BE WITHHELD IN THE
PURCHASER’S SOLE DISCRETION, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY
SELLER IS CONTRACTUALLY OBLIGATED (X) TO PROVIDE OR ENTER INTO SUCH CONSENT,
APPROVAL OR AMENDMENT, THEN SUCH SELLER MAY DO SO UPON PRIOR NOTICE TO THE
PURCHASER OR (Y) TO APPLY A STANDARD OF COMMERCIAL REASONABLENESS

38


--------------------------------------------------------------------------------



WITH RESPECT TO ANY REQUESTED CONSENT, APPROVAL OR AMENDMENT, THEN, THE
PURCHASER’S APPROVAL OF THE SAME MAY NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED;


(B)           WITHOUT LIMITING THE PROVISIONS OF SECTION 3.3(H) AND
SECTION 3.3(I), SHALL GIVE NOTICE TO THE PURCHASER, AS SOON AS PRACTICAL, BUT IN
NO EVENT MORE THAN THREE (3) BUSINESS DAYS AFTER LEARNING OF (I) ANY MONETARY OR
OTHER MATERIAL DEFAULT UNDER ANY OF THE LEASE DOCUMENTS OR CONTRACTS FIRST
ARISING AFTER THE EFFECTIVE DATE OR FIRST BECOMING KNOWN TO THE SELLERS AFTER
THE EFFECTIVE DATE, WITHOUT ANY REQUIREMENT UPON THE SELLERS TO MAKE ANY
INVESTIGATION OR INQUIRY AS TO THE EXISTENCE OF ANY SUCH DEFAULT AND (II) ANY
NOTICE OF DEFAULT HEREAFTER RECEIVED BY ANY SELLER UNDER ANY OF THE LEASE
DOCUMENTS, THE FINANCING DOCUMENTS, THE CONTRACTS, THE PERMITTED EXCEPTIONS
AND/OR THE PERMITS AND, IN EACH INSTANCE, EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS OR IN THE EVENT OF AN EMERGENCY (IN WHICH CASE THE
SELLERS SHALL NONETHELESS IMMEDIATELY NOTIFY THE PURCHASER), THE SELLERS SHALL
ONLY TAKE ACTION WITH RESPECT THERETO WITH THE PURCHASER’S PRIOR WRITTEN
APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED;


(C)           SHALL NOT REMOVE ANY PERSONAL PROPERTY FROM ANY PROPERTY EXCEPT IN
THE ORDINARY COURSE OF BUSINESS OR UNLESS THE SAME IS REPLACED BY TANGIBLE
PERSONAL PROPERTY OF EQUAL OR GREATER UTILITY AND VALUE;


(D)           SHALL COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE LEASE DOCUMENTS AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ANY AND ALL MECHANICS’ LIENS TO BE REMOVED OR
OTHERWISE BONDED OVER BY THE TENANTS RESPONSIBLE FOR SUCH MECHANICS’ LIENS
(PROVIDED, HOWEVER, THAT SUCH COMMERCIALLY REASONABLE EFFORTS SHALL NOT REQUIRE
THE SELLERS TO CONDUCT ANY TITLE SEARCHES OR COMMENCE ANY LEGAL PROCEEDING
AGAINST ANY TENANT);


(E)           SHALL NOT ENTER INTO OR CREATE ANY NEW EXCEPTIONS TO TITLE,
GOVERNMENTAL COMMITMENTS, AGREEMENTS REGARDING GOVERNMENTAL IMPOSITIONS, OR ANY
OTHER AGREEMENT WHICH WOULD BE BINDING UPON THE PURCHASER OR ANY OF THE ASSETS
AFTER THE CLOSING, WITHOUT THE PURCHASER’S PRIOR WRITTEN APPROVAL, WHICH
APPROVAL MAY BE WITHHELD IN THE PURCHASER’S SOLE DISCRETION;


(F)            SHALL NOT GRANT OR ASSUME ANY SELLER MORTGAGE AND, SUBJECT TO
SECTION 8.4(K), AT OR PRIOR TO THE CLOSING DATE SHALL PAY OFF ALL SELLER
MORTGAGES;


(G)           SHALL NOT CONVEY, ASSIGN, HYPOTHECATE, TRANSFER, DISPOSE OF OR
ENCUMBER, OR, EXCEPT (I) AS OTHERWISE REQUIRED UNDER ANY OF THE LEASE DOCUMENTS
OR (II) WITH RESPECT TO PERMITTED TRANSFERS, ASSENT TO THE CONVEYANCE,
ASSIGNMENT, TRANSFER, HYPOTHECATION, DISPOSAL OR ENCUMBRANCE OF ALL OR ANY
PORTION OF ANY LEGAL OR BENEFICIAL INTEREST IN THE ANY OF THE ASSETS, PROVIDED,
HOWEVER, NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL ANY SELLER TRANSFER
ITS FEE INTEREST IN ANY LAND PARCEL OR ITS TITLE TO ANY OTHER ASSET;


(H)           WITHOUT LIMITING THE PROVISIONS OF SECTION 3.3(B) AND
SECTION 3.3(I), SHALL SEND TO THE PURCHASER, WITHIN THREE (3) BUSINESS DAYS OF
RECEIPT, A COPY OF ANY NOTICE HEREAFTER RECEIVED BY ANY SELLER THAT PERTAINS TO
ANY OF THE ASSETS OR THE TRANSACTION CONTEMPLATED HEREUNDER THAT NOTIFIES SUCH
SELLER OF ANY STATE OF FACTS OR CONDITION THAT COULD HAVE A MATERIAL ADVERSE
EFFECT ON ANY PROPERTY OR WOULD MAKE ANY OF THE EXPRESS REPRESENTATIONS AND
WARRANTIES UNTRUE IN ANY MATERIAL RESPECT;

39


--------------------------------------------------------------------------------



(I)            WITHOUT LIMITING THE PROVISIONS OF SECTION 3.3(B) AND
SECTION 3.3(H), SHALL PROVIDE TO THE PURCHASER, AS SOON AS PRACTICAL, A COPY OF
ANY MATERIALS RECEIVED AFTER THE DATE HEREOF BY ANY SELLER FROM (I) ANY TENANT,
ANY GUARANTOR, ANY GOVERNMENTAL AUTHORITY AND/OR ANY INSURANCE COMPANY (AND/OR
ANY OF THEIR RESPECTIVE COUNSEL OR AGENTS) THAT PERTAINS TO ANY OF THE ASSETS,
ANY TENANT AND/OR ANY GUARANTOR, OTHER THAN CORRESPONDENCE RECEIVED IN THE
ORDINARY COURSE OF BUSINESS WHICH DOES NOT OTHERWISE ASSERT A DEFAULT OR DISCUSS
ANY MATERIAL ISSUES CONCERNING SUCH TENANT OR THE PROPERTY OCCUPIED BY SUCH
TENANT, AND/OR (II) ANY OTHER PERSON ASSERTING ANY CLAIM AGAINST OR THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ANY TENANT, ANY
GUARANTOR AND/OR ANY ASSET;


(J)            WITHOUT LIMITING THE PROVISIONS OF SECTION 3.3(A), WITHIN THREE
(3) BUSINESS DAYS AFTER (I) THE EXECUTION AND DELIVERY THEREOF OR (II) THE
RECEIPT THEREOF BY ANY SELLER, SHALL PROVIDE THE PURCHASER COPIES OF (X) ANY
LEASE DOCUMENT, NONDISTURBANCE AGREEMENT OR PERMIT OR AMENDMENT THEREOF AND (Y)
ANY AMENDMENT OF ANY CONTRACT OR THE HARWICH ESCROW AGREEMENT ENTERED INTO AFTER
THE EFFECTIVE DATE;


(K)           SHALL CONTINUE TO ACT IN THE ORDINARY COURSE OF BUSINESS WITH
RESPECT TO THE ASSETS CONSISTENT WITH PAST PRACTICES WITH RESPECT TO THE ASSETS;


(L)            SHALL PROVIDE THE PURCHASER WITH WRITTEN NOTICE SHOULD ANY SELLER
ELECT TO EXERCISE ANY RIGHT AND/OR REMEDY UNDER ANY OF THE LEASE DOCUMENTS;
PROVIDED, HOWEVER, THAT (I) IN THE EVENT THAT ANY SELLER EXERCISES ANY OF ITS
RIGHTS AND REMEDIES WITH RESPECT TO ANY OF THE COLLATERAL, SUCH COLLATERAL
AND/OR THE PROCEEDS THEREOF MAY NOT BE USED TO PREPAY ANY OBLIGATIONS UNDER THE
LEASE DOCUMENTS AND MAY ONLY BE APPLIED TO OBLIGATIONS THAT ARE THEN PAST DUE
AND OUTSTANDING UNDER THE LEASE DOCUMENTS (OTHER THAN BY REASON OF ANY
ACCELERATION OR SIMILAR REMEDY), AND (II) IN NO EVENT SHALL THE SELLERS EXERCISE
ANY REMEDIES UNDER ANY OF THE MATERIAL LEASES WITHOUT THE PRIOR WRITTEN CONSENT
OF THE PURCHASER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED;


(M)          AGREE THAT THEY WILL NOT DISCUSS WITH ANY PARTY (OTHER THAN THE
PURCHASER) THE POTENTIAL SALE OF ALL OR ANY OF THE ASSETS TO THE PURCHASER;
PROVIDED, HOWEVER, THAT THE SELLERS MAY DISCUSS THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT (I) WITH THEIR MEMBERS, MANAGERS, OFFICERS, EMPLOYEES, LEGAL
COUNSEL, ACCOUNTANTS, LENDERS, CONSULTANTS AND/OR ANY OTHER PARTIES TO THE
EXTENT REASONABLY REQUIRED IN ORDER TO PERFORM THEIR OBLIGATIONS HEREUNDER AND
(II) TO THE EXTENT REQUIRED BY LAW OR COURT ORDER;


(N)           SHALL NOT, AND WILL NOT PERMIT ANY OF THE SELLER PARTIES TO
ACCEPT, ENTERTAIN OR NEGOTIATE OFFERS, SOLICIT INTEREST OR OTHERWISE ENTER INTO
DISCUSSIONS INVOLVING THE SALE, FINANCING, OR DISPOSITION (DIRECTLY OR
INDIRECTLY) OF ALL OR ANY OF THE PROPERTIES;


(O)           SHALL NOT MAKE OR PERMIT TO BE MADE ANY ALTERATION, IMPROVEMENT OR
ADDITION TO ANY PROPERTY (OTHER THAN AS SPECIFICALLY REQUIRED UNDER ANY LEASE)
WITHOUT THE PURCHASER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED PROVIDED, HOWEVER, THAT IF ANY
SUCH ALTERATION, IMPROVEMENT OR ADDITION IS REQUIRED BY ANY LEASE, (I) THE
SELLERS SHALL PROVIDE THE PURCHASER WITH PROMPT WRITTEN NOTICE OF THE
ALTERATION, IMPROVEMENT OR ADDITION THAT IS REQUIRED, (II) IN THE EVENT THAT THE
SELLERS (IN THEIR REASONABLE DISCRETION) DETERMINE THAT SUCH ALTERATION,
IMPROVEMENT OR ADDITION MUST BE COMMENCED PRIOR TO THE CLOSING DATE IN ORDER TO
COMPLY WITH THE TERMS OF THE APPLICABLE LEASE, THE SELLERS SHALL COMMENCE SUCH
WORK AND DILIGENTLY PROSECUTE THE SAME IN A GOOD AND WORKMANLIKE MANNER AND

40


--------------------------------------------------------------------------------



SUCH WORK SHALL BE PERFORMED LIEN FREE AND IN ACCORDANCE WITH ALL APPLICABLE
LEGAL REQUIREMENTS (BUT THE SELLERS SHALL NOT BE OBLIGATED TO COMPLETE THE SAME
PRIOR TO THE CLOSING DATE, UNLESS REQUIRED TO DO SO IN ACCORDANCE WITH THE TERMS
OF THE APPLICABLE LEASE) AND (III) SUBJECT TO THE TERMS OF THE LEASE, THE
SELLERS SHALL BE RESPONSIBLE FOR THE COST OF (A) ALL SUCH WORK COMPLETED PRIOR
TO THE CLOSING DATE AND (B) ALL SUCH WORK FOR WHICH THE PURCHASER IS NOT
ENTITLED TO REIMBURSEMENT PURSUANT TO THE LEASES, AND THE PURCHASER SHALL BE
RESPONSIBLE FOR THE COST AND THE COMPLETION OF THE REMAINING WORK FOR WHICH THE
PURCHASER IS ENTITLED TO REIMBURSEMENT PURSUANT TO THE LEASES;


(P)           SHALL NOT COMMENCE OR ALLOW TO BE COMMENCED ON THEIR BEHALF ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ALL OR ANY PORTION OF THE PROPERTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; AND


(Q)           SHALL MAINTAIN ALL CASUALTY AND LIABILITY INSURANCE IN PLACE AS OF
THE EFFECTIVE DATE WITH RESPECT TO THE PROPERTIES IN AMOUNTS AND WITH
DEDUCTIBLES SUBSTANTIALLY THE SAME AS EXISTING ON THE EFFECTIVE DATE.

In the event that under the terms of this Section 3.3, (x) the Sellers request
the Purchaser’s approval for any matter as required hereunder and the Purchaser
does not respond to the Sellers within three (3) Business Days after receipt of
a written request from any Seller, and, thereafter, the Purchaser does not
respond to the Sellers within two (2) Business Days after receipt of an
additional written request from any Seller delivered after the expiration of the
initial notice period, then, the Purchaser shall be deemed to have given its
approval to such request and (y) the Purchaser’s approval is required for any
matter, the Sellers may proceed without the Purchaser’s approval in the event
that the Sellers are required to take any action under any applicable Legal
Requirements or in the event of any emergency; provided, that, the Sellers
promptly advise the Purchaser (as soon as is practical) of such circumstance and
the actions undertaken by the Sellers and the Purchaser is given the opportunity
to contest (or to direct the Sellers to contest), at the Purchaser’s expense,
the need to take action under the applicable Legal Requirements.

Section 3.4.           Other Covenants and Agreements.


(A)           DUE DILIGENCE MATERIALS.  PRIOR TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, AS WELL AS FROM AND AFTER THE EFFECTIVE DATE, IN ORDER TO
FACILITATE THE PURCHASER’S DUE DILIGENCE REVIEW AND THE CONSUMMATION OF THE
TRANSACTION CONTEMPLATED HEREUNDER, THE PURCHASER HAS HAD AND SHALL HAVE ACCESS
(EITHER, AT THE SELLERS’ OPTION, BY THE SELLERS DELIVERING COPIES THEREOF TO THE
PURCHASER OR THROUGH AN EXTRANET SITE SET UP BY JONES LANG) TO COPIES OF THE
FOLLOWING MATERIALS (COLLECTIVELY, THE “DUE DILIGENCE MATERIALS”): (I) THE LEASE
DOCUMENTS, (II) THE TITLE COMMITMENTS AND THE ENCUMBRANCES IDENTIFIED THEREIN,
(III) THE EXISTING SURVEYS, (IV) THE ENVIRONMENTAL REPORTS, (V) THE TITLE 5
REPORTS, (VI) THE NONDISTURBANCE AGREEMENTS, (VII) THE FINANCING DOCUMENTS,
(VIII) THE GOVERNMENTAL COMMITMENTS, (IX) THE CONTRACTS, (X) THE OPERATING
STATEMENTS AND (XI) THE TENANT SALES REPORTS.  AT THE PURCHASER’S SOLE COST AND
EXPENSE, JONES LANG SHALL PROVIDE TO THE PURCHASER, AT THE PURCHASER’S REQUEST,
COMPUTER DISKS CONTAINING THE DUE DILIGENCE MATERIALS AND THE SELLERS SHALL
REASONABLY COOPERATE TO FACILITATE ANY REQUESTS MADE BY THE PURCHASER.  IN
ADDITION TO THE DUE DILIGENCE MATERIALS AND WITHOUT LIMITING THE SELLERS’
OBLIGATIONS UNDER SECTION 3.3(B), SECTION 3.3(H) AND SECTION 3.3(I), THE SELLERS
SHALL USE REASONABLE EFFORTS TO PROVIDE TO THE PURCHASER (AT THE PURCHASER’S
SOLE COST AND EXPENSE) COPIES OF ANY OTHER MATERIALS PERTAINING TO THE ASSETS,
THE TENANTS AND/OR THE

41


--------------------------------------------------------------------------------



GUARANTORS THAT THE PURCHASER MAY REASONABLY REQUEST, IT BEING ACKNOWLEDGED AND
AGREED THAT (X) IF ANY OF SUCH MATERIALS ARE GENERALLY AVAILABLE TO THE PUBLIC
(WITHOUT THE NECESSITY OF FILING A REQUEST UNDER ANY FREEDOM OF INFORMATION
ACT), THE PURCHASER WILL NOT REQUEST SUCH MATERIALS FROM THE SELLERS, (Y) IN
LIGHT OF THE FACT THAT MANY OF THE ASSETS HAVE BEEN OWNED BY THE SELLERS FOR
SEVERAL YEARS, IT MAY NOT BE REASONABLY POSSIBLE FOR THE SELLERS TO BE ABLE TO
LOCATE COPIES OF SUCH MATERIALS TO PROVIDE THE PURCHASER AND (3) EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES, THE SELLERS MAKE NO REPRESENTATION OR
WARRANTY CONCERNING SUCH MATERIALS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, IN NO EVENT SHALL THE TERM “DUE DILIGENCE MATERIALS” INCLUDE
ANY MATERIALS WHICH WERE POSTED ON THE EXTRANET SITE AFTER 5:00 P.M. ON MAY 25,
2007, UNLESS (A) AT LEAST ONE DAY PRIOR TO EXECUTION OF THIS AGREEMENT, SUCH
MATERIALS WERE ALSO DELIVERED DIRECTLY TO THE PURCHASER OR THE PURCHASER’S
COUNSEL BEFORE OR CONTEMPORANEOUSLY WITH SUCH POSTING OR (B) SUCH POSTING WAS
ACCOMPANIED BY A NOTICE TO THE PURCHASER DELIVERED IN ACCORDANCE WITH SECTION
12.8 HEREOF.


(B)           HARWICH LOAN.  AT TEDESCHI REALTY’S SOLE COST AND EXPENSE,
TEDESCHI REALTY SHALL USE ITS BEST EFFORTS TO OBTAIN ALL CONSENTS REQUIRED UNDER
THE HARWICH LOAN DOCUMENTS (COLLECTIVELY, THE “HARWICH CONSENTS”) TO ALLOW (I)
TEDESCHI REALTY TO ASSIGN AND THE PURCHASER TO ASSUME ALL OF TEDESCHI REALTY’S
OBLIGATIONS UNDER THE HARWICH LOAN DOCUMENTS, (II) TEDESCHI REALTY TO BE
RELEASED FROM ALL LIABILITY UNDER THE HARWICH LOAN DOCUMENTS ARISING FROM AND
AFTER THE CLOSING DATE, (III) TCT TO BE RELEASED FROM ALL LIABILITY UNDER THE
HARWICH LOAN GUARANTY AND THE HARWICH INDEMNITY ARISING FROM AND AFTER THE
CLOSING DATE AND (IV) THE EXECUTION AND DELIVERY OF THE HARWICH LOAN ASSIGNMENT
AND ASSUMPTION DOCUMENTS.  TEDESCHI REALTY AND THE PURCHASER AGREE TO
EXPEDITIOUSLY NEGOTIATE IN GOOD FAITH, AND TO EXECUTE AND DELIVER, SUCH
DOCUMENTS, INSTRUMENTS, CERTIFICATES AND AGREEMENTS AS MAY BE REASONABLY
REQUIRED PURSUANT TO THE TERMS OF THE HARWICH CONSENTS TO EFFECTUATE THE
ASSIGNMENT TO, AND ASSUMPTION BY, THE PURCHASER OF ALL OF THE OBLIGATIONS UNDER
THE HARWICH LOAN DOCUMENTS, PROVIDED, THAT THE SAME ARE MUTUALLY ACCEPTABLE TO
TEDESCHI REALTY, HANCOCK AND THE PURCHASER (COLLECTIVELY, THE “HARWICH LOAN
ASSIGNMENT AND ASSUMPTION DOCUMENTS”); IT BEING ACKNOWLEDGED AND AGREED THAT
(1) TEDESCHI REALTY’S RIGHTS TO APPROVE THE HARWICH LOAN ASSIGNMENT AND
ASSUMPTION DOCUMENTS SHALL EXTEND ONLY TO SUCH PROVISIONS AS WOULD DIRECTLY
AFFECT TEDESCHI REALTY AND/OR TCT, (2) CERTAIN TERMS OF THE HARWICH LOAN
DOCUMENTS MAY NEED TO BE AMENDED BY THE HARWICH LOAN ASSIGNMENT AND ASSUMPTION
DOCUMENTS AS A RESULT OF THE IDENTITY AND OWNERSHIP STRUCTURE OF THE NEW
BORROWER UNDER THE HARWICH LOAN DOCUMENTS, (3) HANCOCK MAY REQUIRE THAT A
SUBSTITUTE GUARANTOR/INDEMNITOR (DETERMINED BY HANCOCK TO BE CREDIT-WORTHY) (A)
EXECUTE AND DELIVER A GUARANTY IN SUBSTANTIALLY THE SAME FORM AS THE HARWICH
LOAN GUARANTY (OR ASSUME TCT’S OBLIGATIONS UNDER THE HARWICH LOAN GUARANTY) AND
(B) JOIN THE HARWICH INDEMNITY OR ASSUME TCT’S OBLIGATIONS THEREUNDER (OR
EXECUTE A NEW INDEMNITY IN SUBSTANTIALLY THE SAME FORM AS THE HARWICH INDEMNITY)
AND THE PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY SUCH
REQUIREMENT TO BE SATISFIED AND (4) THE PURCHASER MAY NOT WITHHOLD ITS CONSENT
TO THE HARWICH LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS BECAUSE HANCOCK HAS
REFUSED TO AMEND ANY OF THE TERMS OF THE HARWICH LOAN DOCUMENTS (OTHER THAN (AA)
SUCH TERMS THAT MUST BE AMENDED BECAUSE OF THE IDENTITY AND OWNERSHIP STRUCTURE
OF THE NEW BORROWER UNDER THE HARWICH LOAN DOCUMENTS AND (BB) TERMS AND
CONDITIONS, REASONABLY ACCEPTABLE TO THE PURCHASER, PERMITTING THE PURCHASER,
WITHOUT HANCOCK’S CONSENT (BUT SUBJECT TO SUCH CONDITIONS AS HANCOCK MAY
REASONABLY REQUIRE), TO PERFORM A LIQUIDITY EVENT).  WITHOUT LIMITING THE
FOREGOING, THE HARWICH LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS SHALL INCLUDE
(I) A FULL RELEASE OF TEDESCHI REALTY OF ALL OBLIGATIONS UNDER THE HARWICH LOAN
DOCUMENTS ARISING FROM AND AFTER THE CLOSING DATE AND A FULL RELEASE OF TCT FROM
ALL LIABILITY UNDER THE HARWICH LOAN

42


--------------------------------------------------------------------------------



GUARANTY AND THE HARWICH INDEMNITY ARISING FROM AND AFTER THE CLOSING DATE, (II)
CUSTOMARY ESTOPPEL PROVISIONS FROM HANCOCK (IN THE STANDARD FORM GENERALLY USED
BY HANCOCK) REGARDING (X) THE OUTSTANDING PRINCIPAL BALANCE OF THE HARWICH LOAN,
ACCRUED INTEREST THEREUNDER AND ANY OUTSTANDING AMOUNTS DUE AND PAYABLE
THEREUNDER AND (Y) THE HARWICH LOAN DOCUMENTS AND THE STATUS OF ANY DEFAULTS,
CLAIMS OR WAIVERS THEREUNDER, IT BEING ACKNOWLEDGED AND AGREED THAT ANY SUCH
ESTOPPEL PROVISIONS MAY BE LIMITED TO HANCOCK’S KNOWLEDGE (WITHOUT
INVESTIGATION).  THE PURCHASER AGREES TO REASONABLY COOPERATE WITH TEDESCHI
REALTY IN CONNECTION WITH TEDESCHI REALTY’S EFFORTS TO OBTAIN THE HARWICH
CONSENTS, WHICH COOPERATION SHALL INCLUDE, WITHOUT LIMITATION, PROVIDING ANY
FINANCIAL INFORMATION REASONABLY REQUESTED PERTAINING TO THE PURCHASER (OR ITS
AFFILIATES).  IN THE EVENT THAT THE PURCHASER ASSUMES TEDESCHI REALTY’S
OBLIGATIONS UNDER THE HARWICH LOAN DOCUMENTS, THE PURCHASER SHALL BE ENTITLED TO
A CREDIT TOWARD THE PURCHASE PRICE IN THE AMOUNT OF THE PRINCIPAL INDEBTEDNESS
AND ACCRUED INTEREST OUTSTANDING UNDER THE HARWICH LOAN DOCUMENTS ASSUMED BY THE
PURCHASER AS OF THE DATE OF SUCH ASSUMPTION.  IN THE EVENT THAT, SUBJECT TO THE
RIGHT OF EXTENSION SET FORTH IN SECTION 10.2, THE SELLERS ARE UNABLE TO OBTAIN
THE HARWICH CONSENTS ON OR PRIOR TO THE CLOSING DATE, THE PURCHASER AND THE
SELLERS SHALL REMAIN OBLIGATED TO PERFORM THEIR OTHER OBLIGATIONS HEREUNDER
(SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT) AND THE PURCHASER
SHALL BE ENTITLED TO A CREDIT TOWARD THE PURCHASE PRICE IN AN AMOUNT EQUAL TO
THE ALLOCATED VALUE FOR THE HARWICH PROPERTY.


(C)           NEW BEDFORD LOAN.  AT COVE ROAD’S SOLE COST AND EXPENSE, COVE ROAD
SHALL USE ITS BEST EFFORTS TO OBTAIN ALL CONSENTS REQUIRED UNDER THE NEW BEDFORD
LOAN DOCUMENTS (COLLECTIVELY, THE “NEW BEDFORD CONSENTS”) TO ALLOW (I) COVE ROAD
TO ASSIGN AND THE PURCHASER TO ASSUME ALL OF COVE ROAD’S OBLIGATIONS UNDER THE
NEW BEDFORD LOAN DOCUMENTS, (II) COVE ROAD TO BE RELEASED FROM ALL LIABILITY
UNDER THE NEW BEDFORD LOAN DOCUMENTS ARISING FROM AND AFTER THE CLOSING DATE,
(III) TCT TO BE RELEASED FROM ALL LIABILITY UNDER THE NEW BEDFORD LOAN GUARANTY
AND THE NEW BEDFORD INDEMNITY ARISING FROM AND AFTER THE CLOSING DATE AND (IV)
THE EXECUTION AND DELIVERY OF THE NEW BEDFORD LOAN ASSIGNMENT AND ASSUMPTION
DOCUMENTS.  COVE ROAD AND THE PURCHASER AGREE TO EXPEDITIOUSLY NEGOTIATE IN GOOD
FAITH, AND TO EXECUTE AND DELIVER, SUCH DOCUMENTS, INSTRUMENTS, CERTIFICATES AND
AGREEMENTS AS MAY BE REASONABLY REQUIRED PURSUANT TO THE TERMS OF THE NEW
BEDFORD CONSENTS TO EFFECTUATE THE ASSIGNMENT TO, AND ASSUMPTION BY, THE
PURCHASER OF ALL OF THE OBLIGATIONS UNDER THE NEW BEDFORD LOAN DOCUMENTS,
PROVIDED, THAT THE SAME ARE MUTUALLY ACCEPTABLE TO COVE ROAD AND THE PURCHASER
(COLLECTIVELY, THE “NEW BEDFORD LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS”); IT
BEING ACKNOWLEDGED AND AGREED THAT (1) COVE ROAD’S RIGHTS TO APPROVE THE NEW
BEDFORD LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS SHALL EXTEND ONLY TO SUCH
PROVISIONS AS WOULD DIRECTLY AFFECT COVE ROAD AND/OR TCT, (2) CERTAIN TERMS OF
THE NEW BEDFORD LOAN DOCUMENTS MAY NEED TO BE AMENDED BY THE NEW BEDFORD LOAN
ASSIGNMENT AND ASSUMPTION DOCUMENTS AS A RESULT OF THE IDENTITY AND OWNERSHIP
STRUCTURE OF THE NEW  BORROWER UNDER THE NEW BEDFORD LOAN DOCUMENTS, (3) IN
ORDER TO OBTAIN A RELEASE OF TCT FROM THE NEW BEDFORD LOAN DOCUMENTS, HANCOCK
MAY REQUIRE THAT A SUBSTITUTE GUARANTOR/INDEMNITOR (DETERMINED BY HANCOCK TO BE
CREDIT-WORTHY) (A) EXECUTE AND DELIVER A GUARANTY IN SUBSTANTIALLY THE SAME FORM
AS THE NEW BEDFORD LOAN GUARANTY (OR ASSUME TCT’S OBLIGATIONS UNDER THE NEW
BEDFORD LOAN GUARANTY) AND (B) JOIN THE NEW BEDFORD INDEMNITY OR ASSUME TCT’S
OBLIGATIONS THEREUNDER (OR EXECUTE A NEW INDEMNITY IN SUBSTANTIALLY THE SAME
FORM AS THE NEW BEDFORD INDEMNITY) AND THE PURCHASER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE ANY SUCH REQUIREMENT TO BE SATISFIED AND (4) THE
PURCHASER MAY NOT WITHHOLD ITS CONSENT TO THE NEW BEDFORD LOAN ASSIGNMENT AND
ASSUMPTION DOCUMENTS BECAUSE HANCOCK HAS REFUSED TO AMEND ANY OF THE TERMS OF
THE NEW BEDFORD LOAN DOCUMENTS (OTHER THAN (AA) SUCH TERMS THAT MUST BE AMENDED
BECAUSE OF THE IDENTITY AND OWNERSHIP STRUCTURE OF THE NEW

43


--------------------------------------------------------------------------------



BORROWER UNDER THE NEW BEDFORD LOAN DOCUMENTS AND (BB) TERMS AND CONDITIONS,
REASONABLY ACCEPTABLE TO THE PURCHASER, PERMITTING THE PURCHASER, WITHOUT
HANCOCK’S CONSENT (BUT SUBJECT TO SUCH CONDITIONS AS HANCOCK MAY REASONABLY
REQUIRE), TO PERFORM A LIQUIDITY EVENT).  WITHOUT LIMITING THE FOREGOING, THE
NEW BEDFORD LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS SHALL INCLUDE (I) A FULL
RELEASE OF COVE ROAD OF ALL OBLIGATIONS UNDER THE NEW BEDFORD LOAN DOCUMENTS
ARISING FROM AND AFTER THE CLOSING DATE AND A FULL RELEASE OF TCT FROM ALL
LIABILITY UNDER THE NEW BEDFORD LOAN GUARANTY AND THE NEW BEDFORD INDEMNITY
ARISING FROM AND AFTER THE CLOSING DATE AND (II) CUSTOMARY ESTOPPEL PROVISIONS
FROM HANCOCK (IN THE STANDARD FORM GENERALLY USED BY HANCOCK) REGARDING (X) THE
OUTSTANDING PRINCIPAL BALANCE OF THE NEW BEDFORD LOAN, ACCRUED INTEREST
THEREUNDER AND ANY OUTSTANDING AMOUNTS DUE AND PAYABLE THEREUNDER AND (Y) THE
NEW BEDFORD LOAN DOCUMENTS AND THE STATUS OF ANY DEFAULTS, CLAIMS OR WAIVERS
THEREUNDER, IT BEING ACKNOWLEDGED AND AGREED THAT ANY SUCH ESTOPPEL PROVISIONS
MAY BE LIMITED TO HANCOCK’S KNOWLEDGE (WITHOUT INVESTIGATION).  THE PURCHASER
AGREES TO REASONABLY COOPERATE WITH COVE ROAD IN CONNECTION WITH COVE ROAD’S
EFFORTS TO OBTAIN THE NEW BEDFORD CONSENTS, WHICH COOPERATION SHALL INCLUDE,
WITHOUT LIMITATION, PROVIDING ANY FINANCIAL INFORMATION REASONABLY REQUESTED
PERTAINING TO THE PURCHASER (OR ITS AFFILIATES).  IN THE EVENT THAT THE
PURCHASER ASSUMES COVE ROAD’S OBLIGATIONS UNDER THE NEW BEDFORD LOAN DOCUMENTS,
THE PURCHASER SHALL BE ENTITLED TO A CREDIT TOWARD THE PURCHASE PRICE IN THE
AMOUNT OF THE PRINCIPAL INDEBTEDNESS AND ACCRUED INTEREST OUTSTANDING UNDER THE
NEW BEDFORD LOAN DOCUMENTS ASSUMED BY THE PURCHASER AS OF THE DATE OF SUCH
ASSUMPTION.  IN THE EVENT THAT, SUBJECT TO THE RIGHT OF EXTENSION SET FORTH IN
SECTION 10.2, THE SELLERS ARE UNABLE TO OBTAIN THE NEW BEDFORD CONSENTS ON OR
PRIOR TO THE CLOSING DATE, THE PURCHASER AND THE SELLERS SHALL REMAIN OBLIGATED
TO PERFORM THEIR OTHER OBLIGATIONS HEREUNDER (SUBJECT TO THE OTHER TERMS AND
CONDITIONS OF THIS AGREEMENT) AND THE PURCHASER SHALL BE ENTITLED TO A CREDIT
TOWARD THE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE ALLOCATED VALUE FOR THE NEW
BEDFORD PROPERTY.


(D)           NORWELL LOAN.  AT TEDESCHI-NORWELL’S SOLE COST AND EXPENSE,
TEDESCHI-NORWELL SHALL USE ITS BEST EFFORTS TO OBTAIN ALL CONSENTS REQUIRED
UNDER THE NORWELL LOAN DOCUMENTS (COLLECTIVELY, THE “NORWELL CONSENTS”) TO ALLOW
(I) TEDESCHI-NORWELL TO ASSIGN AND THE PURCHASER TO ASSUME ALL OF
TEDESCHI-NORWELL’S OBLIGATIONS UNDER THE NORWELL LOAN DOCUMENTS,
(II) TEDESCHI-NORWELL TO BE RELEASED FROM ALL LIABILITY UNDER THE NORWELL LOAN
DOCUMENTS ARISING FROM AND AFTER THE CLOSING DATE, (III) TCT TO BE RELEASED FROM
ALL LIABILITY UNDER THE NORWELL LOAN GUARANTY AND THE NORWELL INDEMNITY ARISING
FROM AND AFTER THE CLOSING DATE, AND (IV) THE EXECUTION AND DELIVERY OF THE
NORWELL LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS.  TEDESCHI-NORWELL AND THE
PURCHASER AGREE TO EXPEDITIOUSLY NEGOTIATE IN GOOD FAITH, AND TO EXECUTE AND
DELIVER, SUCH DOCUMENTS, INSTRUMENTS, CERTIFICATES AND AGREEMENTS AS MAY BE
REASONABLY REQUIRED PURSUANT TO THE TERMS OF THE NORWELL CONSENTS, PROVIDED,
THAT THE SAME ARE MUTUALLY ACCEPTABLE TO TEDESCHI-NORWELL, HANCOCK AND THE
PURCHASER (COLLECTIVELY, THE “NORWELL LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS”)
IT BEING ACKNOWLEDGED AND AGREED THAT (1) TEDESCHI-NORWELL’S RIGHTS TO APPROVE
THE NORWELL LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS SHALL EXTEND ONLY TO SUCH
PROVISIONS AS WOULD DIRECTLY AFFECT TEDESCHI-NORWELL AND/OR TCT, (2) CERTAIN
TERMS OF THE NORWELL LOAN DOCUMENTS MAY NEED TO BE AMENDED BY THE NORWELL LOAN
ASSIGNMENT AND ASSUMPTION DOCUMENTS AS A RESULT OF THE IDENTITY AND OWNERSHIP
STRUCTURE OF THE NEW BORROWER UNDER THE NORWELL LOAN DOCUMENTS, (3) IN ORDER TO
OBTAIN A RELEASE OF TCT FROM THE NORWELL LOAN DOCUMENTS, HANCOCK MAY REQUIRE
THAT A SUBSTITUTE GUARANTOR/INDEMNITOR (DETERMINED BY HANCOCK TO BE
CREDIT-WORTHY) (A) EXECUTE AND DELIVER A GUARANTY IN SUBSTANTIALLY THE SAME FORM
AS THE NORWELL LOAN GUARANTY (OR ASSUME TCT’S OBLIGATIONS UNDER THE NORWELL LOAN
GUARANTY) AND (B) JOIN THE NORWELL INDEMNITY OR ASSUME TCT’S OBLIGATIONS
THEREUNDER (OR EXECUTE A NEW

44


--------------------------------------------------------------------------------



INDEMNITY IN SUBSTANTIALLY THE SAME FORM AS THE NORWELL INDEMNITY) AND THE
PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY SUCH
REQUIREMENT TO BE SATISFIED AND (4) THE PURCHASER MAY NOT WITHHOLD ITS CONSENT
TO THE NORWELL LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS BECAUSE HANCOCK HAS
REFUSED TO AMEND ANY OF THE TERMS OF THE NORWELL LOAN DOCUMENTS (OTHER THAN (AA)
SUCH TERMS THAT MUST BE AMENDED BECAUSE OF THE IDENTITY AND OWNERSHIP STRUCTURE
OF THE NEW BORROWER UNDER THE NORWELL LOAN DOCUMENTS AND (BB) TERMS AND
CONDITIONS, REASONABLY ACCEPTABLE TO THE PURCHASER, PERMITTING THE PURCHASER,
WITHOUT HANCOCK’S CONSENT (BUT SUBJECT TO SUCH CONDITIONS AS HANCOCK MAY
REASONABLY REQUIRE), TO PERFORM A LIQUIDITY EVENT).  WITHOUT LIMITING THE
FOREGOING, THE NORWELL LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS SHALL INCLUDE
(I) A FULL RELEASE OF TEDESCHI-NORWELL OF ALL OBLIGATIONS UNDER THE NORWELL LOAN
DOCUMENTS ARISING FROM AND AFTER THE CLOSING DATE AND A FULL RELEASE OF TCT FROM
ALL LIABILITY UNDER THE NORWELL LOAN GUARANTY AND THE NORWELL INDEMNITY ARISING
FROM AND AFTER THE CLOSING DATE, AND (II) CUSTOMARY ESTOPPEL PROVISIONS FROM
HANCOCK (IN THE STANDARD FORM GENERALLY USED BY HANCOCK) REGARDING (X) THE
OUTSTANDING PRINCIPAL BALANCE OF THE NORWELL LOAN, ACCRUED INTEREST THEREUNDER
AND ANY OUTSTANDING AMOUNTS DUE AND PAYABLE THEREUNDER AND (Y) THE NORWELL LOAN
DOCUMENTS AND THE STATUS OF ANY DEFAULTS, CLAIMS OR WAIVERS THEREUNDER, IT BEING
ACKNOWLEDGED AND AGREED THAT ANY SUCH ESTOPPEL PROVISIONS MAY BE LIMITED TO
HANCOCK’S KNOWLEDGE (WITHOUT INVESTIGATION).  THE PURCHASER AGREES TO REASONABLY
COOPERATE WITH TEDESCHI-NORWELL IN CONNECTION WITH TEDESCHI-NORWELL’S EFFORTS TO
OBTAIN THE NORWELL CONSENTS, WHICH COOPERATION SHALL INCLUDE, WITHOUT
LIMITATION, PROVIDING ANY FINANCIAL INFORMATION REASONABLY REQUESTED PERTAINING
TO THE PURCHASER (OR ITS AFFILIATES).  IN THE EVENT THAT THE PURCHASER ASSUMES
TEDESCHI-NORWELL’S OBLIGATIONS UNDER THE NORWELL LOAN DOCUMENTS, THE PURCHASER
SHALL BE ENTITLED TO A CREDIT TOWARD THE PURCHASE PRICE IN THE AMOUNT OF THE
PRINCIPAL INDEBTEDNESS OUTSTANDING UNDER THE NORWELL LOAN DOCUMENTS ASSUMED BY
THE PURCHASER AS OF THE DATE OF SUCH ASSUMPTION.  IN THE EVENT THAT, SUBJECT TO
THE RIGHT OF EXTENSION SET FORTH IN SECTION 10.2, THE SELLERS ARE UNABLE TO
OBTAIN THE NORWELL CONSENTS ON OR PRIOR TO THE CLOSING DATE, THE PURCHASER AND
THE SELLERS SHALL REMAIN OBLIGATED TO PERFORM THEIR OTHER OBLIGATIONS HEREUNDER
(SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT) AND THE PURCHASER
SHALL BE ENTITLED TO A CREDIT TOWARD THE PURCHASE PRICE IN AN AMOUNT EQUAL TO
THE ALLOCATED VALUE FOR THE NORWELL PROPERTY.


(E)           ORLEANS PROPERTY.  ON OR BEFORE JUNE 25, 2007, SKAKET ASSOCIATES
TRUST AND THE PURCHASER SHALL ENTER INTO AN AGREEMENT, IN THE FORM ATTACHED
HERETO AS EXHIBIT Q (THE “ORLEANS GROUNDWATER DISCHARGE PERMIT ASSIGNMENT”),
PROVIDING FOR, EFFECTIVE AS OF THE CONSUMMATION OF THE CLOSING IN ACCORDANCE
WITH THE TERMS HEREOF, THE TRANSFER OF THE ORLEANS GROUNDWATER DISCHARGE PERMIT
TO THE PURCHASER AND THE ASSUMPTION BY THE PURCHASER OF ALL OF THE OBLIGATIONS
THEREUNDER ARISING FROM AND AFTER THE CLOSING DATE.  WITHIN ONE (1) BUSINESS DAY
AFTER THE EXECUTION AND DELIVERY OF THE ORLEANS GROUNDWATER DISCHARGE PERMIT
ASSIGNMENT, THE SELLERS SHALL SEND WRITTEN NOTICE TO THE MASSACHUSETTS DEP OF
THE PROPOSED TRANSFER OF THE ORLEANS PROPERTY TO THE PURCHASER PURSUANT TO THIS
AGREEMENT, ALONG WITH AN ORIGINAL ORLEANS GROUNDWATER DISCHARGE PERMIT
ASSIGNMENT.  TO THE EXTENT THAT, PRIOR TO THE CLOSING DATE, SKAKET ASSOCIATES
TRUST IS REQUIRED BY THE MASSACHUSETTS DEP TO PROVIDE ANY OF THE FINANCIAL
SECURITY REFERRED TO IN SECTION C, PARAGRAPH 4 OF THE ORLEANS GROUNDWATER
DISCHARGE PERMIT, WHETHER IN THE FORM OF ONE OR MORE LETTERS OF CREDIT OR
ESCROW/RESERVE ACCOUNTS, AS A CONDITION OF THE SELLERS’ OBLIGATION TO CONSUMMATE
THE CLOSING, THE PURCHASER SHALL PROVIDE THE MASSACHUSETTS DEP WITH FINANCIAL
SECURITY(THE “ORLEANS SECURITY”) IN COMPLIANCE WITH THE ORLEANS GROUNDWATER
DISCHARGE PERMIT AND ACCEPTABLE TO THE MASSACHUSETTS DEP.  AS OF THE EFFECTIVE
DATE, SELLERS REPRESENT AND WARRANT THAT THE MASSACHUSETTS DEP HAS NOT REQUIRED
THE ORLEANS SECURITY TO BE

45


--------------------------------------------------------------------------------



POSTED.  SKAKET ASSOCIATES TRUST AND THE PURCHASER AGREE TO EXECUTE ANY
DOCUMENTS REASONABLY REQUIRED TO IMPLEMENT THE FOREGOING.  CONCURRENTLY WITH THE
ISSUANCE OF THE ORLEANS FINAL CERTIFICATE OF COMPLIANCE, THE CCC REQUIRED THAT
THE HEIGHT OF THE LIGHTING AT THE ORLEANS PROPERTY BE CHANGED AND REQUESTED THAT
SKAKET ASSOCIATES TRUST PROVIDE THE HARWICH/ORLEANS ESCROW AGENT WITH TEN
THOUSAND DOLLARS ($10,000) TO ASSURE THAT THE LIGHTING AT THE ORLEANS PROPERTY
BE CHANGED TO COMPLY WITH THE CCC’S REQUIREMENTS RELATING TO HEIGHT AND
ILLUMINATION.  SKAKET ASSOCIATES TRUST SHALL, AT ITS SOLE COST AND EXPENSE, MAKE
ANY MODIFICATIONS TO THE LIGHTING AT THE ORLEANS PROPERTY REQUIRED BY THE CCC TO
SATISFY ITS CURRENT REQUIREMENTS (THE “ORLEANS LIGHTING WORK”).  IN THE EVENT
THAT THE ORLEANS LIGHTING WORK IS NOT COMPLETED PRIOR TO THE CLOSING DATE, THE
PURCHASER AND SKAKET ASSOCIATES TRUST SHALL ENTER INTO AN ACCESS AGREEMENT, IN
FORM AND SUBSTANCE ACCEPTABLE TO SUCH PARTIES, TO PERMIT SKAKET ASSOCIATES TRUST
SUCH LIMITED ACCESS TO THE ORLEANS PROPERTY AS MAY BE NECESSARY TO PERFORM THE
ORLEANS LIGHTING WORK.  THE FOREGOING OBLIGATION TO PERFORM THE ORLEANS LIGHTING
WORK AND TO ENTER INTO AN ACCESS AGREEMENT RELATING THERETO SHALL SURVIVE THE
CONSUMMATION OF THE CLOSING.


(F)            SEPTIC SYSTEMS.  THE TITLE 5 REPORTS INDICATE THAT AN INSPECTION
OF THE SUBSURFACE SEWAGE DISPOSAL SYSTEM SERVICING THE PROPERTIES IDENTIFIED
THEREIN WERE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF TITLE 5 OF THE
MASSACHUSETTS ENVIRONMENTAL CODE, 310 CMR 15.000 ET SEQ. (THE “TITLE 5
REGULATIONS”).  EXCEPT FOR THE TITLE 5 REPORTS RELATING TO THE HANOVER PROPERTY
AND THE KINGSTON PROPERTY, THE TITLE 5 REPORTS CERTIFY THAT THE APPLICABLE
SYSTEMS PASS, I.E., DO NOT VIOLATE ANY OF THE FAILURE CRITERIA IN SECTION 15.303
OF THE TITLE 5 REGULATIONS.  THE SELLERS OR THE APPROVED SYSTEM INSPECTORS THAT
PREPARED THE TITLE 5 REPORTS HAVE (OR SHALL, PRIOR TO THE CLOSING DATE), SUBMIT
COPIES OF THE TITLE 5 OFFICIAL INSPECTION FORMS TO THE MASSACHUSETTS DEP OR THE
BOARDS OF HEALTH FOR THE MUNICIPALITIES WHERE THE PROPERTIES ARE LOCATED, AS
REQUIRED UNDER THE TITLE 5 REGULATIONS.  THE TITLE 5 REPORTS RELATE TO EACH
PROPERTY THAT IS SERVICED BY A SEPTIC SYSTEM SUBJECT TO THE TITLE 5 REGULATIONS.

The Purchaser acknowledges that the Title 5 Report relating to the Hanover
Property revealed that the Hanover Property’s septic system does not comply with
the Title 5 Regulations.  Tedeschi Realty agrees to replace the Hanover
Property’s septic system at Tedeschi Realty’s sole cost and expense.  The work
(the “Hanover Work”) to be performed by Tedeschi Realty to replace the Hanover
Property septic system (such new septic system shall be referred to herein as
the “Hanover Septic System”) is shown on the plan described on EXHIBIT KK
attached hereto (which plan is subject to the review and approval of applicable
Governmental Authorities) and, includes, (i) obtaining and recording an easement
from the Adjacent Hanover Land Owner running to the benefit of Hanover Unit
Owners’ Association (the “Additional Hanover Easement”) to permit the
installation, presence and future repairs of a portion of the Hanover Septic
System under the Adjacent Hanover Land (including, without limitation, access on
and/or under the Adjacent Hanover Land to install and, in subsequent years,
repair the Hanover Septic System) and (ii) the removal and disposal of the
Hanover UST in compliance with all applicable Legal Requirements (including,
without limitation, the remediation, in accordance with all applicable Legal
Requirements of any soil contamination from the Hanover UST that is discovered
during the removal of Hanover UST).  The Additional Hanover Easement shall be
subject to the prior approval of the Purchaser, which approval shall not be
unreasonably withheld, delayed or conditioned.  The Hanover Work shall be
performed and completed lien free, in a good and workmanlike manner, by
contractors approved by the Purchaser in writing and in advance (which approval
shall not be unreasonably withheld, delayed or conditioned), and in accordance
with applicable Legal Requirements.  Tedeschi Realty shall use commercially

46


--------------------------------------------------------------------------------


reasonable efforts to complete the Hanover Work prior to the Closing; provided,
however, that, except as expressly provided below, the completion of the Hanover
Work shall not be a condition precedent to the consummation of the Closing.  For
purposes of this Section 3.4(f), the installation of the Hanover Septic System
shall not be deemed to be “complete” or “completed” until Tedeschi Realty has
obtained and delivered to the Purchaser (x) a Certificate of Compliance pursuant
to 310 CMR 15.021 and (y) a warranty (or assignment of Tedeschi Realty’s
warranty) from the contractors and subcontractors performing the Hanover Work,
providing that each such contractor and subcontractor shall be responsible for
the replacement or repair, without charge, of all work done or furnished in
accordance with its contract that shall become defective within one (1) year (or
such longer period as required by the applicable governmental authorities) after
the completion of the work performed by such contractor or subcontractors.

Prior to the Closing, Tedeschi Realty shall obtain and deliver to the Purchaser
a certification from an environmental consultant (in form and substance
reasonably acceptable to the Purchaser) that the removal and disposal of the
Hanover UST was performed in compliance with applicable Legal Requirements (the
“Hanover UST Removal Certification”).  In the event that no contamination (in
excess of reporting requirements under applicable Environmental Laws) from the
Hanover UST is discovered during the removal of the Hanover UST, the Hanover UST
Removal Certification shall contain a certification to that effect.  In the
event that any contamination (in excess of reporting requirements under
applicable Environmental Laws) from the Hanover UST is discovered during the
removal of the Hanover UST, Tedeschi Realty shall promptly notify the Purchaser
of such situation and shall cause its environmental consultant to provide a
recommended plan of remediation, including, without limitation, the estimated
cost of remediation (the “Hanover UST Plan of Remediation”) for review and
approval by the Purchaser and the Purchaser’s environmental consultant.  After
the Hanover UST Plan of Remediation has been finalized and approved by the
Purchaser (1) an escrow account (the “Hanover UST Escrow”) shall be established
with the Escrow Agent and Tedeschi Realty shall deposit in the Hanover UST
Escrow an amount equal to one hundred fifty percent (150%) of the estimated cost
of completing the Hanover UST Plan of Remediation, (2) Tedeschi Realty shall, at
its sole cost and expense, engage an environmental consultant approved by the
Purchaser (the “Hanover Consultant”) that shall perform the Hanover UST Plan of
Remediation in accordance with applicable Environmental Law, and (3) amounts
shall be withdrawn from time to time from the Hanover UST Escrow to pay for the
cost to implement the Hanover UST Plan of Remediation.  Upon completion of the
Hanover UST Plan of Remediation, any excess amounts remaining in the Hanover UST
Escrow shall be refunded to Tedeschi Realty.  If the cost to complete the
Hanover Plan of Remediation exceeds the Hanover UST Escrow, Tedeschi Realty
shall be liable for such excess cost.  The Hanover UST Plan of Remediation shall
be deemed to have been completed when Tedeschi Realty and the Purchaser have
received a certification from the Hanover Consultant (in form and substance
reasonably acceptable to the Purchaser) that the Hanover UST Plan of Remediation
has been completed in accordance with applicable Environmental Laws and no
further Action is required under applicable Environmental Laws.  The form of the
agreement necessary to establish and administer the Hanover UST Escrow shall be
subject to the reasonable approval of Tedeschi Realty and Purchaser.  In the
event that the Hanover UST Plan of Remediation is not completed prior to the
consummation of the Closing, at the Purchaser’s election,Tedeschi Realty shall
assign to the Purchaser all of Tedeschi Realty’s rights under the contract
entered into with the Hanover Consultant to perform the Hanover UST Plan of
Remediation.  The foregoing provisions regarding completion of the Hanover UST
Plan of Remediation shall survive the consummation of the Closing.

47


--------------------------------------------------------------------------------


The Purchaser also acknowledges that the Title 5 Report relating to the Kingston
Property revealed that the Kingston Property’s septic system does not comply
with the Title 5 Regulations.  Notwithstanding such failure, subject to the
satisfaction of the other terms and conditions of this Agreement, the Purchaser
shall accept the condition of the Kingston Property’s septic system “AS-IS” and
pay the full Purchase Price without deduction for such failure.  As of the
consummation of the Closing, without limiting any other provisions set forth
herein, the Purchaser assumes all responsibility to comply with the Title 5
Regulations, including, without limitation, the obligation under the Title 5
Regulations to upgrade or repair the septic system for the Kingston Property.

The provisions of this Section 3.4(f) shall survive the Closing.


(G)           HARWICH PROPERTY.  THE HARWICH DRI DECISION REQUIRES, UNDER
CERTAIN CIRCUMSTANCES (WHICH HAVE YET TO OCCUR), THAT TEDESCHI REALTY INSTALL
TRAFFIC CONTROL SIGNALS AT THE INTERSECTION OF ROUTE 28 AND SISSON ROAD (THE
“HARWICH TRAFFIC SIGNALS”).  TEDESCHI REALTY REPRESENTS THAT IT HAS NOT RECEIVED
ANY SEPARATE NOTICE THAT SUCH TRAFFIC CONTROL SIGNALS MUST NOW BE INSTALLED.  TO
ASSURE COMPLETION OF SUCH WORK, PURSUANT TO THE TERMS OF THE HARWICH ESCROW
AGREEMENT, AN AMOUNT EQUAL TO ONE HUNDRED EIGHTY-SIX THOUSAND DOLLARS ($186,000)
WAS PUT IN ESCROW (SUCH AMOUNT, WITH INTEREST ACCRUING THEREON THE “HARWICH
ESCROW FUNDS”) TO PARTIALLY OR FULLY FUND THE INSTALLATION OF HARWICH TRAFFIC
SIGNALS.  THE HARWICH ESCROW AGREEMENT PROVIDES FOR THE RELEASE OF (I)
NINETY-THREE PERCENT (93%) OF THE HARWICH ESCROW FUNDS TO TEDESCHI REALTY SEVEN
(7) YEARS AFTER THE ISSUANCE OF A FINAL CERTIFICATE OF COMPLIANCE FROM THE CCC
UNDER THE HARWICH DRI DECISION IN THE EVENT THAT A PERMIT FOR THE HARWICH
TRAFFIC SIGNALS HAS NOT BEEN ISSUED BY THE MASSACHUSETTS HIGHWAY DEPARTMENT AND
(II) ANY REMAINING FUNDS (WHICH HAVE NOT BEEN USED FOR TRANSPORTATION
IMPROVEMENTS WITHIN THE TOWN OF HARWICH) TO THE CAPE COD REGIONAL TRANSIT
AUTHORITY OR SIMILAR TRANSPORTATION AGENCY THEN IN EXISTENCE TO SUPPORT
TRANSPORTATION SERVICES IN THE TOWN OF HARWICH.  PURSUANT TO THE TERMS OF THE
HARWICH SHAW’S LEASE, THE TENANT THEREUNDER WAS REQUIRED TO MAKE ALL PAYMENTS
REQUIRED UNDER THE HARWICH DRI DECISION, INCLUDING, WITHOUT LIMITATION, THE
DEPOSIT OF THE HARWICH ESCROW FUNDS.  AT THE CLOSING, (X) TEDESCHI REALTY SHALL
ASSIGN ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THE HARWICH ESCROW AGREEMENT TO
THE PURCHASER AND THE PURCHASER SHALL ASSUME ALL OF TEDESCHI REALTY’S
OBLIGATIONS THEREUNDER PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT IN THE
FORM ATTACHED HERETO AS EXHIBIT R-1 (THE “HARWICH ESCROW ASSIGNMENT”) AND (Y) A
NOTICE LETTER TO THE CCC AND THE HARWICH/ORLEANS ESCROW AGENT IN THE FORM
ATTACHED HERETO AS EXHIBIT R-2 (THE “HARWICH ESCROW NOTICE”) REGARDING THE
TRANSFER OF THE HARWICH PROPERTY AND THE ASSIGNMENT OF TEDESCHI REALTY’S RIGHTS
AND OBLIGATIONS UNDER THE HARWICH ESCROW AGREEMENT TO THE PURCHASER SHALL BE
EXECUTED.  THERE SHALL BE NO ADJUSTMENT MADE TO THE PURCHASE PRICE PERTAINING TO
THE HARWICH ESCROW FUNDS.


(H)           SANDWICH PROPERTY.  THE WASTE WATER TREATMENT SYSTEM SERVICING THE
SANDWICH PROPERTY IS SUBJECT TO THE SANDWICH PERMIT.  THE TERMS OF THE SANDWICH
PERMIT REQUIRE THAT IF TITLE TO ANY PORTION OF THE SANDWICH PROPERTY IS TO BE
TRANSFERRED, PRIOR TO EXECUTING A PURCHASE AND SALE AGREEMENT, THE NEW OWNER
SHALL BE INFORMED IN WRITING OF PAST WATER USAGE, OFF-SITE PUMPING RECORDS OF
THE SYSTEM AND THE CONDITIONS OF THE SANDWICH PERMIT.  THE PURCHASER
ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF AND REVIEWED THE SANDWICH PERMIT AND
THAT THE SANDWICH ASSOCIATES TRUST HAS INFORMED THE PURCHASER, IN WRITING, OF
PAST WATER USAGE, OFF-SITE PUMPING RECORDS OF THE SYSTEM AND THE CONDITIONS OF
THE SANDWICH PERMIT.

48


--------------------------------------------------------------------------------



(I)            NORWELL PROPERTY.  THE WASTE WATER TREATMENT SYSTEM SERVICING THE
NORWELL PROPERTY IS SUBJECT TO THE NORWELL PERMIT.  THE TERMS OF THE NORWELL
PERMIT REQUIRE THAT IF TITLE TO ANY PORTION OF THE NORWELL PROPERTY IS TO BE
TRANSFERRED, PRIOR TO EXECUTING A PURCHASE AND SALE AGREEMENT, THE NEW OWNER
SHALL BE PROVIDED A COPY OF THE NORWELL PERMIT.  THE PURCHASER ACKNOWLEDGES THAT
IT HAS RECEIVED A COPY OF AND REVIEWED THE NORWELL PERMIT AND THAT TEDESCHI
NORWELL HAS INFORMED THE PURCHASER, IN WRITING, OF PAST WATER USAGE, OFF-SITE
PUMPING RECORDS OF THE SYSTEM AND THE CONDITIONS OF THE NORWELL PERMIT.


(J)            TITLE/SURVEY OBJECTIONS.  AT OR PRIOR TO CLOSING, THE PURCHASER,
FROM TIME TO TIME, MAY NOTIFY THE SELLERS IN WRITING (EACH, A “TITLE/SURVEY
OBJECTION NOTICE”) OF ANY OBJECTIONS.  THE PURCHASER SHALL PROVIDE A
TITLE/SURVEY OBJECTION NOTICE TO THE SELLERS PROMPTLY AFTER ACQUIRING KNOWLEDGE
OF ANY OBJECTION (AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS AFTER
ACQUIRING SUCH KNOWLEDGE).  THE SELLERS SHALL HAVE NO OBLIGATION TO BRING ANY
ACTION OR PROCEEDING OR OTHERWISE TO INCUR ANY EXPENSE OR LIABILITY (CONTINGENT
OR OTHERWISE) TO REMEDY ANY OBJECTION RAISED IN ANY TITLE/SURVEY OBJECTION
NOTICE; PROVIDED, HOWEVER, THAT IF ANY SUCH OBJECTION IS A JUDGMENT LIEN OR
SELLER MORTGAGE, THEN, SUBJECT TO THE PROVISIONS OF SECTION 8.4(K), THE SELLERS
SHALL BE OBLIGATED AT OR PRIOR TO THE CLOSING DATE, TO CAUSE SUCH JUDGMENT LIEN
OR SELLER MORTGAGE TO BE SATISFIED OR TO CAUSE THE TITLE COMPANY TO INSURE TITLE
TO THE PROPERTIES FREE OF SUCH JUDGMENT LIEN OR WITH AFFIRMATIVE INSURANCE
AGAINST THE ENFORCEMENT OF SUCH JUDGMENT LIEN BY DELIVERY OF AN ACCEPTABLE
INDEMNITY, WHICH AFFIRMATIVE INSURANCE IS ACCEPTABLE TO THE PURCHASER IN THE
PURCHASER’S REASONABLE DISCRETION.  SUBJECT TO THE IMMEDIATELY PRECEDING
SENTENCE, WITHIN THREE (3) BUSINESS DAYS FOLLOWING RECEIPT OF ANY TITLE/SURVEY
OBJECTION NOTICE, THE SELLERS SHALL NOTIFY THE PURCHASER, IN WRITING (THE “CURE
NOTICE”), WHETHER OR NOT THE SELLERS WISH TO CURE OR OTHERWISE REMEDY THE
OBJECTIONS.  FAILURE BY THE SELLERS TO DELIVER ANY SUCH CURE NOTICE TO THE
PURCHASER WITHIN SUCH THREE (3) BUSINESS DAY PERIOD SHALL BE DEEMED TO BE NOTICE
THAT THE SELLERS HAVE ELECTED NOT TO CURE OR OTHERWISE REMEDY SUCH OBJECTIONS
(OTHER THAN ANY JUDGMENT LIENS).  IF THE SELLERS ELECT OR ARE DEEMED TO HAVE
ELECTED NOT TO CURE OR OTHERWISE REMEDY THE OBJECTIONS (OTHER THAN ANY JUDGMENT
LIENS), THE PURCHASER MAY ELECT EITHER TO (I) ACCEPT SUCH TITLE AS THE SELLERS
ARE ABLE TO CONVEY AT CLOSING, WITHOUT ANY REDUCTION OF THE PURCHASE PRICE OR
ANY CREDIT OR ALLOWANCE ON ACCOUNT THEREOF, (II) EXERCISE ITS RIGHT TO REJECT
THE APPLICABLE PROPERTY, IF PERMITTED BY SECTION 10.3 (AS IT RELATES TO THE
TOTAL NUMBER OF PROPERTIES THAT PURCHASER IS ENTITLED TO REJECT HEREUNDER) OR
(III) TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE SELLERS AND THE ESCROW
AGENT, WHEREUPON THE DEPOSIT SHALL BE PROMPTLY RETURNED TO THE PURCHASER BY THE
ESCROW AGENT AND THE PARTIES HERETO SHALL HAVE NO FURTHER RIGHT, LIABILITIES OR
OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT SUCH RIGHTS, LIABILITIES AND
OBLIGATIONS THAT EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT.  ALTHOUGH
THE SELLERS ARE NOT OBLIGATED TO DO SO, IN THE EVENT THAT THE SELLERS PROVIDE
THE PURCHASER WITH A CURE NOTICE IN ACCORDANCE WITH THE TERMS HEREOF STATING
THAT THE SELLERS WISH TO CURE OR OTHERWISE REMEDY ANY OBJECTION, THE SELLERS
SHALL HAVE THE RIGHT TO CURE OR REMEDY ANY OBJECTION.  THE SELLERS SHALL BE
DEEMED TO HAVE CURED OR REMEDIED AN OBJECTION IF (X) SUCH OBJECTION IS REMOVED,
RELEASED OR TERMINATED, OF RECORD OR THE TITLE COMPANY IS DELIVERED THE
INSTRUMENTS THAT ARE SUFFICIENT TO REMOVE, RELEASE OR TERMINATE SUCH OBJECTION
OF RECORD OR (Y) THE TITLE COMPANY AGREES (AT NO COST TO THE PURCHASER) TO ISSUE
AN ENDORSEMENT AFFIRMATIVELY INSURING AGAINST SUCH ITEMS IN A FORM ACCEPTABLE TO
THE PURCHASER, IN ITS REASONABLE DISCRETION.  FOR THE PURPOSE OF REMEDYING ANY
OBJECTION, THE SELLERS SHALL HAVE THE RIGHT TO ONE OR MORE ADJOURNMENTS OF THE
CLOSING FOR AN AGGREGATE PERIOD NOT TO EXCEED THIRTY (30) DAYS.  IF THE SELLERS
FAIL TO REMEDY THE OBJECTION PRIOR TO THE ADJOURNED CLOSING, THE SELLERS SHALL
BE DEEMED TO HAVE ELECTED NOT TO REMEDY THE OBJECTION AND THE PURCHASER SHALL
HAVE THE OPTIONS DESCRIBED IN CLAUSES (I) THROUGH (III) ABOVE.

49


--------------------------------------------------------------------------------



(K)           PATRIOT ACT NOTIFICATIONS.  THE SELLERS HEREBY COVENANT AND AGREE
THAT IF THE SELLERS OBTAIN KNOWLEDGE THAT ANY SELLER OR ANY OF ANY BENEFICIAL
OWNER BECOMES IDENTIFIED ON THE LISTS OR IS INDICTED, ARRAIGNED, OR CUSTODIALLY
DETAINED ON CHARGES INVOLVING MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY
LAUNDERING, THE SELLERS SHALL IMMEDIATELY NOTIFY THE PURCHASER IN WRITING (THE
“SELLERS’ OFAC NOTIFICATION”), AND IN SUCH EVENT, THE PURCHASER SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT, UPON WRITTEN NOTICE TO THE SELLERS AND THE
ESCROW AGENT WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THE SELLERS’ OFAC
NOTIFICATION.  IN THE EVENT THAT THE PURCHASER ELECTS TO TERMINATE THIS
AGREEMENT IN ACCORDANCE WITH THE FOREGOING SENTENCE, THE ESCROW AGENT SHALL
PROMPTLY RETURN THE DEPOSIT TO THE PURCHASER AND THE PARTIES HERETO SHALL HAVE
NO FURTHER RIGHTS, LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT SUCH
RIGHTS, LIABILITIES AND OBLIGATIONS THAT EXPRESSLY SURVIVE THE TERMINATION OF
THIS AGREEMENT.  THE PURCHASER HEREBY COVENANTS AND AGREES THAT IF THE PURCHASER
OBTAINS KNOWLEDGE THAT THE PURCHASER OR ANY OF ANY THE PURCHASER’S BENEFICIAL
OWNERS BECOMES IDENTIFIED ON THE LISTS OR IS INDICTED, ARRAIGNED, OR CUSTODIALLY
DETAINED ON CHARGES INVOLVING MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY
LAUNDERING, THE PURCHASER SHALL IMMEDIATELY NOTIFY THE SELLERS IN WRITING (THE
“PURCHASER’S OFAC NOTIFICATION”), AND IN SUCH EVENT, THE SELLERS SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT, UPON WRITTEN NOTICE TO THE PURCHASER AND THE
ESCROW AGENT WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THE PURCHASER’S OFAC
NOTIFICATION.  IN THE EVENT THAT THE SELLERS ELECT TO TERMINATE THIS AGREEMENT
IN ACCORDANCE WITH THE FOREGOING SENTENCE, THE ESCROW AGENT SHALL PROMPTLY
RETURN THE DEPOSIT TO THE PURCHASER AND THE PARTIES HERETO SHALL HAVE NO FURTHER
RIGHTS, LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT SUCH RIGHTS,
LIABILITIES AND OBLIGATIONS THAT EXPRESSLY SURVIVE THE TERMINATION OF THIS
AGREEMENT.


(L)            LEASES AND OPERATION OF PROPERTIES.  THE PURCHASER ACKNOWLEDGES
AND AGREES, THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, BUT,
WITHOUT LIMITING THE SELLERS’ EXPRESS REPRESENTATIONS AND WARRANTIES OR ANY OF
THE SELLERS’ OBLIGATIONS SET FORTH ELSEWHERE IN THIS AGREEMENT AND EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN SECTION 3.1(N), IT SHALL NOT BE A CONDITION
PRECEDENT TO THE PURCHASER’S OBLIGATION TO CONSUMMATE THE CLOSING THAT (I) NO
LEASE SHALL HAVE BEEN TERMINATED, (II) NO TENANT SHALL HAVE VACATED, ABANDONED
OR CEASED OPERATING (OR OTHERWISE “GONE DARK” IN) THE PREMISES DEMISED UNDER ITS
LEASE, (III) NO DEFAULT BY ANY TENANT SHALL HAVE OCCURRED UNDER ANY OF THE LEASE
DOCUMENTS WITH RESPECT TO ANY EVENT, CIRCUMSTANCE OR A CHANGE IN THE STATE OF
FACTS FIRST ARISING AFTER THE EFFECTIVE DATE OR OF WHICH THE SELLERS FIRST
ACQUIRE KNOWLEDGE AFTER THE EFFECTIVE DATE OR (IV) NO BANKRUPTCY, INSOLVENCY,
REARRANGEMENT OR SIMILAR ACTIONS SHALL HAVE BEEN COMMENCED, VOLUNTARILY OR
INVOLUNTARILY, BY OR AGAINST ANY OTHER TENANT.


(M)          PROPERTY MANAGEMENT.  THE TEDESCHI REALTY CONTRACTS SHALL BE
TERMINATED AS OF THE CLOSING DATE (IT BEING ACKNOWLEDGED AND AGREED THAT IN NO
EVENT SHALL THE PURCHASER ASSUME OR BE BOUND BY ANY OBLIGATIONS THEREUNDER).


(N)           UMBRELLA GUARANTOR.  THE SELLERS ACKNOWLEDGE AND AGREE THAT FROM
AND AFTER THE CLOSING DATE UNTIL THE EXPIRATION DATE, THE UMBRELLA GUARANTOR
SHALL MAINTAIN A NET WORTH (AND LIQUID CURRENT ASSETS IN CASH OR CASH
EQUIVALENTS) OF NOT LESS THAN THE RETENTION AMOUNT THEN IN EFFECT.  AT THE
UMBRELLA GUARANTOR’S OPTION, THE UMBRELLA GUARANTOR MAY ASSIGN ITS OBLIGATIONS
UNDER THE UMBRELLA GUARANTY, PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT
(WHICH AGREEMENT SHALL BE SUBJECT TO THE PRIOR APPROVAL OF THE PURCHASER, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED) TO AN
ENTITY (THE “SINGLE PURPOSE GUARANTOR”) THAT IS (I) OWNED AND CONTROLLED,
DIRECTLY OR INDIRECTLY, BY THE BENEFICIAL OWNERS OF TEDESCHI REALTY AND (II)
FORMED FOR THE SOLE PURPOSE OF, AND FOR AS LONG AS THE UMBRELLA

50


--------------------------------------------------------------------------------



GUARANTY REMAINS IN EFFECT SHALL BE ENGAGED IN NO BUSINESS OTHER THAN,
PERFORMING THE OBLIGATIONS UNDER THE UMBRELLA GUARANTY.


(O)           CONNECTICUT TRANSFER ACT.  THE SELLERS AND THE PURCHASER
ACKNOWLEDGE THAT THE MERIDEN PROPERTY IS DEEMED TO BE AN “ESTABLISHMENT”
PURSUANT TO THE PROVISIONS OF THE CONNECTICUT TRANSFER ACT AND THAT A
CONNECTICUT TRANSFER ACT FILING WILL NEED TO BE MADE IN CONNECTION WITH THE
CONVEYANCE OF THE MERIDEN PROPERTY.  MONTOWESE INDUSTRIAL PARK, INC. (THE “PRIOR
MERIDEN OWNER”), THE FORMER OWNER OF THE MERIDEN PROPERTY AND AN AFFILIATE OF
STOP & SHOP, WAS THE CERTIFYING PARTY ON THE PRIOR FORM III, CONNECTICUT
TRANSFER ACT FILING THAT WAS MADE WITH THE CONNECTICUT DEP WHEN MERIDEN REALTY
ACQUIRED THE MERIDEN PROPERTY DUE TO THE HAZARDOUS MATERIALS THAT WERE THEN
PRESENT ON AND/OR UNDER THE MERIDEN PROPERTY.  MERIDEN REALTY WILL REQUEST THAT
THE PRIOR MERIDEN OWNER OR STOP & SHOP (I) BE RESPONSIBLE FOR FILING ALL FORMS,
CERTIFICATIONS, AND OTHER DOCUMENTATION REQUIRED UNDER CONNECTICUT TRANSFER ACT
IN CONNECTION WITH THE CONVEYANCE OF THE MERIDEN PROPERTY (AND PAYING ALL FILING
FEES RELATING THERETO TO THE CONNECTICUT DEP), (II) PROVIDE COPIES OF SUCH
DOCUMENTATION TO THE PURCHASER AND MERIDEN REALTY AND (III) CONTINUE TO RETAIN
RESPONSIBILITY FOR ALL MONITORING, REMEDIAL AND POST-REMEDIAL ACTIVITIES AT THE
MERIDEN PROPERTY TO THE EXTENT REQUIRED BY THE CONNECTICUT TRANSFER ACT DUE TO
THE PRESENCE OF HAZARDOUS MATERIALS ON AND/OR UNDER THE MERIDEN PROPERTY AS OF
THE CLOSING DATE (THE MATTERS DESCRIBED IN THE FOREGOING CLAUSES (I) THROUGH
(III) SHALL BE COLLECTIVELY REFERRED TO HEREIN AS THE “CONNECTICUT TRANSFER ACT
OBLIGATIONS”).  IN THE EVENT THE PRIOR MERIDEN OWNER SHALL FAIL TO PERFORM ANY
OF THE CONNECTICUT TRANSFER ACT OBLIGATIONS, THEN, AS BETWEEN THE PURCHASER AND
THE SELLERS, (X) MERIDEN REALTY SHALL PERFORM SUCH CONNECTICUT TRANSFER ACT
OBLIGATIONS AND (Y) RETAIN THE RIGHT TO ASSERT A CLAIM (WHICH SHALL IN NO EVENT
INCLUDE A CLAIM TO TERMINATE THE MERIDEN LEASE) AGAINST STOP & SHOP UNDER THE
MERIDEN LEASE (AND, TO THE EXTENT APPLICABLE IF STOP & SHOP FAILS TO PAY ANY
SUCH CLAIMS, AGAINST THE APPLICABLE GUARANTOR UNDER THE MERIDEN STOP & SHOP
LEASE GUARANTY) FOR ALL LOSSES, COSTS AND DAMAGES INCURRED BY MERIDEN REALTY IN
CONNECTION WITH THE CONNECTICUT TRANSFER ACT OBLIGATIONS.  THE PROVISIONS OF
THIS SECTION 3.4(O) SURVIVE THE CLOSING.


(P)           TARGET ESTOPPEL CERTIFICATE AND WALMART ESTOPPEL CERTIFICATES.  IT
SHALL BE A CONDITION PRECEDENT TO THE PURCHASER’S OBLIGATIONS TO CONSUMMATE THE
CLOSING THAT THE SELLERS OBTAIN THE TARGET ESTOPPEL CERTIFICATE AND THE WALMART
ESTOPPEL CERTIFICATES PRIOR TO THE CLOSING; PROVIDED, HOWEVER, IN THE EVENT THAT
THE SELLERS ARE UNABLE TO OBTAIN THE TARGET ESTOPPEL CERTIFICATE AND/OR THE
WALMART ESTOPPEL CERTIFICATES PRIOR TO THE CLOSING OR ANY SUCH CERTIFICATE
REVEALS ANY MATERIAL OUTSTANDING OBLIGATION OR DEFAULT BY ANY SELLER, THEN,
SUBJECT TO THE SATISFACTION OF THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT,
THE CLOSING SHALL BE CONSUMMATED IN ACCORDANCE WITH THE TERMS HEREOF AND (I) THE
SELLERS, AT THEIR SOLE COST AND EXPENSE, SHALL PERFORM ANY SUCH OUTSTANDING
OBLIGATION OR CURE ANY SUCH DEFAULT (BUT ONLY TO THE EXTENT SUCH CURE CAN BE
EFFECTED PRIOR TO CLOSING; ANY CURE FOLLOWING THE CLOSING DATE SHALL BE
PERFORMED BY THE PURCHASER AS PROVIDED IN CLAUSE (Y) BELOW), (II) THE SELLERS
SHALL REMAIN OBLIGATED TO OBTAIN THE TARGET ESTOPPEL CERTIFICATE AND/OR THE
WALMART ESTOPPEL CERTIFICATES AND DELIVER THE SAME TO THE PURCHASER, (III) ONCE
THE TARGET ESTOPPEL CERTIFICATE HAS BEEN DELIVERED TO THE PURCHASER, THE
RETENTION AMOUNT SHALL BE REDUCED BY AN AMOUNT EQUAL TO FIVE HUNDRED THOUSAND
DOLLARS ($500,000) AND (IV) ONCE THE WALMART ESTOPPEL CERTIFICATES HAVE BEEN
DELIVERED TO THE PURCHASER, THE RETENTION AMOUNT SHALL BE REDUCED BY AN AMOUNT
EQUAL TO FIVE HUNDRED THOUSAND DOLLARS ($500,000) FOR EACH UNDELIVERED WALMART
ESTOPPEL CERTIFICATE.  IN THE EVENT THAT THE TARGET ESTOPPEL CERTIFICATE OR ANY
WALMART ESTOPPEL CERTIFICATE DELIVERED TO THE PURCHASER BEFORE OR AFTER THE
CLOSING DATE INDICATES THAT THERE THEN

51


--------------------------------------------------------------------------------



EXISTS (WITH RESPECT TO ANY PERIOD PRIOR TO THE CLOSING DATE) ANY OUTSTANDING
OBLIGATION TO BE PERFORMED BY ANY SELLER OR ANY DEFAULT BY ANY SELLER UNDER THE
APPLICABLE RECIPROCAL EASEMENT AGREEMENT REFERENCED IN SUCH CERTIFICATE, THEN,
(X) THE RETENTION AMOUNT FOR THE APPLICABLE CERTIFICATE SHALL BE EQUAL TO ONE
HUNDRED FIFTY PERCENT (150%) OF THE ESTIMATED COST TO PERFORM SUCH OBLIGATION OR
CURE SUCH DEFAULT (AS AGREED UPON BY THE PURCHASER AND THE SELLERS), (Y) TO THE
EXTENT THAT SUCH DEFAULT CANNOT BE TIMELY CURED BY THE SELLERS PRIOR TO THE
CLOSING DATE, THEN THE PURCHASER SHALL HAVE THE RIGHT TO CURE SUCH DEFAULT
FOLLOWING THE CLOSING DATE, AND THE SELLERS SHALL BE OBLIGATED TO PROMPTLY
REIMBURSE THE PURCHASER FOR ALL REASONABLE OUT OF POCKET COSTS INCURRED BY THE
PURCHASER TO CURE SUCH DEFAULT AND (Z) THEREAFTER, FROM TIME TO TIME, AS
APPLICABLE, A PORTION OF THE RETENTION AMOUNT EQUAL TO THE AMOUNT THAT THE
SELLERS HAVE SO REIMBURSED THE PURCHASER SHALL BE RELEASED UPON PAYMENT OF SUCH
REIMBURSEMENT, AND ANY EXCESS OF THE RETENTION AMOUNT FOR THE TARGET ESTOPPEL
CERTIFICATE AND THE WALMART ESTOPPEL CERTIFICATES SHALL BE RELEASED ONLY WHEN
TARGET OR WALMART, AS APPLICABLE, HAS ACKNOWLEDGED THAT THE DEFAULT IN QUESTION
HAS BEEN CURED.  IN THE EVENT THAT THE SELLERS ARE UNABLE TO DELIVER THE TARGET
ESTOPPEL CERTIFICATE OR ANY WALMART ESTOPPEL CERTIFICATE TO THE PURCHASER, THE
FIVE HUNDRED THOUSAND DOLLARS ($500,000) HELD IN THE RETENTION AMOUNT FOR EACH
SUCH UNDELIVERED CERTIFICATE SHALL BE REDUCED TO TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000) ON THE SIX (6) MONTH ANNIVERSARY OF THE CLOSING DATE AND
REDUCED TO ZERO (0) ON THE TWELVE (12) MONTH ANNIVERSARY OF THE CLOSING DATE. 
IN THE EVENT THAT THE TARGET ESTOPPEL CERTIFICATE OR ANY WALMART ESTOPPEL
CERTIFICATE REVEALS ANY DEFAULT BY ANY PARTY OTHER THAN ANY SELLER, THE
ALLEGATION OF SUCH THIRD PARTY DEFAULT SHALL NOT AFFECT THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER.  THE PROVISIONS OF THIS SECTION 3.4(P)
SHALL SURVIVE THE CONSUMMATION OF THE CLOSING.


(Q)           ESTOPPEL CERTIFICATES RELATING TO RECIPROCAL EASEMENT AGREEMENTS. 
IF AND WHEN REQUESTED BY THE PURCHASER, THE SELLERS SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ESTOPPEL CERTIFICATES, IN SUBSTANTIALLY THE FORMS
PREPARED BY THE PURCHASER (PROVIDED THAT THE SAME ARE ACCEPTABLE TO THE SELLERS,
IN THEIR REASONABLE DISCRETION), RELATING TO THE STATUS OF MATTERS UNDER ANY
RECIPROCAL EASEMENT AGREEMENTS THAT CONSTITUTE PERMITTED EXCEPTIONS, EXECUTED BY
THE PARTIES THAT ARE BOUND BY SUCH RECIPROCAL EASEMENT AGREEMENTS (COLLECTIVELY,
THE “REA ESTOPPELS”); PROVIDED, HOWEVER, THAT THE EXECUTION AND DELIVERY OF SUCH
REA ESTOPPELS SHALL NOT BE A CONDITION PRECEDENT TO THE PURCHASER’S OBLIGATION
TO CONSUMMATE THE CLOSING.  SENDING THE FORM OF THE REA ESTOPPELS TO THE
APPLICABLE PARTIES WITH THE REQUEST THAT THEY BE EXECUTED AND DELIVERED TO THE
SELLERS PRIOR TO THE CONSUMMATION OF THE CLOSING AND SUBSEQUENT FOLLOW-UP
TELEPHONE CALLS OR E-MAILS TO CHECK ON THE STATUS OF SUCH REQUESTS SHALL
CONSTITUTE COMMERCIALLY REASONABLE EFFORTS AS USED IN THIS SECTION 3.4(Q) AND IN
NO EVENT SHALL COMMERCIALLY REASONABLE EFFORTS REQUIRE THE SELLERS TO PAY ANY
CONSIDERATION, EXPEND ANY OTHER SUMS OR INSTITUTE ANY LEGAL PROCEEDINGS IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THE REA ESTOPPELS.  IN THE EVENT
THAT ANY REA ESTOPPEL REVEALS ANY DEFAULT BY ANY PARTY OTHER THAN ANY SELLER,
THE ALLEGATION OF SUCH THIRD PARTY DEFAULT SHALL NOT AFFECT THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER.


(R)           SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENTS.  IF AND
WHEN REQUESTED BY THE PURCHASER, THE SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENTS, IN
SUBSTANTIALLY THE FORMS PREPARED BY THE PURCHASER’S LENDERS, EXECUTED BY THE
TENANTS  (COLLECTIVELY, THE “SNDAS”); PROVIDED, HOWEVER, THAT THE EXECUTION AND
DELIVERY OF SUCH SNDAS SHALL NOT BE A CONDITION PRECEDENT TO THE PURCHASER’S
OBLIGATION TO CONSUMMATE THE CLOSING.  SENDING THE FORM OF THE SNDAS TO THE
APPLICABLE TENANTS WITH THE REQUEST THAT THEY BE EXECUTED AND DELIVERED TO THE
SELLERS, THE PURCHASER OR THE PURCHASER’S LENDERS PRIOR TO THE CONSUMMATION OF
THE CLOSING AND SUBSEQUENT

52


--------------------------------------------------------------------------------



FOLLOW-UP TELEPHONE CALLS OR E-MAILS TO CHECK ON THE STATUS OF SUCH REQUESTS
SHALL CONSTITUTE COMMERCIALLY REASONABLE EFFORTS AS USED IN THIS SECTION 3.4(R)
AND IN NO EVENT SHALL COMMERCIALLY REASONABLE EFFORTS REQUIRE THE SELLERS TO PAY
ANY CONSIDERATION, EXPEND ANY OTHER SUMS OR INSTITUTE ANY LEGAL PROCEEDINGS IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THE SNDAS CERTIFICATES.


(S)           ENVIRONMENTAL MATTERS RELATING TO ORLEANS AND MIDDLEBORO.  THE
PURCHASER AND THE SELLERS HAVE AGREED THAT THE PURCHASER MAY PERFORM, PURSUANT
TO AND IN ACCORDANCE WITH THE TERMS OF THE ORLEANS/MIDDLEBORO ACCESS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE SCOPE OF WORK ATTACHED THERETO AS EXHIBIT
B), SUCH LIMITED ENVIRONMENTAL INVESTIGATIONS AT THE ORLEANS PROPERTY AND THE
MIDDLEBORO PROPERTY AS ARE DESCRIBED IN THE ORLEANS/MIDDLEBORO ACCESS
AGREEMENT.  IT SHALL BE A CONDITION PRECEDENT OF THE PURCHASER’S OBLIGATION TO
CONSUMMATE THE CLOSING THAT THE LABORATORY ANALYTICAL RESULTS OF THE
INVESTIGATIONS PERMITTED UNDER THE ORLEANS/MIDDLEBORO ACCESS AGREEMENT WITH
RESPECT TO THE ORLEANS PROPERTY (THE “ORLEANS TESTING RESULTS”) DO NOT REVEAL
CONDITIONS THAT REQUIRE NOTIFICATION TO THE MASSACHUSETTS DEP PURSUANT TO 310
CMR 40.0300 OF THE MASSACHUSETTS CONTINGENCY PLAN.  IN THE EVENT THAT THE
ORLEANS TESTING RESULTS REVEAL CONDITIONS THAT REQUIRE NOTIFICATION TO THE
MASSACHUSETTS DEP, THE PURCHASER MAY ELECT TO TREAT THE ORLEANS PROPERTY AS A
REJECTED PROPERTY PURSUANT TO SECTION 10.3 OF THIS AGREEMENT.

The parties acknowledge that the Middleboro Property was previously issued a
release tracking number in 1987 and subsequently received a “Not a Site
Determination” from the Massachusetts DEP on October 7, 1993.  It shall be a
condition precedent of the Purchaser’s obligation to consummate the Closing that
the laboratory analytical results of the investigations permitted under the
Orleans/Middleboro Access Agreement with respect to the Middleboro Property (the
“Middleboro Testing Results”) do not reveal conditions that require notification
to the Massachusetts DEP pursuant to 310 CMR 40.0660 or any other applicable
provision of the Massachusetts Contingency Plan; provided; however that, in the
event that the Middleboro Testing Results reveal conditions that the Purchaser’s
consultant believes require notification to the Massachusetts DEP, then within
five (5) Business Days after the Purchaser provides the Middleboro Testing
Results to the Sellers, the Sellers and the Purchaser shall jointly retain a
mutually acceptable Licensed Site Professional (the “LSP”) who has not had a
relationship with either the Sellers or the Purchaser within the last three (3)
years, on terms mutually acceptable to the parties, including but not limited
to, an indemnification and insurance limit of not less than TWO MILLION DOLLARS
($2,000,000).  The contract with the LSP shall provide that the parties are
jointly retaining the LSP, but that the Sellers are solely responsible for
payment of the LSP costs and expenses.  If the parties cannot agree on the LSP,
each party shall select a Licensed Site Professional and the two (2) Licensed
Site Professionals shall jointly select a third (3rd) Licensed Site Professional
to serve as the LSP to review the Middleboro Testing Results.  The LSP shall be
presented with the  Middleboro Testing Results and the Closing of the
Purchaser’s acquisition of the Middleboro Property shall be delayed (it being
agreed that Closing shall proceed on the Closing Date (as the same may be
extended pursuant to the terms hereof) with respect to all other Properties that
are not Rejected Properties pursuant to Section 10.3) until the day that is
fifteen (15) days following either (i) the LSP’s delivery to the Purchaser and
the Sellers of a written, stamped certification that, in the opinion of such
LSP, (A) no notification pursuant to the Massachusetts Contingency Plan, and (B)
no further Action with respect to the Middleboro Property under the
Massachusetts Contingency Plan is required as a result of the Middleboro Testing
Results (the “LSP Final Notice”), or (ii) in the event that, in the opinion of

53


--------------------------------------------------------------------------------


the LSP, notification pursuant to the Massachusetts Contingency Plan is
required, then the LSP’s submission to the Massachusetts DEP (with a copy to the
Purchaser and the Sellers) of a complete Release Action Outcome Statement
(“RAO”), which RAO shall provide that no significant risk exists on the
Middleboro Property and that no further Action (as defined below) is required
with respect thereto (hereinafter referred to as the “Acceptable Middleboro
RAO”).  For purposes of this section, “Action” shall mean any further
activities, including but not limited to, reporting, testing, monitoring,
investigation, remediation, submittals, or the implementation of any activity or
use restrictions whatsoever.  If the Closing has not occurred in accordance with
the immediately preceding sentence by the date that is one hundred twenty (120)
days after the Middleboro Testing Results are delivered to the LSP, then the
Purchaser may elect to treat this Agreement as terminated with respect to the
Middleboro Property and receive a return of the Allocated Deposit.  At the
Closing on the Middleboro Property, the Purchaser shall reimburse the Sellers
for one-half the amounts paid by the Sellers to the LSP, but if no Closing with
respect to the Middleboro Property occurs as provided herein, the Purchaser
shall not be obligated to reimburse the Sellers for any such amounts.


(T)            OTHER ESTOPPEL CERTIFICATES.  THE SELLERS SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ESTOPPEL CERTIFICATES (COLLECTIVELY, THE “OTHER
ESTOPPEL CERTIFICATES”), IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT OO, RELATING TO THE STATUS OF MATTERS IDENTIFIED ON EXHIBIT QQ
(COLLECTIVELY, THE “OTHER REQUESTED ESTOPPEL MATTERS”); PROVIDED, HOWEVER, THAT
THE EXECUTION AND DELIVERY OF SUCH OTHER ESTOPPEL CERTIFICATES SHALL NOT BE A
CONDITION PRECEDENT TO THE PURCHASER’S OBLIGATION TO CONSUMMATE THE CLOSING. 
SENDING THE FORM OF THE OTHER ESTOPPEL CERTIFICATES TO THE APPLICABLE PARTIES
WITH THE REQUEST THAT THEY BE EXECUTED AND DELIVERED TO THE SELLERS PRIOR TO THE
CONSUMMATION OF THE CLOSING AND SUBSEQUENT FOLLOW-UP TELEPHONE CALLS OR E-MAILS
TO CHECK ON THE STATUS OF SUCH REQUESTS SHALL CONSTITUTE COMMERCIALLY REASONABLE
EFFORTS AS USED IN THIS SECTION 3.4(T) AND IN NO EVENT SHALL COMMERCIALLY
REASONABLE EFFORTS REQUIRE THE SELLERS TO PAY ANY CONSIDERATION, EXPEND ANY
OTHER SUMS OR INSTITUTE ANY LEGAL PROCEEDINGS IN CONNECTION WITH THE EXECUTION
AND DELIVERY OF THE OTHER ESTOPPEL CERTIFICATES.  IN THE EVENT THAT ANY OTHER
ESTOPPEL CERTIFICATE REVEALS ANY DEFAULT BY ANY PARTY OTHER THAN THE SELLER, THE
ALLEGATION OF SUCH THIRD PARTY DEFAULT SHALL NOT AFFECT THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER.  WITHOUT LIMITING ANY OF THE FOREGOING, A
FINAL CERTIFICATE OF COMPLIANCE FROM THE CCC RELATING TO THE DECISION REFERENCED
ON EXHIBIT QQ SHALL BE ACCEPTABLE TO THE PURCHASER (IN LIEU OF AN ESTOPPEL
CERTIFICATE EXECUTED BY THE CCC IN THE FORM ATTACHED HERETO AS EXHIBIT OO).

Section 3.5.           Material Matters.  If, on or before the Closing Date, any
Seller or the Purchaser determines that there is a Material Matter at any or all
of the Properties, the Sellers and the Purchaser, as applicable, shall promptly
notify the other of such Material Matter.


(A)           IN THE EVENT ANY MATERIAL MATTERS, IN THE AGGREGATE, EXCEED ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000), BUT ARE EQUAL TO OR LESS
THAN THREE MILLION DOLLARS ($3,000,000) (THE “MATERIAL MATTERS THRESHOLD”), THE
PURCHASER AND THE SELLERS SHALL REMAIN OBLIGATED TO PERFORM THEIR OBLIGATIONS
HEREUNDER (SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT) AND THE
PURCHASER SHALL BE ENTITLED TO A CREDIT TOWARD THE PURCHASE PRICE IN AN AMOUNT
EQUAL TO THE PORTION OF THE MATERIAL MATTERS THAT EXCEED ONE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($1,500,000).

54


--------------------------------------------------------------------------------



(B)           IN THE EVENT ANY MATERIAL MATTERS, IN THE AGGREGATE, EXCEED THE
MATERIAL MATTERS THRESHOLD, (I) THE PURCHASER MAY ELECT, IN WRITING, TO WAIVE
ANY SUCH MATERIAL MATTERS IN EXCESS OF THE MATERIAL MATTERS THRESHOLD AND, IN
SUCH EVENT, THE PURCHASER SHALL BE ENTITLED TO A CREDIT TOWARD THE PURCHASER
PRICE IN AN AMOUNT EQUAL TO ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000) AS SET FORTH IN SECTION 3.5(A) ABOVE, (II) IF THE PURCHASER DOES
NOT SO ELECT TO WAIVE SUCH MATERIAL MATTERS IN EXCESS OF THE MATERIAL MATTERS
THRESHOLD (COLLECTIVELY, THE “UNRESOLVED MATERIAL MATTERS”), THEN, (X) IN ORDER
TO ADDRESS SUCH UNRESOLVED MATERIAL MATTERS, THE PURCHASER OR THE SELLERS MAY
ELECT TO TREAT ANY PROPERTY TO WHICH SUCH UNRESOLVED MATERIAL MATTERS PERTAIN AS
A REJECTED PROPERTY, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS OF SECTION 10.3
HEREOF (INCLUDING, WITHOUT LIMITATION, THE LIMITATION ON THE NUMBER OF
PROPERTIES THAT MAY BE TREATED AS REJECTED PROPERTIES UNDER THIS AGREEMENT) AND,
IF ANY PROPERTIES ARE SO REJECTED, THE UNRESOLVED MATERIAL MATTERS RELATING
THERETO SHALL BE DEEMED TO BE WAIVED AND (Y) IF NEITHER THE PURCHASER NOR THE
SELLERS ELECT TO TREAT THE APPLICABLE PROPERTIES AS REJECTED PROPERTIES TO
ADDRESS SUCH UNRESOLVED MATERIAL MATTERS OR IF, AFTER TAKING INTO ACCOUNT ALL
PROPERTIES THAT EITHER THE PURCHASER OR THE SELLERS HAVE ELECTED TO TREAT AS
REJECTED PROPERTIES, THE UNRESOLVED MATERIAL MATTERS CONTINUE TO EXIST, THEN THE
SELLERS OR THE PURCHASER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE
OTHER PARTY AND THE ESCROW AGENT, WHEREUPON THE DEPOSIT SHALL PROMPTLY BE
RETURNED BY THE ESCROW AGENT TO THE PURCHASER AND THE PARTIES HERETO SHALL HAVE
NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT FOR THOSE THAT SPECIFICALLY
SURVIVE THE TERMINATION OF THIS AGREEMENT.  IN THE EVENT ANY MATERIAL MATTERS,
IN THE AGGREGATE, EXCEED THE MATERIAL MATTERS THRESHOLD, THE PARTIES AGREE TO
COUNT TOWARDS THE MATERIAL MATTERS THRESHOLD THE MAXIMUM NUMBER OF PROPERTIES
POSSIBLE, SO THAT THE MINIMUM POSSIBLE NUMBER OF PROPERTIES COULD POSSIBLY BE
TREATED AS REJECTED PROPERTIES UNDER THIS AGREEMENT.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT, UNLESS THE PURCHASER SO ELECTS, IN
ITS SOLE DISCRETION, IT IS NOT INTENDED THAT THE CONCEPT OF A “MATERIAL MATTER”
BE APPLIED TO ANY BREACH BY THE SELLERS OF ANY OF THEIR OBLIGATIONS SET FORTH IN
THIS AGREEMENT, AND UPON ANY SUCH BREACH, THE PURCHASER SHALL HAVE THE RIGHTS
SET FORTH IN SECTION 10.3 AND SECTION 11.3.


(D)           FOR THE PURPOSES OF DETERMINING WHETHER A MATERIAL MATTER EXISTS
WITH RESPECT TO THE MINIMUM RENT, ADDITIONAL RENT OR PERCENTAGE RENT PAYABLE
UNDER OR THE TERM OF ANY LEASE, THE VALUE OF ANY VARIATION IN THE MINIMUM RENT,
ADDITIONAL RENT OR PERCENTAGE RENT OR THE TERM OF ANY LEASE FROM THAT SET FORTH
IN THE RENT ROLL SHALL BE DEEMED TO BE THE DIFFERENCE BETWEEN (I) THE VALUE OF
THE RESPECTIVE PROPERTY TO WHICH SUCH LEASE RELATES CALCULATED ACCORDING TO THE
ARGUS MODEL USING THE INFORMATION SET FORTH IN THE RENT ROLL AND (II) THE VALUE
OF SUCH PROPERTY AS RE-CALCULATED BY USING THE ARGUS MODEL AND SUBSTITUTING SUCH
REVISED MINIMUM RENT, ADDITIONAL RENT OR PERCENTAGE RENT OR TERM OF SUCH LEASE,
AS APPLICABLE, IN THE ARGUS MODEL FOR THE AMOUNTS OR PERIOD PREVIOUSLY USED. 
THE VALUES OF ANY SUCH VARIATIONS SHALL BE NETTED AGAINST EACH OTHER IN
DETERMINING WHETHER A MATERIAL MATTER EXISTS.  NOTWITHSTANDING THE FOREGOING,
THE ONLY CAUSE FOR A MATERIAL MATTER TO EXIST WITH RESPECT TO ANY ADDITIONAL
RENT IS IF THE METHODOLOGY OF CALCULATING THE ADDITIONAL RENT AS ACTUALLY SET
FORTH IN THE LEASE VARIES FROM THE METHODOLOGY OF CALCULATING THE ADDITIONAL
RENT AS SET FORTH IN THE RENT ROLL.

55


--------------------------------------------------------------------------------


ARTICLE 4

Confidentiality and Reporting

Section 4.1.           Confidentiality.  Except as otherwise expressly provided
herein, the Purchaser shall hold and shall cause the Purchaser’s Agents to hold
all Confidential Information in confidence and shall not at any time disclose or
permit the disclosure of the Confidential Information to any Person without the
Sellers’ prior written consent.  The Purchaser further agrees to use the
Confidential Information only for purposes of evaluating the Assets in
connection with its purchase thereof in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, (a) the Purchaser may disclose the
Confidential Information to Purchaser’s Agents that need to review the
Confidential Information in connection with the Purchaser’s purchase or
financing of the Assets in accordance with the terms of this Agreement, and (b)
the Purchaser may disclose the Confidential Information to the extent that such
disclosure is required by law or court order, provided, that (i) the Purchaser
shall first provide three (3) Business Days’ written notice thereof to the
Sellers (or if shorter, the longest period of time that the Purchaser is
permitted by law or court order to delay such disclosure) and (ii) the Purchaser
shall cooperate with the Sellers, at no out-of-pocket expense to the Purchaser,
should the Sellers seek to obtain a restraining order to prevent any such
disclosure.  If this Agreement is terminated before the Closing, the Purchaser
promptly shall (x) at the Purchaser’s election, return the Confidential
Information to the Sellers or destroy the Confidential Information (and,
promptly upon such destruction, send the Sellers written confirmation that the
Purchaser has destroyed all of the Confidential Information) and (y) cause the
Purchaser’s Agents to promptly return the Confidential Information to the
Sellers or to destroy the Confidential Information (and, promptly upon such
destruction, to send the Sellers written confirmation of such destruction).  The
provisions of this Section 4.1 shall survive the Closing or termination of this
Agreement for a period of one hundred twenty (120) days.

All press releases, filings and other publicity concerning the transaction
contemplated hereby made prior to or in connection with the Closing will be
subject to review and approval by the Sellers and the Purchaser, such approval
not to be unreasonably withheld, conditioned or delayed.  Such approval shall
not be required if the Person issuing any such publicity reasonably believes it
to be necessary for compliance with law (including, without limitation, the
Securities Laws), but such Person shall provide the other parties hereto with
such reasonable notice as the circumstances may permit, including, if reasonably
practicable, an opportunity to review same before release.  The Sellers and the
Purchaser hereby covenant and agree to keep the terms and conditions of this
Agreement confidential prior to the Closing except to the extent that disclosure
is required by law; provided, however, that, notwithstanding the foregoing, it
is acknowledged and agreed that the parties hereto may disclose this Agreement
to (1) their respective lenders, partners and investors, (2) the professional
advisors and consultants that are advising them or providing necessary
professional services in connection with the transaction contemplated hereby,
(3) any Governmental Authorities or other Persons as may be necessary in order
to obtain any necessary consent or approval from such parties pertaining to any
of the transactions contemplated hereunder and (4) any Governmental Authorities,
but only to the extent required by law or court and after providing as much
prior notice as possible of such disclosure to the other parties hereto (so that
such parties can seek a protective order or other appropriate remedy).

56


--------------------------------------------------------------------------------


Section 4.2.           Reporting.  In the event that the Purchaser’s due
diligence reveals any condition of any Property that in the opinion of
Purchaser’s outside legal counsel requires disclosure to any Governmental
Authority, the Purchaser shall promptly notify the Sellers.  In such event, the
Sellers, and not the Purchaser nor anyone acting on the Purchaser’s behalf,
shall make such disclosures as the Sellers deem appropriate in accordance with
applicable law except to the extent the Purchaser or the Purchaser’s Agents are
required by law to do so.  Notwithstanding the foregoing, the Purchaser may
disclose matters concerning any Property to a Governmental Authority if (a) in
the opinion of the Purchaser’s outside legal counsel, the Purchaser is required
by law to make such disclosure (whether or not the Sellers make such disclosure)
and (b) the Purchaser gives the Sellers not less than three (3) Business Days’
prior written notice of the proposed disclosure (or if shorter, the longest
period of time, if any, that the Purchaser is permitted by law or court order to
delay such disclosure).

ARTICLE 5

“AS IS” Transaction

Section 5.1.           Disclaimer.  The Purchaser acknowledges and agrees that
it is a sophisticated buyer that is familiar with the ownership and operation of
real estate projects similar to the Properties, and that the Purchaser has been
given a full opportunity to inspect and investigate each and every aspect of the
Properties and any and all matters relating thereto, either independently or
through agents of the Purchaser’s choosing, including, without limitation:

(I)            ALL MATTERS RELATING TO TITLE, TOGETHER WITH ALL GOVERNMENTAL AND
OTHER LEGAL REQUIREMENTS SUCH AS TAXES, ASSESSMENTS, ZONING, USE PERMIT
REQUIREMENTS AND BUILDING CODES;

(II)           THE PHYSICAL CONDITION AND ASPECTS OF THE PROPERTIES, INCLUDING,
WITHOUT LIMITATION, THE INTERIOR, THE EXTERIOR, THE SQUARE FOOTAGE WITHIN THE
IMPROVEMENTS AND WITHIN EACH TENANT SPACE THEREIN, THE STRUCTURE, THE PAVING,
THE UTILITIES, AND ALL OTHER PHYSICAL AND FUNCTIONAL ASPECTS OF THE PROPERTIES;

(III)         ANY EASEMENTS AND/OR ACCESS RIGHTS AFFECTING THE PROPERTIES;

(IV)          THE LEASES AND ALL MATTERS IN CONNECTION THEREWITH, INCLUDING,
WITHOUT LIMITATION, THE ABILITY OF THE TENANTS TO PAY THE RENT AND THE ECONOMIC
VIABILITY OF THE TENANTS; AND

(V)            ALL FINANCIAL EXAMINATIONS AND OTHER MATTERS OF SIGNIFICANCE
AFFECTING THE PROPERTIES OR OTHERWISE RELATING TO THE ACQUISITION OF THE
PROPERTIES BY THE PURCHASER.

The Purchaser will acquire the Properties solely on the basis of and in reliance
upon such examinations and not on any information previously or hereafter
provided or to be provided by the Sellers, other than the Express
Representations and Warranties.

Section 5.2.           “AS-IS” Transaction.  Except for the express
representations and warranties contained in this Agreement or any of the
Sellers’ Documents (collectively, the “Express Representations and Warranties”),
the Sellers are not making, and the Purchaser is not relying upon, any
representation or warranty, express or implied, of any nature whatsoever with
respect to the Properties or any of the other Assets.  Except as may be
expressly set forth in

57


--------------------------------------------------------------------------------


this Agreement or in any of the Sellers’ Documents, the Purchaser waives any and
all claims and causes of action, now or hereafter arising, against the Sellers
in respect of the condition of the Properties or the Assets, except all such
claims and causes of action that may arise (i) if any of the Express
Representations and Warranties should prove to be untrue in any material
respect, (ii) to the extent that the Hanover Work is not completed prior to the
Closing Date, from any failure by Tedeschi Realty to complete the Hanover Work
in accordance with the provisions of Section 3.4(f) or, to the extent
applicable, to complete the Hanover UST Plan of Remediation in accordance with
the provisions of Section 3.4(f), (iii) to the extent that the Orleans Lighting
Work is not completed prior to the Closing, from any failure by Skaket
Associates Trust to complete the Orleans Lighting Work, (iv) to the extent that
the Target Estoppel Certificate (x) is not obtained prior to the Closing, from
any failure by Tedeschi Realty to obtain the Target Estoppel Certificate and
deliver the same to the Purchaser or (y) reveals any default by Tedeschi Realty
under the applicable reciprocal easement agreement referenced therein, from
Tedeschi Realty’s failure to cure the same or (v) to the extent that any Walmart
Estoppel Certificate (x) is not obtained prior to the Closing, from any failure
by Tedeschi-Darman or T-Delta to obtain such Walmart Estoppel Certificate and
deliver the same to the Purchaser or (y) reveals any default by Tedeschi-Darman
or T-Delta under the applicable reciprocal easement agreement referenced
therein, from such Seller’s failure to cure the same.  EXCEPT AS MAY BE SET
FORTH IN THE EXPRESS REPRESENTATIONS AND WARRANTIES, THE SELLERS MAKE NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AND SPECIFICALLY DISCLAIM ALL
REPRESENTATIONS, WARRANTIES OR GUARANTIES, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE WITH RESPECT TO (A) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION
OF THE PROPERTIES OR ANY OTHER ASPECT OF THE PROPERTIES, INCLUDING, WITHOUT
LIMITATION, THE STRUCTURAL INTEGRITY OF THE IMPROVEMENTS; THE MANNER,
CONSTRUCTION, CONDITION, AND STATE OF REPAIR OR LACK OF REPAIR OF ANY OF THE
IMPROVEMENTS; THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY IMPROVEMENTS ON
ANY PROPERTY; THE CONFORMITY OF ANY OF THE IMPROVEMENTS TO ANY PLANS OR
SPECIFICATIONS FOR ANY PROPERTY (INCLUDING, BUT NOT LIMITED TO, ANY PLANS AND
SPECIFICATIONS THAT MAY HAVE BEEN OR WHICH MAY BE PROVIDED TO THE PURCHASER);
THE SQUARE FOOTAGE WITHIN THE IMPROVEMENTS; THE CONFORMITY OF ANY PROPERTY TO
PAST, CURRENT OR FUTURE APPLICABLE ZONING OR BUILDING CODE REQUIREMENTS OR THE
COMPLIANCE OF ANY PROPERTY WITH ANY OTHER LEGAL REQUIREMENTS; THE CONDITION OF
TITLE TO ANY PROPERTY; THE FINANCIAL EARNING CAPACITY OR HISTORY OR EXPENSE
HISTORY OF THE OPERATION OF ANY PROPERTY; THE EXISTENCE, QUALITY, NATURE,
ADEQUACY AND PHYSICAL CONDITION OF UTILITIES SERVING ANY PROPERTY; THE
DEVELOPMENT POTENTIAL OF ANY PROPERTY, AND THE USE, HABITABILITY,
MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR ADEQUACY OF ANY PROPERTY FOR
ANY PARTICULAR PURPOSE; THE NATURE AND EXTENT OF ANY ENCUMBRANCES; THE EXISTENCE
OR NON-EXISTENCE OF ANY SOIL INSTABILITY WITH RESPECT TO ANY PROPERTY; PAST SOIL
REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL WITH RESPECT TO ANY PROPERTY;
SUSCEPTIBILITY OF ANY PROPERTY TO LANDSLIDES; SUFFICIENCY OF UNDERSHORING WITH
RESPECT TO ANY PROPERTY; SUFFICIENCY OF

58


--------------------------------------------------------------------------------


DRAINAGE WITH RESPECT TO ANY PROPERTY; WHETHER THE PROPERTIES ARE LOCATED WHOLLY
OR PARTIALLY IN A FLOOD PLAIN OR A FLOOD HAZARD BOUNDARY OR SIMILAR AREA OR THE
EXISTENCE OR NON-EXISTENCE OF HAZARDOUS WASTE OR OTHER TOXIC MATERIALS OF ANY
KIND (INCLUDING, WITHOUT LIMITATION, ASBESTOS) ON, UNDER OR OTHERWISE AFFECTING
ANY PROPERTY, (B) ANY OTHER ASSET, EITHER AS TO ITS FITNESS FOR ANY PARTICULAR
PURPOSE OR USE, ITS DESIGN OR CONDITION OR OTHERWISE, OR AS TO DEFECTS IN THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT OR (C) ANY
OTHER MATTER WHATSOEVER; IT BEING AGREED THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN OR IN ANY OF THE SELLERS’ DOCUMENTS, ALL RISKS RELATING TO THE
DESIGN, CONDITION AND/OR PAST, PRESENT OR FUTURE USE OF THE PROPERTIES AND THE
OTHER ASSETS ARE TO BE BORNE, AS BETWEEN THE SELLERS AND THE PURCHASER, BY THE
PURCHASER.  AS OF THE CONSUMMATION OF THE CLOSING, EXCEPT WITH RESPECT TO ANY
CLAIMS THAT MAY THEREAFTER ARISE AS A RESULT OF (1) ANY SELLER’S BREACH OF ANY
OF THE EXPRESS REPRESENTATIONS AND WARRANTIES OR ANY SELLER’S BREACH OF ANY OF
ITS EXPRESS OBLIGATIONS HEREUNDER, (2) TO THE EXTENT THAT THE HANOVER WORK IS
NOT COMPLETED PRIOR TO THE CLOSING DATE, ANY FAILURE BY TEDESCHI REALTY TO
COMPLETE THE HANOVER WORK OR, TO THE EXTENT APPLICABLE, THE HANOVER UST PLAN OF
REMEDIATION, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.4(F) OR (3) TO THE
EXTENT THAT THE TARGET ESTOPPEL CERTIFICATE OR THE WALMART ESTOPPEL CERTIFICATES
ARE NOT OBTAINED PRIOR TO THE CLOSING OR REVEAL ANY ALLEGED DEFAULTS BY ANY
SELLER UNDER THE APPLICABLE RECIPROCAL EASEMENT AGREEMENT REFERRED TO THEREIN,
ANY FAILURE BY THE SELLERS TO DELIVER THE SAME TO THE PURCHASER AND/OR SATISFY
THE OBLIGATIONS SET FORTH IN SECTION 3.4(P), AS BETWEEN THE SELLERS AND THE
PURCHASER, THE PURCHASER ASSUMES ALL RISK OF (I) THE PHYSICAL, ENVIRONMENTAL AND
FINANCIAL CONDITION OF THE PROPERTIES AND THE OTHER ASSETS, (II) THE SUITABILITY
OF THE PROPERTIES AND THE OTHER ASSETS FOR OPERATION FOR ANY CURRENT OR FUTURE
INTENDED USE, (III) THE COMPLIANCE OR NON-COMPLIANCE OF THE PROPERTIES AND THE
OTHER ASSETS WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING BUT, NOT LIMITED
TO, ENVIRONMENTAL LAWS AND ZONING AND OTHER LAND USE LAWS, AND (IV) ALL MATTERS
THAT TITLE EXAMINATIONS, PHYSICAL INSPECTIONS, ENVIRONMENTAL SITE ASSESSMENTS
AND SURVEYS OF THE LAND MAY DISCLOSE.

Section 5.3.           Waivers; Release and Covenant Not to Sue.  Except as
expressly provided below in this Section 5.3, the Purchaser, for the Purchaser
and the Purchaser’s successors and assigns, hereby releases all Seller Parties
from, and irrevocably and unconditionally waives all claims and liability
against the Seller Parties for or attributable to, the following:

59


--------------------------------------------------------------------------------



(A)           ANY AND ALL STATEMENTS OR OPINIONS HERETOFORE OR HEREAFTER MADE,
OR INFORMATION FURNISHED, BY OR ON BEHALF OF ANY SELLER PARTY TO THE PURCHASER
OR ANY OF THE PURCHASER’S AGENTS; AND


(B)           ANY AND ALL LOSSES, COSTS, CLAIMS, LIABILITIES, EXPENSES, DEMANDS
OR OBLIGATIONS OF ANY KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN AND
FORESEEN OR UNFORESEEN, ATTRIBUTABLE TO THE ASSETS, WHETHER ARISING OR ACCRUING
BEFORE, ON OR AFTER THE CLOSING AND WHETHER ATTRIBUTABLE TO EVENTS OR
CIRCUMSTANCES WHICH HAVE HERETOFORE OR MAY HEREAFTER OCCUR, INCLUDING, WITHOUT
LIMITATION, ALL LOSSES, COSTS, CLAIMS, LIABILITIES, EXPENSES, DEMANDS AND
OBLIGATIONS WITH RESPECT TO THE STRUCTURAL, PHYSICAL, OR ENVIRONMENTAL CONDITION
OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, CLAIMS OR LIABILITIES RELATING
TO THE PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN, AT, UNDER
OR ABOUT THE PROPERTIES AND ANY OTHER MATTERS DESCRIBED IN ARTICLE 5; PROVIDED,
HOWEVER, THAT THE RELEASE, WAIVERS AND DISCLAIMERS SET FORTH IN ARTICLE 5 IS NOT
INTENDED AND SHALL NOT BE CONSTRUED TO WAIVE, AFFECT OR IMPAIR ANY RIGHTS OR
REMEDIES THAT THE PURCHASER MAY HAVE AGAINST ANY SELLER AS A RESULT OF (I) A
BREACH OF ANY OF THE EXPRESS REPRESENTATIONS AND WARRANTIES, (II) A BREACH OF
ANY COVENANT OF THE SELLERS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY OF THE
SELLERS’ DOCUMENTS OR (III) ANY ALLEGED INJURY TO PERSONS OR PROPERTY ARISING
FROM EVENTS OR CIRCUMSTANCES ATTRIBUTABLE TO THE ASSETS OCCURRING ON OR PRIOR TO
THE CLOSING DATE; SUBJECT, IN EACH INSTANCE, TO THE TERMS AND LIMITATIONS ON
SELLERS’ LIABILITY AS SET FORTH ELSEWHERE IN THIS AGREEMENT AND THE SELLERS’
DOCUMENTS.

The Purchaser acknowledges and agrees that (1) the Purchaser may hereafter
discover facts different from or in addition to those now (or at the Closing)
known to the Purchaser, (2) the Purchaser’s agreement to release, acquit and
discharge the Seller Parties as set forth in this Article 5 shall remain in full
force and effect notwithstanding the existence or discovery of any such
additional or different facts, (3) the Purchaser knowingly waives any rights,
privileges and benefits under any federal, state or local law which may
negatively impact the validity or enforceability of any part of the releases set
forth in this Agreement (except with respect to the Retained Liabilities), and
(4) the Purchaser irrevocably covenants never to commence or prosecute, or to
collude with others to commence or prosecute, against any Seller or any other
Seller Party any action or proceeding based upon any claim covered by the
foregoing release.


(C)           THE RELEASES CONTAINED IN THIS ARTICLE 5 AND ELSEWHERE IN THIS
AGREEMENT INCLUDE CLAIMS THAT THE PURCHASER IS PRESENTLY UNAWARE OF OR THAT THE
PURCHASER DOES NOT PRESENTLY SUSPECT TO EXIST, WHICH, IF KNOWN BY THE PURCHASER,
COULD OR WOULD MATERIALLY AFFECT THE PURCHASER’S RELEASE OF THE SELLERS AND THE
OTHER SELLER PARTIES.  THE PURCHASER SPECIFICALLY WAIVES THE PROVISIONS OF ANY
LAW OF ANY STATE, TERRITORY OR JURISDICTION THE IMPORT OF WHICH IS AS FOLLOWS:

A general release does not extend to claims which the creditor does not know or
suspect to exist in its favor at the time of executing the release, which if
known by the creditor must have materially affected the creditor’s settlement
with the debtor.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
PROVISIONS OF THIS ARTICLE 5 SHALL SURVIVE THE CLOSING.


(E)           THE PURCHASER UNDERSTANDS THE LEGAL SIGNIFICANCE OF THE FOREGOING
PROVISIONS AND ACKNOWLEDGES AND AGREES THAT (I) THE PROVISIONS OF THIS ARTICLE 5
CONSTITUTE A MATERIAL AND ESSENTIAL INDUCEMENT TO SELLERS’ EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE SELLERS’ WILLINGNESS TO AGREE TO ACCEPT THE
PURCHASE PRICE FOR THE ASSETS AND (II) THE SELLERS ARE UNWILLING

60


--------------------------------------------------------------------------------



TO SELL THE ASSETS TO THE PURCHASER UNLESS THE SELLERS AND THE OTHER SELLER
PARTIES ARE EXPRESSLY RELEASED AS SET FORTH IN THE FOREGOING PROVISIONS OF THIS
ARTICLE 5.

THE PURCHASER HEREBY SPECIFICALLY ACKNOWLEDGES THAT THE PURCHASER HAS CAREFULLY
REVIEWED THIS ARTICLE 5, DISCUSSED ITS IMPORT WITH LEGAL COUNSEL, AND IS FULLY
AWARE OF ITS CONSEQUENCES.

PURCHASER:

 

GM

 

 

ARTICLE 6

Casualty Damage or Condemnation

Section 6.1.           Risk of Loss.


(A)           IN THE EVENT ALL OR A PORTION OF THE IMPROVEMENTS WITH RESPECT TO
ANY PROPERTY SHOULD BE DAMAGED OR DESTROYED BY FIRE OR OTHER CASUALTY PRIOR TO
THE CLOSING, WITHIN TWO (2) BUSINESS DAYS AFTER LEARNING OF SUCH DAMAGE OR
DESTRUCTION, THE SELLERS SHALL HAVE TEN (10) BUSINESS DAYS TO PROVIDE WRITTEN
NOTICE TO THE PURCHASER OF SUCH DAMAGE OR DESTRUCTION AND THE SELLERS’
REASONABLE ESTIMATE (BASED UPON ESTIMATES OBTAINED FROM AN INDEPENDENT
CONTRACTOR) OF THE COST TO REPAIR THE SAME (“SELLERS’ ESTIMATE”).  IN THE EVENT
THAT WITH RESPECT TO ANY SUCH DAMAGE OR DESTRUCTION (X) THE SELLERS’ ESTIMATE
EXCEEDS THE APPLICABLE CASUALTY THRESHOLD FOR SUCH PROPERTY OR (Y) ANY TENANT
SHALL HAVE THE RIGHT TO TERMINATE ANY MATERIAL LEASE RELATING TO THE AFFECTED
IMPROVEMENTS AND SUCH RIGHT HAS NOT EXPIRED (WITHOUT EXERCISE) OR BEEN WAIVED
(IN WRITING) PRIOR TO THE CLOSING, THEN, WITH RESPECT TO EACH SUCH INSTANCE OF
DAMAGE OR DESTRUCTION THE PURCHASER MAY ELECT TO EITHER:

(I)            SUBJECT TO CLAUSE (III) BELOW, REJECT EACH SUCH DAMAGED PROPERTY
AND THE PURCHASER SHALL HAVE NO FURTHER OBLIGATIONS OR LIABILITIES WITH RESPECT
TO EACH SUCH PROPERTY HEREUNDER AND SHALL BE ENTITLED TO A CREDIT TOWARD THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE ALLOCATED VALUE FOR EACH SUCH PROPERTY;

(II)           CLOSE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WITHOUT
REJECTING ANY SUCH DAMAGED PROPERTY AND WITHOUT ANY REDUCTION IN THE PURCHASE
PRICE, EXCEPT THAT THE PURCHASER SHALL BE ENTITLED TO A CREDIT TOWARD THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO ANY DEDUCTIBLE OR SELF-INSURED OR UNINSURED
AMOUNT WITH RESPECT TO SUCH DAMAGE; OR

(III)         TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE SELLERS AND THE
ESCROW AGENT IN THE EVENT THAT MORE THAN THREE (3) PROPERTIES HAVE BEEN TREATED
AS REJECTED PROPERTIES PURSUANT TO SECTION 10.3 OF THIS AGREEMENT (IT BEING
ACKNOWLEDGED AND AGREED THAT THE FIRST PROPERTY REJECTED PURSUANT TO ARTICLE 6
AS A RESULT OF ANY CASUALTY OR CONDEMNATION SHALL NOT BE DEEMED TO BE A REJECTED
PROPERTY, PROVIDED, HOWEVER, THAT, ANY ADDITIONAL PROPERTIES REJECTED PURSUANT
TO ARTICLE 6 AS A RESULT OF ANY CASUALTY OR CONDEMNATION SHALL THEREAFTER BE
DEEMED TO BE REJECTED PROPERTIES), WHEREUPON THE DEPOSIT SHALL PROMPTLY BE
RETURNED BY THE ESCROW AGENT TO THE PURCHASER AND THE PARTIES HERETO SHALL HAVE
NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT FOR THOSE THAT SPECIFICALLY
SURVIVE THE TERMINATION.

61


--------------------------------------------------------------------------------



(B)           IN THE EVENT OF ANY DAMAGE OR DESTRUCTION, (I) WITH RESPECT TO
WHICH THE PURCHASER DOES NOT HAVE THE RIGHT TO ELECT TO REJECT ANY DAMAGED
PROPERTY PURSUANT TO SECTION 6.1(A)(I) OR (II) WITH RESPECT TO WHICH THE
PURCHASER ELECTS TO PROCEED PURSUANT TO SECTION 6.1(A)(II), THE PURCHASER SHALL
PURCHASE THE ASSETS, TO THE EXTENT OTHERWISE REQUIRED BY THIS AGREEMENT, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (WITHOUT REDUCTION OF THE PURCHASE
PRICE, EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 6.1) AND, SUBJECT TO THE
TERMS AND PROVISIONS OF THE APPLICABLE LEASE DOCUMENTS, THE SELLERS SHALL ASSIGN
TO THE PURCHASER AT CLOSING ALL INSURANCE PROCEEDS PAYABLE ON ACCOUNT OF SUCH
DAMAGE.  THE PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO PROCEED UNDER
SECTION 6.1(A)(II) UNLESS, WITHIN TEN (10) BUSINESS DAYS FOLLOWING RECEIPT OF
THE SELLERS’ ESTIMATE, THE PURCHASER PROVIDES THE SELLERS WITH WRITTEN NOTICE
(EACH, A “CASUALTY REJECTION NOTICE”) THAT THE PURCHASER ELECTS TO REJECT ANY
DAMAGED PROPERTY PURSUANT TO SECTION 6.1 (A)(I).  THE PROVISIONS OF THIS
SECTION 6.1(B) SHALL SURVIVE THE CLOSING.


(C)           THE SELLERS SHALL NOT SETTLE OR COMPROMISE ANY INSURANCE CLAIM
WITH A VALUE OR COST IN EXCESS OF TEN THOUSAND DOLLARS ($10,000) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED), AND THE PURCHASER SHALL HAVE THE OPTION TO
PARTICIPATE IN ANY SUCH CLAIM.  THE SELLERS SHALL OBTAIN THE PURCHASER’S PRIOR
APPROVAL (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED) WITH RESPECT TO (I) THE REPAIR OF ANY WORK WITH A COST IN EXCESS OF
TEN THOUSAND DOLLARS ($10,000) (INCLUDING THE PLANS, CONTRACTS AND CONTRACTORS
FOR SUCH REPAIR WORK), AND (II) THE REPAIR OF ANY OTHER CASUALTY, IF SUCH REPAIR
WILL NOT BE FULLY COMPLETED PRIOR TO THE CLOSING.

If necessary, the Closing Date shall be postponed to allow for the ten (10)
Business Day period for Sellers’ Estimate and the ten (10) Business Day period
for the Purchaser to respond as set forth in this Section 6.1.

Section 6.2.           Condemnation.


(A)           IN THE EVENT THAT ALL OR ANY MATERIAL PORTION OF ANY PROPERTY
SHOULD BE TAKEN BY RIGHT OF EMINENT DOMAIN OR TRANSFERRED IN ANTICIPATION
THEREOF OR SUBJECT TO AN ACTION FOR CONDEMNATION UNDER THE RIGHT OF EMINENT
DOMAIN, PRIOR TO THE CLOSING, THE SELLERS SHALL FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF NOTICE THEREOF TO NOTIFY THE PURCHASER OF SUCH CONDEMNATION AND THE
PURCHASER MAY ELECT EITHER TO:

(I)            SUBJECT TO CLAUSE (III) BELOW, REJECT ANY PROPERTY AFFECTED BY
SUCH CONDEMNATION AND THE PURCHASER SHALL HAVE NO FURTHER OBLIGATIONS OR
LIABILITIES WITH RESPECT TO SUCH PROPERTY HEREUNDER AND SHALL BE ENTITLED TO A
CREDIT TOWARD THE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE ALLOCATED VALUE FOR
EACH SUCH PROPERTY;

(II)           CLOSE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WITHOUT
REJECTING ANY SUCH PROPERTY AFFECTED BY SUCH CONDEMNATION AND WITHOUT A
REDUCTION IN THE PURCHASE PRICE; OR

(III)         TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE SELLERS AND THE
ESCROW AGENT IN THE EVENT THAT MORE THAN THREE (3) PROPERTIES HAVE BEEN TREATED
AS REJECTED PROPERTIES PURSUANT TO SECTION 10.3 OF THIS AGREEMENT (IT BEING
ACKNOWLEDGED AND AGREED THAT THE FIRST PROPERTY REJECTED PURSUANT TO ARTICLE 6
AS A RESULT OF ANY CASUALTY OR CONDEMNATION SHALL NOT BE DEEMED TO BE A REJECTED
PROPERTY, PROVIDED, HOWEVER, THAT, ANY ADDITIONAL PROPERTIES REJECTED

62


--------------------------------------------------------------------------------


PURSUANT TO ARTICLE 6 AS A RESULT OF ANY CASUALTY OR CONDEMNATION SHALL
THEREAFTER BE DEEMED TO BE REJECTED PROPERTIES), WHEREUPON THE DEPOSIT SHALL
PROMPTLY BE RETURNED BY THE ESCROW AGENT TO THE PURCHASER AND THE PARTIES HERETO
SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT FOR THOSE THAT
SPECIFICALLY SURVIVE THE TERMINATION.


(B)           IN THE EVENT OF ANY CONDEMNATION (I) WITH RESPECT TO WHICH THE
PURCHASER DOES NOT HAVE THE RIGHT TO REJECT ANY PROPERTY AFFECTED BY SUCH
CONDEMNATION PURSUANT TO SECTION 6.2(A)(I) OR (II) WITH RESPECT TO WHICH THE
PURCHASER ELECTS TO PROCEED UNDER SECTION 6.2(A)(II), THE PURCHASER SHALL
PURCHASE THE ASSETS, TO THE EXTENT OTHERWISE REQUIRED IN THIS AGREEMENT, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (WITHOUT REDUCTION OF THE PURCHASE
PRICE) AND, SUBJECT TO THE TERMS AND PROVISIONS OF THE APPLICABLE LEASE
DOCUMENTS, THE SELLERS SHALL ASSIGN TO THE PURCHASER AT CLOSING ALL CONDEMNATION
PROCEEDS PAID OR PAYABLE AS A RESULT OF SUCH CONDEMNATION.  THE PURCHASER SHALL
BE DEEMED TO HAVE ELECTED TO PROCEED UNDER SECTION 6.2(A)(II) UNLESS, WITHIN
FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING, THE PURCHASER PROVIDES THE SELLERS
WITH WRITTEN NOTICE (EACH, A “CONDEMNATION REJECTION NOTICE”) THAT THE PURCHASER
ELECTS TO REJECT ANY PROPERTY AFFECTED BY SUCH CONDEMNATION PURSUANT TO
SECTION 6.2(A)(I).  THE PROVISIONS OF THIS SECTION 6.2(B) SHALL SURVIVE THE
CLOSING.


(C)           THE SELLERS SHALL NOT SETTLE OR COMPROMISE ANY CONDEMNATION CLAIM
OR PROCEEDING WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED AND THE PURCHASER
SHALL HAVE THE OPTION, AT ITS SOLE EXPENSE, TO PARTICIPATE IN ANY SUCH CLAIM OR
PROCEEDING.


(D)           FOR THE PURPOSES THIS SECTION 6.2, THE TAKING OF A “MATERIAL
PORTION” OF ANY PROPERTY SHALL MEAN ANY TAKING WHICH (I) MATERIALLY AND
ADVERSELY AFFECTS THE ACCESS TO SUCH PROPERTY SO AS TO INTERFERE WITH THE
OPERATION OF THE PROPERTY, (II) MATERIALLY AND ADVERSELY INTERFERES WITH THE
OPERATION OF THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE ADEQUACY OF THE
PARKING), (III) RESULTS IN A TAKING OF MORE THAN TEN PERCENT (10%) OF THE TOTAL
LAND AREA OF ANY PROPERTY OR TEN PERCENT (10%) PARKING SPACES THEREON, (IV)
GIVES RISE TO A RIGHT TO TERMINATE ANY MATERIAL LEASE, WHICH RIGHT DOES NOT
EXPIRE (WITHOUT BEING EXERCISED) OR IS NOT WAIVED (IN WRITING) BEFORE THE
CLOSING OR (V) RESULTS IN A PERMANENT REDUCTION IN THE AMOUNT OF RENT UNDER ANY
APPLICABLE MATERIAL LEASE OF TEN PERCENT (10%) OR MORE FROM THE AMOUNT OF RENT
PAYABLE THEREUNDER IMMEDIATELY PRIOR TO SUCH TAKING.

If necessary, the Closing Date shall be postponed to allow for the Sellers’ five
(5) Business Day notice and Purchaser’s five (5) Business Days to respond as set
forth in Section 6.2.

Section 6.3.           Cooperation.  In the event that, pursuant to the
provisions of Section 6.1 or Section 6.2 hereof, the Purchaser does not have the
right to reject or does not elect to reject any damaged Property or any Property
affected by any condemnation, then, subject to the terms and conditions of the
Lease Documents, the Sellers shall take such actions prior to the Closing as are
necessary to preserve their rights to such insurance or condemnation proceeds. 
After the Closing, the Sellers shall reasonably cooperate to assist the
Purchaser in collection of any applicable insurance or condemnation proceeds;
provided, that, the Purchaser shall pay all reasonable out-of-pocket expenses
incurred by Sellers in connection with such cooperation.  The provisions of this
Section 6.3 shall survive the Closing.

63


--------------------------------------------------------------------------------


ARTICLE 7

Representations, Warranties and Covenants

Section 7.1.           Purchaser’s Representations.  As a material inducement to
the Sellers to enter into this Agreement and consummate the transaction
contemplated hereunder, the Purchaser makes the following representations and
warranties to the Sellers, which representations and warranties are true as of
the date of this Agreement and, as a condition of the Sellers’ obligation to
consummate the transaction contemplated hereunder, shall be true and correct in
all material respects as of the Closing Date; provided, that, such
representations and warranties shall be treated as modified as of the Closing,
and without breach of the foregoing obligation of the Purchaser, by the
Purchaser’s delivery at such Closing of a certification in substantially the
form attached hereto as EXHIBIT S, reflecting the occurrence of any event (other
than an act of the Purchaser) or change in the state of facts first arising
after the date hereof and prior to the Closing relating to the representations
and warranties made by the Purchaser (the “Purchaser’s Closing Certification”). 
The following representations and warranties (as the same may be modified by any
Purchaser’s Closing Certification) shall survive until the Expiration Date.


(A)           FORMATION; EXISTENCE.  THE PURCHASER IS A LIMITED LIABILITY
COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
DELAWARE.


(B)           DUE AUTHORITY; ENFORCEABILITY.  THE PURCHASER HAS ALL REQUISITE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THE TRANSACTION CONTEMPLATED HEREBY.  THIS AGREEMENT
HAS BEEN, AND THE PURCHASER’S DOCUMENTS CONTEMPLATED HEREBY WILL BE, DULY
EXECUTED AND DELIVERED BY THE PURCHASER AND CONSTITUTE THE PURCHASER’S LEGAL,
VALID AND BINDING OBLIGATIONS ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE
WITH THEIR TERMS, SUBJECT ONLY TO BANKRUPTCY, INSOLVENCY, REORGANIZATION AND
SIMILAR LAWS OR EQUITABLE PRINCIPLES RELATING TO OR AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY.


(C)           PENDING OR THREATENED LITIGATION.  THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE BEST OF THE PURCHASER’S KNOWLEDGE, THREATENED,
AGAINST OR AFFECTING THE PURCHASER WHICH, IF DETERMINED ADVERSELY TO THE
PURCHASER, WOULD ADVERSELY AFFECT IN ANY MATERIAL RESPECT ITS ABILITY TO PERFORM
ITS OBLIGATIONS HEREUNDER.


(D)           CONFLICT; BREACH.  NEITHER THE EXECUTION OR DELIVERY OF THIS
AGREEMENT BY THE PURCHASER, NOR THE PERFORMANCE BY THE PURCHASER OF ITS
OBLIGATIONS HEREUNDER CONFLICTS OR WILL CONFLICT WITH OR RESULTS OR WILL RESULT
IN A BREACH OF OR CONSTITUTES OR WILL CONSTITUTE A DEFAULT UNDER (I) THE
ORGANIZATIONAL DOCUMENTS OF THE PURCHASER, (II) TO THE BEST OF THE PURCHASER’S
KNOWLEDGE, ANY LAW, ORDINANCE, RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY
OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL AUTHORITY OR (III) ANY AGREEMENT OR INSTRUMENT TO WHICH THE
PURCHASER IS A PARTY OR, TO ITS KNOWLEDGE, BY WHICH IT IS BOUND OR RESULTS IN
THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ITS PROPERTY
PURSUANT TO ANY SUCH AGREEMENT OR INSTRUMENT.


(E)           AUTHORIZATION; CONSENT.  NO AUTHORIZATION, CONSENT, OR APPROVAL,
WHICH HAS NOT BEEN OBTAINED, IS REQUIRED FOR THE EXECUTION AND DELIVERY BY THE
PURCHASER OF THIS AGREEMENT OR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.

64


--------------------------------------------------------------------------------



(F)            TAXPAYER ID NUMBER.  THE PURCHASER’S TAXPAYER IDENTIFICATION
NUMBER IS 20-2675640.


(G)           PATRIOT ACT.  THE PURCHASER IS IN COMPLIANCE WITH THE REQUIREMENTS
OF THE EXECUTIVE ORDER AND OTHER SIMILAR REQUIREMENTS CONTAINED IN THE RULES AND
REGULATIONS OF THE OFAC AND IN ANY ENABLING LEGISLATION OR OTHER EXECUTIVE
ORDERS OR REGULATIONS IN RESPECT THEREOF (THE EXECUTIVE ORDER AND SUCH OTHER
RULES, REGULATIONS, LEGISLATION, OR ORDERS ARE COLLECTIVELY REFERRED TO AS THE
“ORDERS”).  NEITHER THE PURCHASER NOR, TO THE PURCHASER’S KNOWLEDGE, ANY
BENEFICIAL OWNER OF THE PURCHASER IS:

(I)            A SPECIALLY DESIGNATED NATIONAL OR BLOCKED PERSON OR IDENTIFIED
ON ANY OTHER LIST OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT
TO ANY OF THE RULES AND REGULATIONS OF OFAC OR PURSUANT TO ANY OTHER APPLICABLE
ORDERS (SUCH LISTS ARE COLLECTIVELY REFERRED TO AS THE “LISTS”);

(II)           A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE
SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS; OR

(III)         OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY, OR ACTS FOR OR ON
BEHALF OF, ANY PERSON ON THE LISTS OR ANY OTHER PERSON WHO HAS BEEN DETERMINED
BY COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE
ORDERS.

Section 7.2.           Sellers’ Representations.  As a material inducement to
the Purchaser to enter into this Agreement and consummate the transaction
contemplated hereunder, the Sellers make the following representations and
warranties to the Purchasers, which representations and warranties are true as
of the date of this Agreement and, as a condition of the Purchaser’s obligation
to consummate the transaction contemplated hereunder, shall be true and correct
in all material respects as of the Closing Date; provided, that, (i) the
Representations and Warranties set forth in this Section 7.2 shall be treated as
modified as of the Closing, and without breach of the foregoing obligation of
the Sellers (but, without limiting the Sellers’ obligations set forth elsewhere
in this Agreement or waiving any claim by the Purchaser with respect to any
default by the Sellers of any such obligation), by the Sellers’ delivery at the
Closing of a certification in substantially the form attached hereto as
EXHIBIT T, reflecting the occurrence of any event or change in the state of
facts first arising after the date hereof and prior to the Closing relating to
the Express Representations and Warranties made by the Sellers (the “Sellers’
Closing Certification”) and (ii) notwithstanding the foregoing, it shall not be
a condition of the Purchaser’s obligation to consummate the transaction
contemplated hereunder, that the representation made in the last sentence of
Section 7.2(c)(12) be true and correct as of the Closing Date or that such
representation be included in the Sellers’ Closing Certification.  The following
representations and warranties (as the same may be modified by any Sellers’
Closing Certification) shall survive until the Expiration Date.  It is
acknowledged and agreed that any matter expressly disclosed on any Exhibit
attached hereto shall be deemed to be an exception (as applicable) to every
representation made herein by the Sellers.  THE PURCHASER HEREBY ACKNOWLEDGES
AND AGREES THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, (X)
EACH OF THE PARTIES THAT CONSTITUTE THE SELLERS ARE REFERRED TO COLLECTIVELY AS
THE SELLERS MERELY FOR THE SAKE OF CONVENIENCE AND (Y) EACH SELLER MAKES THE
EXPRESS REPRESENTATIONS AND WARRANTIES ONLY ON ITS OWN BEHALF AND SOLELY WITH
RESPECT TO (1) ITSELF AND ITS MEMBERS, MANAGERS, BENEFICIARIES OR

65


--------------------------------------------------------------------------------


OTHER BENEFICIAL OWNERS, AS APPLICABLE, (2) ANY PROPERTY OR ASSET THAT IT OWNS,
(3) ANY LEASE DOCUMENTS, FINANCING DOCUMENTS, NONDISTURBANCE AGREEMENTS,
CONTRACTS, PERMITS OR OTHER AGREEMENTS THAT IT HAS ENTERED INTO OR MAY BE BOUND
BY, (4) ANY RECOGNIZED SUBLEASES RELATING TO ANY PROPERTY THAT IT OWNS, (5) ANY
COLLATERAL RELATING TO ANY LEASE PERTAINING TO ANY PROPERTY THAT IT OWNS OR (6)
ANY OTHER MATTER RELATING TO ANY PROPERTY OR ASSET THAT IT OWNS.


(A)           ORGANIZATIONAL MATTERS.

(1)           FORMATION; EXISTENCE.  THE SELLER LLCS ARE EACH LIMITED LIABILITY
COMPANIES DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS.  KINGSBURY SPM IS THE SOLE MANAGER OF
KINGSBURY LLC.  MERIDEN SPM IS THE SOLE MANAGER OF MERIDEN REALTY.  TEDESCHI
REALTY AND THE MANAGERS ARE EACH CORPORATIONS DULY FORMED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.  TEDESCHI
REALTY IS AUTHORIZED TO DO BUSINESS IN THE STATE OF RHODE ISLAND.  MERIDEN
REALTY IS AUTHORIZED TO DO BUSINESS IN THE STATE OF CONNECTICUT.  THE SELLER
NOMINEE TRUSTS ARE EACH NOMINEE TRUSTS DULY FORMED AND VALIDLY EXISTING UNDER
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

(2)           DUE AUTHORITY; ENFORCEABILITY.  THE SELLERS HAVE ALL REQUISITE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT THEIR
OBLIGATIONS HEREUNDER AND THE TRANSACTION CONTEMPLATED HEREBY.  THIS AGREEMENT
SHALL HAVE BEEN, AND EACH OF THE SELLERS’ DOCUMENTS TO BE EXECUTED AND DELIVERED
BY ANY OF THE SELLERS HEREUNDER SHALL BE, DULY EXECUTED AND DELIVERED BY SUCH
SELLERS AND SHALL CONSTITUTE SUCH SELLERS’ LEGAL, VALID AND BINDING OBLIGATIONS
ENFORCEABLE AGAINST THE SELLERS IN ACCORDANCE WITH THEIR TERMS, SUBJECT ONLY TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION AND SIMILAR LAWS OR EQUITABLE PRINCIPLES
RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.

(3)           PENDING OR THREATENED ACTIONS.  EXCEPT FOR ACTIONS, SUITS OR
PROCEEDINGS FOR ALLEGED INJURIES TO PERSONS OR PROPERTY FOR WHICH THE APPLICABLE
INSURANCE PROVIDER HAS CONFIRMED COVERAGE, THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE BEST OF THE SELLERS’ KNOWLEDGE, THREATENED,
AGAINST OR AFFECTING ANY OF THE SELLERS.

(4)           CONFLICTS; BREACH.  NEITHER THE EXECUTION OR DELIVERY OF THIS
AGREEMENT BY ANY SELLER NOR THE PERFORMANCE BY THE SELLERS OF THEIR OBLIGATIONS
HEREUNDER CONFLICTS OR WILL CONFLICT WITH OR RESULTS OR WILL RESULT IN A BREACH
OF OR CONSTITUTES OR WILL CONSTITUTE A DEFAULT UNDER (I) ANY ORGANIZATIONAL
DOCUMENTS OF ANY SELLER, (II) TO THE BEST OF THE SELLERS’ KNOWLEDGE, ANY LAW,
ORDINANCE, RULE OR REGULATION OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY
COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY, IN EACH CASE TO THE EXTENT
APPLICABLE TO ANY SELLER OR (III) SUBJECT TO (X) OBTAINING THE CONSENTS AND THE
FINANCING ASSIGNMENT AND ASSUMPTION DOCUMENTS TO BE EXECUTED BY HANCOCK,
PREPAYING THE APPLICABLE FINANCING DOCUMENTS OR WITHDRAWING THE APPLICABLE
PROPERTIES FROM THIS TRANSACTION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.2 AND (Y) SENDING THE ORLEANS GROUNDWATER DISCHARGE PERMIT ASSIGNMENT
TO THE MASSACHUSETTS DEP, ANY AGREEMENT OR INSTRUMENT TO WHICH ANY OF THE
SELLERS IS A PARTY OR, TO THE BEST OF THE SELLERS’ KNOWLEDGE, BY WHICH ANY
SELLER IS BOUND OR RESULTS IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE UPON ANY PROPERTY OF ANY SELLER PURSUANT TO ANY SUCH AGREEMENT OR
INSTRUMENT.

66


--------------------------------------------------------------------------------


(5)           AUTHORIZATION; CONSENT.  NO AUTHORIZATION, CONSENT, OR APPROVAL,
WHICH HAS NOT BEEN OBTAINED, IS REQUIRED FOR THE EXECUTION AND DELIVERY BY THE
SELLERS OF THIS AGREEMENT OR THE PERFORMANCE OF THEIR OBLIGATIONS HEREUNDER
OTHER THAN THE CONSENTS.

(6)           FOREIGN PERSON AND TAXPAYER ID NUMBER.  NO SELLER OR BENEFICIARY
IS A “FOREIGN PERSON” AS DEFINED IN SECTION 1445 OF THE CODE; AND EACH SELLER’S
AND EACH BENEFICIARY’S TAXPAYER IDENTIFICATION NUMBER IS ACCURATELY SET FORTH AS
FOLLOWS:

Seller

 

Taxpayer ID#

 

 

 

Tedeschi Realty Corporation

 

04-2208470

Eastway Plaza LLC

 

04-3445320

Beta Properties LLC

 

04-2662958

Kingsbury Square LLC

 

04-2662503

T.D. Mansfield Associates LLC

 

04-3413662

Meriden Realty LLC

 

04-3498884

Middleboro Associates LLC

 

04-2851358

Cove Road LLC

 

04-3567171

Tedeschi Norwell LLC

 

04-3525745

Tedeschi Darman Company LLC

 

04-2512638

T. Delta Weymouth LLC

 

04-2827425

Bedford & School LLC

 

56-2299951

Hanwell Associates LLP

 

04-2815973

Sandwich Associates

 

04-2633494

Skaket Associates

 

04-2757400

Whitman Associates

 

04-2583028

 

(7)           BANKRUPTCY, ETC.  NO VOLUNTARY BANKRUPTCY, INSOLVENCY,
REARRANGEMENT OR SIMILAR ACTION IN WHICH ANY SELLER OR ANY BENEFICIARY IS THE
SUBJECT IS CURRENTLY PENDING OR CONTEMPLATED BY ANY SELLER OR BENEFICIARY.  NO
INVOLUNTARY BANKRUPTCY, INSOLVENCY, REARRANGEMENT OR SIMILAR ACTION IN WHICH ANY
SELLER OR BENEFICIARY IS THE SUBJECT IS PENDING OR THREATENED.  THE CONSUMMATION
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WILL NOT RENDER ANY OF THE
SELLERS INSOLVENT AND, FOLLOWING SUCH CONSUMMATION, EACH SELLER WILL CONTINUE TO
BE ABLE TO PAY ITS DEBTS AS THEY BECOME DUE AND WILL HAVE SUFFICIENT FUNDS AND
CAPITAL TO CARRY ON ITS BUSINESS.

(8)           ERISA.  NONE OF THE SELLERS IS ACTING ON BEHALF OF (I) AN
“EMPLOYEE BENEFIT PLAN” WITHIN THE MEANING OF SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, (II) A “PLAN” WITHIN THE
MEANING OF SECTION 4975 OF THE CODE OR (III) AN ENTITY DEEMED TO HOLD “PLAN
ASSETS” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101 OF ANY SUCH EMPLOYEE BENEFIT
PLAN OR PLANS.

(9)           PATRIOT ACT.  THE SELLERS ARE IN COMPLIANCE WITH THE REQUIREMENTS
OF THE ORDERS.  NEITHER ANY SELLER NOR, TO SELLERS’ KNOWLEDGE, ANY BENEFICIAL
OWNER IS:

(I)            A SPECIALLY DESIGNATED NATIONAL OR BLOCKED PERSON OR IDENTIFIED
ON ANY OF THE LISTS;

67


--------------------------------------------------------------------------------


(II)           A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE
SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS; OR

(III)         OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY, OR ACTS FOR OR ON
BEHALF OF, ANY PERSON ON THE LISTS OR ANY OTHER PERSON WHO HAS BEEN DETERMINED
BY COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE
ORDERS.

(10)         EMPLOYEES.  NONE OF THE SELLERS, OTHER THAN TEDESCHI REALTY,
EMPLOYS ANY EMPLOYEES.  NONE OF TEDESCHI REALTY’S EMPLOYEES ARE EMPLOYED
DIRECTLY AT ANY PROPERTY.


(B)           HANOVER UNIT OWNERS’ ASSOCIATION.  THE CURRENT MEMBERS OF THE
HANOVER BOARD OF MANAGERS ARE TIMOTHY N. TEDESCHI AND WENDY R. FRYEFIELD.  WENDY
R. FRYEFIELD IS NOT AN OFFICER, EMPLOYEE, AFFILIATE OR DESIGNEE OF TEDESCHI
REALTY.  THE HANOVER OFFICERS ARE TIMOTHY N. TEDESCHI, CHAIRPERSON, PETER C.
ZONA, TREASURER AND EUGENE V. BLANCHARD, SECRETARY.


(C)           PROPERTY MATTERS.

(1)           TITLE.  THE SELLERS ARE THE SOLE OWNERS AND HAVE GOOD AND
MARKETABLE TITLE (FEE SIMPLE TITLE IN THE CASE OF THE PROPERTIES) TO ALL OF THE
ASSETS.  THE OWNER OF EACH PROPERTY IS LISTED ON EXHIBIT A-2 ATTACHED HERETO. 
AT THE CLOSING, SUBJECT TO THE PROVISIONS OF ARTICLE 6, SECTION 10.2 AND
SECTION 10.3, THE SELLERS SHALL CONVEY AND THE PURCHASER SHALL ACQUIRE (I) GOOD
AND MARKETABLE FEE TITLE TO THE PROPERTIES, IN EACH INSTANCE FREE AND CLEAR OF
ANY ENCUMBRANCES OTHER THAN THE PERMITTED EXCEPTIONS, (II) GOOD AND VALID TITLE
TO EACH SELLER’S INTEREST IN ANY PERSONAL PROPERTY AND INTANGIBLE PROPERTY, IN
EACH INSTANCE, FREE AND CLEAR OF ANY ENCUMBRANCE OTHER THAN THE PERMITTED
EXCEPTIONS, (III) THE LESSOR’S INTEREST IN ALL OF THE LEASE DOCUMENTS, FREE AND
CLEAR OF ANY ENCUMBRANCE OTHER THAN PERMITTED EXCEPTIONS, (IV) TO THE EXTENT
THAT THE HARWICH LOAN IS ASSUMED BY THE PURCHASER, ALL OF TEDESCHI REALTY’S
RIGHT, TITLE AND INTEREST UNDER THE HARWICH LOAN DOCUMENTS, FREE AND CLEAR OF
ANY ENCUMBRANCE OTHER THAN THE PERMITTED EXCEPTIONS, (V) TO THE EXTENT THAT THE
NEW BEDFORD LOAN IS ASSUMED BY THE PURCHASER, ALL OF COVE ROAD’S RIGHT, TITLE
AND INTEREST UNDER THE NEW BEDFORD LOAN DOCUMENTS, FREE AND CLEAR OF ANY
ENCUMBRANCE OTHER THAN THE PERMITTED EXCEPTIONS, AND (VI) TO THE EXTENT THAT THE
NORWELL LOAN IS ASSUMED BY THE PURCHASER, ALL OF TEDESCHI-NORWELL’S RIGHT, TITLE
AND INTEREST UNDER THE NORWELL LOAN DOCUMENTS, FREE AND CLEAR OF ANY
ENCUMBRANCE, OTHER THAN THE PERMITTED EXCEPTIONS.  TO THE SELLERS’ KNOWLEDGE,
NONE OF THE PROPERTIES IS SUBJECT TO EXISTING RIGHTS AND OBLIGATIONS IN PARTY
WALLS WHICH ARE NOT THE SUBJECT OF A WRITTEN AGREEMENT.

(2)           NOTICE OF DEFECTS, ETC.  THE SELLERS HAVE NOT RECEIVED ANY NOTICE
(I) ALLEGING ANY DEFAULT, VIOLATION, DELINQUENCY OR DEFICIENCY IN PAYMENT UNDER
ANY INSURANCE POLICY, WHICH DEFAULT, VIOLATION, DELINQUENCY OR DEFICIENCY HAS
NOT BEEN CURED OR WAIVED OR (II) TERMINATING ANY INSURANCE POLICY RELATING TO
ANY OF THE PROPERTIES, WHICH INSURANCE POLICY HAS NOT BEEN REPLACED, (III)
ALLEGING ANY VIOLATION OF OR UNDER ANY LEGAL REQUIREMENT OR PERMIT RELATING TO
ANY ASSET, WHICH VIOLATION HAS NOT BEEN CURED OR (IV) ALLEGING THAT A DEFAULT
EXISTS UNDER ANY OF THE PERMITTED EXCEPTIONS, WHICH DEFAULT HAS NOT BEEN CURED
OR WAIVED.

(3)           PERMITS.  TO THE BEST OF SELLERS’ KNOWLEDGE, THE SELLERS DO NOT
HOLD NOR ARE SUBJECT TO ANY PERMITS, OTHER THAN SUCH PERMITS AS HAVE BEEN ISSUED
(A) IN CONNECTION WITH THE CONSTRUCTION OR OCCUPANCY OF ANY IMPROVEMENTS
INCLUDED WITHIN THE DEFINITION OF THE PROPERTIES OR (B) IN THE ORDINARY COURSE
OF AND AS A CONSEQUENCE OF THE OWNERSHIP OF ANY OF THE PROPERTIES.

68


--------------------------------------------------------------------------------


(4)           UNRECORDED OR EQUITABLE INTERESTS.  TO THE BEST OF SELLERS’
KNOWLEDGE, THERE ARE NO UNRECORDED OR UNDISCLOSED LEGAL OR EQUITABLE OWNERSHIP
(AS OPPOSED TO LEASEHOLD) INTERESTS IN ANY OF THE ASSETS OR RIGHTS TO ENTER INTO
ANY LEASE IN ANY OF THE ASSETS OWNED OR CLAIMED BY ANY PARTY OTHER THAN THE
SELLERS.

(5)           CASUALTY.  TO THE BEST OF THE SELLERS’ KNOWLEDGE, NO CASUALTY HAS
OCCURRED WITH RESPECT TO ANY OF THE PROPERTIES CAUSING ANY DAMAGE TO SUCH
PROPERTY WHICH HAS NOT BEEN REPAIRED AND FOR WHICH ANY INSURANCE CLAIMS HAVE NOT
BEEN FULLY RESOLVED.

(6)           CONDEMNATION.  TO THE BEST OF THE SELLERS’ KNOWLEDGE, THERE ARE NO
CONDEMNATION PROCEEDINGS PENDING, PROPOSED OR THREATENED AS OF THE DATE HEREOF
AGAINST ANY OF THE PROPERTIES.

(7)           LEASES AND RECOGNIZED SUBLEASES.  THE LEASES AND THE
NONDISTURBANCE AGREEMENTS ARE THE ONLY LEASES OR OTHER AGREEMENTS TO WHICH ANY
SELLER IS A PARTY (OR BY WHICH ANY SELLER OR ANY SELLER’S INTEREST IN ANY
PROPERTY MAY BE BOUND BY) GRANTING OCCUPANCY, LICENSE OR OTHER USE RIGHTS
AFFECTING ANY OF THE PROPERTIES.  THE NONDISTURBANCE AGREEMENTS THAT ANY SELLER
IS A PARTY TO OR MAY BE BOUND BY ARE IDENTIFIED ON EXHIBIT U ATTACHED HERETO. 
THE RECOGNIZED SUBLEASES ARE IDENTIFIED ON EXHIBIT V ATTACHED HERETO.

(8)           RIGHTS OF FIRST REFUSAL, OPTIONS TO PURCHASE AND OTHER CONTRACTS
OF SALE.  OTHER THAN (I) THIS AGREEMENT AND (II) THE OPTION LEASES, THE SELLERS
ARE NOT PARTY TO ANY AGREEMENT OF ANY KIND OR NATURE WHATSOEVER TO SELL ANY
PORTION OF THE ASSETS (INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF FIRST REFUSAL
OR PURCHASE OPTION).

(9)           PROPERTY TAX PROCEEDINGS; PENDING OR THREATENED ACTIONS.  TO THE
BEST OF THE SELLERS’ KNOWLEDGE, (I) ALL OF THE PENDING PROPERTY TAX PROCEEDINGS
ARE IDENTIFIED ON EXHIBIT W-1 ATTACHED HERETO, (II) EXCEPT (X) WITH RESPECT TO
THE PENDING PROPERTY TAX PROCEEDINGS DISCLOSED ON EXHIBIT W-1 AND (Y) AS
DISCLOSED ON EXHIBIT W-2 ATTACHED HERETO, THERE IS NO ACTION, SUIT OR PROCEEDING
PENDING OR THREATENED AS OF THE DATE HEREOF (INCLUDING, WITHOUT LIMITATION ANY
BANKRUPTCY, INSOLVENCY, REARRANGEMENT OR SIMILAR PROCEEDINGS) AGAINST OR
AFFECTING ANY OF THE ASSETS THAT IS MATERIAL OR IS NOT COVERED BY INSURANCE.

(10)         FINANCING DOCUMENTS.  THE HARWICH LOAN DOCUMENTS LISTED ON
EXHIBIT X ATTACHED HERETO CONTAIN ALL OF THE MATERIAL OBLIGATIONS OF TEDESCHI
REALTY WITH RESPECT TO THE HARWICH LOAN AND CREATE ALL OF THE ENCUMBRANCES HELD
BY HANCOCK TO SECURE THE HARWICH LOAN.  THE NEW BEDFORD LOAN DOCUMENTS LISTED ON
EXHIBIT Y ATTACHED HERETO CONTAIN ALL OF THE MATERIAL OBLIGATIONS OF COVE ROAD
WITH RESPECT TO THE NEW BEDFORD LOAN AND CREATE ALL OF THE ENCUMBRANCES HELD BY
HANCOCK TO SECURE THE NEW BEDFORD LOAN.  THE NORWELL LOAN DOCUMENTS LISTED ON
EXHIBIT Z ATTACHED HERETO CONTAIN ALL OF THE MATERIAL OBLIGATIONS OF
TEDESCHI-NORWELL WITH RESPECT TO THE NORWELL LOAN AND CREATE ALL OF THE
ENCUMBRANCES HELD BY HANCOCK TO SECURE THE NORWELL LOAN.  EXCEPT AS DISCLOSED ON
EXHIBIT AA, NO NOTICE OF DEFAULT BEEN SENT OR RECEIVED BY TEDESCHI REALTY
RELATING TO ANY DEFAULT UNDER THE HARWICH LOAN DOCUMENTS WHICH REMAINS UNCURED
OR HAS NOT BEEN WAIVED IN WRITING, AND TO THE BEST OF TEDESCHI REALTY’S
KNOWLEDGE, THERE IS NO DEFAULT NOW EXISTING UNDER ANY OF THE HARWICH LOAN
DOCUMENTS.  TO THE BEST OF THE TEDESCHI REALTY’S KNOWLEDGE, THE OUTSTANDING
PRINCIPAL BALANCE OF THE HARWICH LOAN, AS OF MAY 1, 2007, IS SEVEN MILLION THREE
HUNDRED SEVENTY-TWO THOUSAND EIGHT HUNDRED THIRTY-THREE AND 40/1000 DOLLARS
($7,372,833.40) AND INTEREST ON THE HARWICH LOAN HAS BEEN PAID THROUGH
APRIL 30, 2007. 

69


--------------------------------------------------------------------------------


EXCEPT AS DISCLOSED ON EXHIBIT AA, NO NOTICE OF DEFAULT HAS BEEN SENT OR
RECEIVED BY COVE ROAD RELATING TO ANY DEFAULT UNDER THE NEW BEDFORD LOAN
DOCUMENTS WHICH REMAINS UNCURED OR WHICH HAS NOT BEEN WAIVED IN WRITING AND TO
THE BEST OF COVE ROAD’S KNOWLEDGE, THERE IS NO DEFAULT NOW EXISTING UNDER ANY OF
THE NEW BEDFORD LOAN DOCUMENTS.  TO THE BEST OF COVE ROAD’S KNOWLEDGE, THE
OUTSTANDING PRINCIPAL BALANCE OF THE NEW BEDFORD LOAN, AS OF MAY 1, 2007, IS
NINE MILLION NINE HUNDRED TWENTY-SIX THOUSAND NINE HUNDRED SIX AND 81/1000
DOLLARS ($9,926,906.81) AND INTEREST ON THE NEW BEDFORD LOAN HAS BEEN PAID
THROUGH APRIL 30, 2007.  EXCEPT AS DISCLOSED ON EXHIBIT AA, NO NOTICE OF DEFAULT
HAS BEEN SENT OR RECEIVED BY TEDESCHI-NORWELL RELATING TO ANY DEFAULT UNDER THE
NORWELL LOAN DOCUMENTS WHICH REMAINS UNCURED OR WHICH HAS NOT BEEN WAIVED IN
WRITING AND TO THE BEST OF TEDESCHI-NORWELL’S KNOWLEDGE, THERE IS NO DEFAULT NOW
EXISTING UNDER ANY OF THE NORWELL LOAN DOCUMENTS.  TO THE BEST OF
TEDESCHI-NORWELL’S KNOWLEDGE, THE OUTSTANDING PRINCIPAL BALANCE OF THE NORWELL
LOAN, AS OF MAY 1, 2007, IS EIGHT MILLION SEVEN HUNDRED THIRTY THOUSAND SIX AND
03/1000 DOLLARS ($8,730,006.03) AND INTEREST ON THE NORWELL LOAN HAS BEEN PAID
THROUGH APRIL 30, 2007.  THERE ARE NO TAX OR INSURANCE RESERVES OR OTHER ESCROW
AMOUNTS CURRENTLY BEING HELD BY HANCOCK UNDER ANY OF THE FINANCING DOCUMENTS.

(11)         PROPERTY MANAGEMENT AGREEMENTS.  THERE ARE NO PROPERTY MANAGEMENT
CONTRACTS IN EFFECT RELATING TO ANY OF THE PROPERTIES OTHER THAN THE TEDESCHI
REALTY CONTRACTS.

(12)         FINANCIAL INFORMATION.  THE FINANCIAL STATEMENTS DELIVERED TO THE
PURCHASER AS PART OF THE DUE DILIGENCE MATERIALS ARE TRUE, CORRECT AND COMPLETE
IN ALL MATERIAL RESPECTS AS OF THE DATE THEREOF AND WERE PREPARED ON A BASIS
CONSISTENT WITH PAST PRACTICE.  AS OF THE EFFECTIVE DATE, HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE OPERATIONS OF THE PROPERTIES SINCE THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS.

(13)         HAZARDOUS MATERIALS.  NONE OF THE SELLERS HAS RECEIVED ANY NOTICE
FROM ANY PERSON ALLEGING THAT ANY SELLER AND/OR ANY PROPERTY IS NOT IN FULL
COMPLIANCE WITH ENVIRONMENTAL LAWS THAT HAS NOT BEEN RESOLVED TO THE
SATISFACTION OF THE PERSON THAT MADE ANY SUCH ALLEGATION.  THE SELLERS HAVE NOT
RECEIVED ANY NOTICE OF ANY ENVIRONMENTAL CLAIM PERTAINING TO ANY PROPERTY THAT
IS PENDING AND THE SELLERS ARE NOT AWARE OF ANY THREATENED ENVIRONMENTAL CLAIM
PERTAINING TO ANY PROPERTY.  TO THE ACTUAL KNOWLEDGE OF THE SELLERS (WITH THE
SELLERS’ DUE INQUIRY BEING LIMITED TO THE SELLERS’ REVIEW OF THE ENVIRONMENTAL
REPORTS), EXCEPT AS MAY BE SET FORTH IN THE ENVIRONMENTAL REPORTS, THERE ARE NO
HAZARDOUS MATERIALS PRESENT ON OR UNDER ANY OF THE PROPERTIES IN VIOLATION OF
ANY ENVIRONMENTAL LAWS.

(14)         TAXES AND SPECIAL ASSESSMENTS.  THE SELLERS HAVE NOT SUBMITTED, AND
HAVE NO KNOWLEDGE THAT ANY OTHER PERSON HAS SUBMITTED, AN APPLICATION FOR (I)
THE CREATION OF ANY SPECIAL TAXING DISTRICT AFFECTING ANY PROPERTY OR (II) THE
ANNEXATION OR INCLUSION OF ANY PROPERTY INTO ANY SPECIAL TAXING DISTRICT.

(15)         NO CONTRACTUAL OR DONATIVE COMMITMENTS.  EXCEPT AS MAY BE DISCLOSED
IN THE GOVERNMENTAL COMMITMENTS, NO CONTRACTUAL OR DONATIVE COMMITMENTS RELATING
TO ANY PROPERTY THAT ARE CURRENTLY OUTSTANDING (OR UNFULFILLED) HAVE BEEN MADE
BY, FOR OR ON BEHALF OF ANY SELLER TO ANY GOVERNMENTAL AUTHORITY,
QUASI-GOVERNMENTAL AUTHORITY, UTILITY COMPANY, COMMUNITY ASSOCIATION,
HOMEOWNERS’ ASSOCIATION OR TO ANY OTHER ORGANIZATION, GROUP, OR OTHER PERSON
THAT WOULD IMPOSE ANY OBLIGATION UPON THE PURCHASER TO MAKE ANY CONTRIBUTION OR
DEDICATION OF MONEY OR LAND, OR TO CONSTRUCT, INSTALL OR MAINTAIN ANY
IMPROVEMENTS OF A PUBLIC OR PRIVATE NATURE ON OR OFF ANY PROPERTY.

70


--------------------------------------------------------------------------------



(D)           LEASE DOCUMENTS.

(1)           LEASE DOCUMENTS.  THE LEASE DOCUMENTS LISTED ON THE LEASE
DOCUMENTS SCHEDULE (I) CONTAIN ALL MATERIAL OBLIGATIONS OF (X) THE TENANTS (OR
ANY OTHER PARTIES) TO THE SELLERS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
BY THE LEASES AND (Y) THE SELLERS TO THE TENANTS (OR ANY OTHER PARTIES) WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE LEASES AND (II) CREATE ALL OF
THE ENCUMBRANCES HELD BY THE SELLERS TO SECURE THE OBLIGATIONS OF THE TENANTS
UNDER THE LEASES.  THE RENT DUE AND PAYABLE PER ANNUM CURRENTLY PAYABLE UNDER
THE LEASES IS SET FORTH ON THE RENT ROLL FOR THE PROPERTIES (THE “RENT ROLL”)
ATTACHED HERETO AS EXHIBIT BB.  EXCEPT AS DISCLOSED IN THE REIMBURSEMENT
AGREEMENTS OR AS SET FORTH ON THE LEASE DOCUMENT SCHEDULE, THE SELLERS HAVE NOT
ENTERED INTO ANY EXPRESS WRITTEN AGREEMENT WAIVING, IN ANY MATERIAL RESPECT, ANY
MATERIAL OBLIGATION OF ANY TENANT OR ANY GUARANTOR UNDER ANY OF THE LEASE
DOCUMENTS THAT WOULD PERTAIN TO ANY PERIOD FROM AND AFTER THE EFFECTIVE DATE. 
THE LEASE DOCUMENTS LISTED ON THE LEASE DOCUMENTS SCHEDULE HAVE NOT BEEN
MODIFIED OR AMENDED EXCEPT AS EXPRESSLY SET FORTH ON THE LEASE DOCUMENTS
SCHEDULE.  TRUE, CORRECT AND COMPLETE COPIES OF THE LEASE DOCUMENTS HAVE BEEN
MADE AVAILABLE TO THE PURCHASER FOR ITS REVIEW PRIOR TO THE EFFECTIVE DATE.  AS
OF THE EFFECTIVE DATE, NO RENT UNDER ANY OF THE LEASES HAS BEEN PAID IN ADVANCE
OTHER THAN AS SET FORTH ON THE RENT ROLL.  EXCEPT AS DISCLOSED IN ANY OF THE
LEASE DOCUMENTS LISTED ON THE LEASE DOCUMENT SCHEDULE OR THE REIMBURSEMENT
AGREEMENTS, NONE OF THE TENANTS HAS BEEN GIVEN ANY FREE RENT, PARTIAL RENT,
REBATES, RENT ABATEMENTS OR RENT CONCESSIONS OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, ANY WAIVER OF ANY SUCH TENANT’S AGREEMENT TO FULFILL ITS PAYMENT
OBLIGATIONS UNDER ITS LEASE) THAT WOULD PERTAIN TO ANY PERIOD FROM AND AFTER THE
CLOSING DATE.  THE RENT ROLL AND THE SECURITY DEPOSIT LIST ATTACHED HERETO, AND
THE UPDATED RENT ROLL AND THE SECURITY DEPOSIT LIST TO BE DELIVERED AT THE
CLOSING, ARE AND WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.

(2)           LEASE DOCUMENTS DEFAULTS.  EXHIBIT CC ATTACHED HERETO LISTS ALL
MONETARY DEFAULTS EXISTING UNDER ANY OF THE LEASE DOCUMENTS AS OF MAY 31, 2007. 
NONE OF THE SELLERS HAS GIVEN OR RECEIVED ANY WRITTEN NOTICE CLAIMING THE
EXISTENCE OF ANY DEFAULT UNDER ANY LEASE DOCUMENT WHICH REMAINS UNCURED.

(3)           COLLATERAL.  ALL OF THE SECURITY DEPOSITS CURRENTLY HELD BY THE
SELLERS ARE LISTED ON EXHIBIT DD ATTACHED HERETO (THE “SECURITY DEPOSIT LIST”). 
THE SELLERS ARE NOT CURRENTLY HOLDING ANY COLLATERAL OTHER THAN THE SECURITY
DEPOSITS LISTED ON EXHIBIT DD ATTACHED HERETO.

(4)           LEASING COMMISSIONS; TENANT IMPROVEMENTS AND FUNDING.  EXCEPT AS
DISCLOSED ON EXHIBIT EE, NO LEASING OR BROKERAGE COMMISSION OR FINDERS FEE IS
OWED OR PAYABLE BY ANY SELLER IN CONNECTION WITH ANY LEASE NOR WILL ANY LEASING
OR BROKERAGE COMMISSION BE DUE OR PAYABLE BY ANY SELLER OR ANY FUTURE OWNER OF
ANY PROPERTY IN CONNECTION WITH THE EXERCISE OF ANY RENEWAL OR EXPANSION OPTION
CURRENTLY SET FORTH IN ANY LEASE (EXCEPT FOR COMMISSION ARRANGEMENTS AGREED TO
AT THE TIME OF THE EXERCISE OF SUCH RENEWAL OR EXPANSION).  EXCEPT AS DISCLOSED
ON EXHIBIT EE, NO TENANT IMPROVEMENT ALLOWANCE OR OTHER FUNDING, OR TENANT
IMPROVEMENT OR CONSTRUCTION OBLIGATION, IS OWED BY ANY SELLER TO ANY TENANT OR
ANY OTHER PERSON UNDER ANY OF THE LEASE DOCUMENTS.

(5)           CONTRACTS.  THE LIST OF CONTRACTS SET FORTH ON EXHIBIT G IS A
TRUE, CORRECT AND COMPLETE LIST OF ALL SERVICE, SUPPLY, REPAIR AND MAINTENANCE
AGREEMENTS PERTAINING TO THE PROPERTIES (EXCLUDING, TO THE EXTENT APPLICABLE,
THE LEASE DOCUMENTS, THE NONDISTURBANCE AGREEMENTS, THE PERMITTED EXCEPTIONS AND
THE TEDESCHI REALTY CONTRACTS) THAT THE SELLERS ARE

71


--------------------------------------------------------------------------------


BOUND BY AS OF THE EFFECTIVE DATE.  THERE ARE NO EQUIPMENT LEASES IN EFFECT
RELATING TO ANY OF THE SELLERS’ INTERESTS IN THE ASSETS.  TO THE SELLERS’
KNOWLEDGE, (I) NO PARTY IS IN DEFAULT OF ANY OF ITS OBLIGATIONS UNDER ANY OF THE
CONTRACTS AND (II) THERE IS NO EVENT WHICH WITH THE GIVING OF NOTICE OR PASSAGE
OF TIME, OR BOTH, WOULD BE A DEFAULT THEREUNDER.  WITHOUT LIMITING THE
FOREGOING, NO SELLER HAS RECEIVED ANY NOTICE FROM ANY PERSON CLAIMING THAT SUCH
SELLER IS IN DEFAULT OF ITS OBLIGATIONS UNDER ANY OF THE CONTRACTS, OR OTHERWISE
ASSERTING ANY DEFENSES, OFFSETS OR DISPUTES THEREUNDER.


(E)           COPIES COMPLETE.  TO THE BEST OF THE SELLERS’ KNOWLEDGE, ALL
COPIES OF ANY DUE DILIGENCE MATERIALS DELIVERED OR MADE AVAILABLE BY THE SELLERS
OR THE SELLER PARTIES PURSUANT TO THIS AGREEMENT ARE TRUE, CORRECT AND COMPLETE
COPIES OF ALL SUCH MATERIALS THAT CONSTITUTE DUE DILIGENCE MATERIALS THAT ARE IN
THE POSSESSION OR REASONABLE CONTROL OF THE SELLERS OR THE SELLER PARTIES. 
WITHOUT LIMITING THE FOREGOING, THE SELLERS REPRESENT AND WARRANT THAT TRUE,
CORRECT AND COMPLETE COPIES OF (I) THE LEASE DOCUMENTS ARE INCLUDED IN THE DUE
DILIGENCE MATERIALS AND (II) THE PLANS HAVE BEEN MADE AVAILABLE TO THE
PURCHASER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE IMMEDIATELY PRECEDING
SENTENCES AND IN THE OTHER EXPRESS REPRESENTATIONS AND WARRANTIES, THE SELLERS
MAKE NO REPRESENTATION OR WARRANTY WHATSOEVER CONCERNING THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY OF THE DUE DILIGENCE MATERIALS (I.E., WHETHER (X) ANY
MATERIAL FACT OR STATEMENT IS OMITTED THEREFROM WHICH WOULD BE NECESSARY IN
ORDER TO PREVENT THE STATEMENTS CONTAINED THEREIN FROM BEING MISLEADING OR (Y)
SUCH MATERIALS, IF PREPARED BY ANY PARTY OTHER THAN THE SELLERS OR THE SELLER
PARTIES, ARE IN AND OF THEMSELVES COMPLETE).

Section 7.3.           Sellers’ Knowledge; Purchaser’s Knowledge.  Whenever a
representation is qualified by the phrase “to the best of Sellers’ knowledge”,
“to the best of any Seller’s knowledge” or by words of similar import, the
accuracy of such representation shall be based solely on the actual (as opposed
to constructive or imputed) knowledge of Terrence C. Tedeschi, Peter C. Zona,
John Whalen, John McWeeney and Henry Stone with due inquiry (provided, that,
such due inquiry shall not be deemed to require the Sellers to (a) make specific
inquiry of any Tenant, any Guarantor, any insurance company, any Governmental
Authority and/or any of the other Seller Parties, (b) make any search of any
public records or (c) investigate any of the Properties).  Notwithstanding
anything to contrary set forth herein, (i) prior to the execution and delivery
of this Agreement, the Sellers did not make any independent review or
investigation of any public records relating to any Tenant or any Guarantor
and/or any public filings made by any Tenant or any Guarantor (including,
without limitation, copies of any public filings that may have been delivered to
any of the Sellers by any Tenant or any Guarantor or otherwise obtained by
Sellers) and (ii) the Purchaser acknowledges that the Sellers had no obligation
to review any such public records and/or public filings and in no event shall
the Sellers be imputed to have any knowledge of the information set forth
therein.  Whenever a representation is qualified by the phrase “to the best of
the Purchaser’s knowledge”, or by words of similar import, the accuracy of such
representation shall be based solely on the actual (as opposed to constructive
or imputed) knowledge of Greg Moran with due inquiry.

Section 7.4.           Recording Information.  The Sellers make no
representation or warranty regarding the accuracy or completeness of any
recording information included on any Exhibit to this Agreement.

72


--------------------------------------------------------------------------------


ARTICLE 8

Closing

Section 8.1.           Closing.  The Closing shall occur at noon East Coast time
on the Closing Date at the offices of Nutter, McClennen & Fish, LLP, World Trade
Center West, 155 Seaport Boulevard, Boston, Massachusetts or, at the Purchaser’s
option (exercisable upon written notice to the Sellers) at such other place as
is designated by the Purchaser, or at such other place as is otherwise agreed to
in writing by the parties hereto.  In the event that the Purchaser requests that
the Closing Date be accelerated, the Sellers shall use reasonable efforts to
attempt to accommodate such request.

Section 8.2.           Sellers’ Deliveries.  At the Closing, subject to the
provisions of Article 6 , Section 10.2 and Section 10.3, the Sellers shall
deliver or cause to be delivered to the Escrow Agent, at the Sellers’ sole
expense, each of the following items (and such delivery shall be deemed
satisfied if the Sellers shall have delivered such items to the Escrow Agent at
or before the Closing with escrow instructions satisfactory to the Purchaser and
the Escrow Agent in their reasonable discretion):


(A)           A DEED FOR THE HANOVER CONDOMINIUM UNITS (CONFORMING TO THE
REQUIREMENTS OF MASSACHUSETTS GENERAL LAWS CHAPTER 183A) AND FOR EACH LAND
PARCEL (OTHER THAN THE HANOVER LAND), IN EACH INSTANCE EXECUTED BY THE
APPLICABLE SELLER THAT IS THE OWNER THEREOF.


(B)           A BILL OF SALE EXECUTED BY EACH SELLER.


(C)           AN ASSIGNMENT AND ASSUMPTION OF LEASE DOCUMENTS FOR EACH PROPERTY
EXECUTED BY THE APPLICABLE SELLER THAT IS THE OWNER THEREOF AND THE HOLDER OF
THE LANDLORD’S INTEREST UNDER THE APPLICABLE LEASE DOCUMENTS ENCUMBERING SUCH
PROPERTY.


(D)           AN ASSIGNMENT AND ASSUMPTION OF PERMITS, CONTRACTS AND CLAIMS
EXECUTED BY EACH SELLER.


(E)           A HARWICH ESCROW ASSIGNMENT EXECUTED BY TEDESCHI REALTY AND THE
HARWICH ESCROW NOTICE EXECUTED BY TEDESCHI REALTY.


(F)            A NOTICE TO TENANT FOR EACH TENANT AND A NOTICE TO SUBTENANT FOR
EACH RECOGNIZED SUBTENANT, IN EACH INSTANCE, EXECUTED BY THE SELLER THAT OWNS
THE APPLICABLE PROPERTY THAT IS ENCUMBERED BY THE APPLICABLE LEASE OR RECOGNIZED
SUBLEASE.


(G)           SUBJECT TO SECTION 10.2, UNLESS THE HARWICH LOAN IS PREPAID, THE
HARWICH CONSENTS AND THE HARWICH LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS
EXECUTED BY TEDESCHI REALTY.


(H)           SUBJECT TO SECTION 10.2, UNLESS THE NEW BEDFORD LOAN IS PREPAID,
THE NEW BEDFORD CONSENTS AND THE NEW BEDFORD LOAN ASSIGNMENT AND ASSUMPTION
DOCUMENTS EXECUTED BY COVE ROAD.


(I)            SUBJECT TO SECTION 10.2, UNLESS THE NORWELL LOAN IS PREPAID, THE
NORWELL CONSENTS AND THE NORWELL LOAN ASSIGNMENT AND ASSUMPTION DOCUMENTS
EXECUTED BY TEDESCHI-NORWELL.

73


--------------------------------------------------------------------------------



(J)            THE 6(D) CERTIFICATE AND THE RESIGNATIONS.


(K)           ALL KEYS, IF ANY, IN THE SELLERS’ POSSESSION OR CONTROL TO ALL
LOCKS ON THE IMPROVEMENTS.


(L)            A NON-FOREIGN PERSON AFFIDAVIT SWORN TO BY EACH SELLER (OTHER
THAN THE SELLER NOMINEE TRUSTS) AND THE BENEFICIARIES AS REQUIRED BY SECTION
1445 OF THE CODE.


(M)          SUCH EVIDENCE OR DOCUMENTS AS MAY BE REASONABLY REQUIRED BY THE
TITLE COMPANY (X) IN ORDER TO DELETE PRE-PRINTED EXCEPTIONS RELATING TO: (I)
MECHANICS’ OR MATERIALMEN’S LIENS (OTHER THAN MECHANICS’ LIENS) AND (II) THE
LEGAL EXISTENCE AND GOOD STANDING OF THE SELLERS AND THE LEGAL EXISTENCE, GOOD
STANDING AND AUTHORITY OF THE PERSONS WHO ARE EXECUTING THE VARIOUS DOCUMENTS ON
BEHALF OF THE SELLERS IN CONNECTION WITH THE SALE OF THE ASSETS AND (Y) TO
PROVIDE SO-CALLED GAP COVERAGE FROM THE LATEST EFFECTIVE DATE OF THE TITLE
COMMITMENTS AS TO ALL ENCUMBRANCES OTHER THAN PERMITTED EXCEPTIONS; PROVIDED,
HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE SELLERS SHALL
BE OBLIGATED TO PROVIDE ANY FORM OF REPRESENTATION OR INDEMNIFICATION TO THE
TITLE COMPANY OTHER THAN AS HEREINAFTER EXPRESSLY SET FORTH IN CLAUSES (1)
THROUGH (9) OF THIS SECTION 8.2(M); PROVIDED, FURTHER, THAT, SUBJECT TO
SECTION 3.4(J) AND SECTION 8.4(K), THE SELLERS SHALL PROVIDE TO THE TITLE
COMPANY (1) COPIES OF EACH SELLER’S ORGANIZATIONAL DOCUMENTS, (2) EVIDENCE OF
EACH SELLER’S AUTHORITY TO EXECUTE AND DELIVER THE SELLERS’ DOCUMENTS TO WHICH
SUCH SELLER IS A PARTY, (3) TO THE EXTENT APPLICABLE, EVIDENCE OF EACH SELLER’S
QUALIFICATION TO DO BUSINESS IN THE APPLICABLE STATES WHERE THE PROPERTIES THAT
IT OWNS ARE LOCATED, (4) CERTIFICATES OF LEGAL EXISTENCE AND GOOD STANDING
RELATING TO EACH SELLER FROM THE STATE OF SUCH SELLER’S FORMATION AND, TO THE
EXTENT APPLICABLE, CERTIFICATES OF GOOD STANDING RELATING TO SUCH SELLER FROM
THE STATES WHERE THE PROPERTIES THAT IT OWNS ARE LOCATED, (5) EVIDENCE OF THE
CLEARANCE OF ANY LIEN ENCUMBERING ANY PROPERTY THAT DOES NOT CONSTITUTE A
PERMITTED EXCEPTION, (6) AN AFFIDAVIT THAT NONE OF THE SELLERS OR THE
BENEFICIARIES IS A “FOREIGN PERSON” AS DEFINED IN SECTION 1445(F)(3) OF THE
CODE, (7) AN AFFIDAVIT IDENTIFYING ALL LEASES, RECOGNIZED SUBLEASES AND
NONDISTURBANCE AGREEMENTS AFFECTING THE PROPERTIES, (8) AN AFFIDAVIT CERTIFYING
THAT NONE OF THE SELLERS HAS ENTERED INTO ANY CONTRACT FOR THE FURNISHING OF ANY
LABOR, SERVICES OR MATERIALS IN CONNECTION WITH THE CONSTRUCTION OR REPAIR OF
ANY PROPERTY UNDER WHICH ANY AMOUNTS REMAIN UNPAID AND (9) AN AFFIDAVIT THAT
NONE OF THE SELLERS HAS EXECUTED AND DELIVERED ANY ENCUMBRANCE SINCE THE LATEST
EFFECTIVE DATE OF THE TITLE COMMITMENTS.


(N)           ALL PERMITS, PLANS, GUARANTIES AND WARRANTIES, IF ANY, RELATING TO
THE PROPERTIES AND IN THE SELLERS’ POSSESSION OR CONTROL.


(O)           THE CLOSING STATEMENT EXECUTED BY THE SELLERS.


(P)           SUCH ADDITIONAL DOCUMENTS TO BE EXECUTED BY THE SELLERS AS MAY BE
REASONABLY REQUESTED BY THE PURCHASER IN ORDER TO EFFECTUATE THE TRANSACTION
CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ANY OTHER DOCUMENTS REQUIRED
UNDER APPLICABLE LEGAL REQUIREMENTS TO CONVEY THE ASSETS TO THE PURCHASER OR TO
RECORD ANY DEED OR ANY OTHER CONVEYANCING DOCUMENT).


(Q)           ORIGINALS OF THE FINANCING DOCUMENTS (TO THE EXTENT ASSUMED BY THE
PURCHASER AND OTHER THAN ANY PROMISSORY NOTES), LEASE DOCUMENTS AND THE
CONTRACTS.


(R)           TO THE EXTENT NOT PREVIOUSLY DELIVERED OR MADE AVAILABLE TO THE
PURCHASER AS PART OF THE DUE DILIGENCE MATERIALS, THE TENANT FILES.

74


--------------------------------------------------------------------------------



(S)           THE SELLERS’ CLOSING CERTIFICATION (INCLUDING, AN UPDATED RENT
ROLL) AND SECURITY DEPOSIT LIST, CERTIFYING THAT, SUBJECT TO SECTION 7.2, ALL OF
THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLERS IN THIS AGREEMENT ARE
TRUE AND CORRECT AS OF THE CLOSING DATE.


(T)            A CERTIFICATION EXECUTED BY THE SELLERS OF THE INFORMATION
NECESSARY TO COMPLETE AND FILE WITH THE INTERNAL REVENUE SERVICE A FORM 1099-S
IN CONNECTION WITH THE CONVEYANCE OF THE PROPERTIES.


(U)           THE MATTERS DESCRIBED IN CLAUSES (1) – (9) OF SECTION 8.2(M).


(V)            THE UMBRELLA GUARANTY EXECUTED BY THE UMBRELLA GUARANTOR.


(W)           A CORPORATE EXCISE TAX LIEN WAIVER CERTIFICATE RELATING TO
TEDESCHI REALTY ISSUED BY THE MASSACHUSETTS DEPARTMENT OF REVENUE.


(X)           A RHODE ISLAND RESIDENCY AFFIDAVIT EXECUTED BY TEDESCHI REALTY
ATTESTING THAT NO WITHHOLDING IS DUE UNDER RHODE ISLAND GENERAL LAWS §44-30-71.3
OR EVIDENCE OF COMPLIANCE WITH SUCH WITHHOLDING REQUIREMENTS.


(Y)           TO THE EXTENT REQUESTED BY THE PURCHASER, AN ASSIGNMENT OF
DECLARANT’S RIGHTS, IF ANY, UNDER THE HANOVER CONDOMINIUM DOCUMENTS, EXECUTED BY
TEDESCHI REALTY, IN FORM AND SUBSTANCE MUTUALLY ACCEPTABLE TO TEDESCHI REALTY
AND THE PURCHASER.

Notwithstanding anything to the contrary set forth herein, if the Sellers do not
have in their possession or control originals of any of the documents referenced
in Section 8.2(q), the Sellers shall satisfy their obligations hereunder by
delivering true, correct and complete copies of such items to the Purchaser.

Section 8.3.           Purchaser’s Deliveries.  At the Closing, the Purchaser
shall deliver to the Escrow Agent the following items:


(A)           IMMEDIATELY AVAILABLE FEDERAL FUNDS SUFFICIENT TO PAY THE PURCHASE
PRICE (LESS THE DEPOSIT AND THE AGGREGATE OUTSTANDING ASSUMED INDEBTEDNESS) AND
THE PURCHASER’S SHARE OF ALL ESCROW COSTS AND CLOSING EXPENSES.


(B)           AN ASSIGNMENT AND ASSUMPTION OF LEASE DOCUMENTS FOR EACH PROPERTY,
EXECUTED BY THE PURCHASER.


(C)           AN ASSIGNMENT AND ASSUMPTION OF PERMITS, CONTRACTS AND CLAIMS
EXECUTED BY THE PURCHASER.


(D)           A HARWICH ESCROW ASSIGNMENT, EXECUTED BY THE PURCHASER.


(E)           THE FINANCING ASSIGNMENT AND ASSUMPTION DOCUMENTS, EXECUTED BY THE
PURCHASER.


(F)            THE CLOSING STATEMENT, EXECUTED BY THE PURCHASER.


(G)           SUCH ADDITIONAL DOCUMENTS TO BE EXECUTED BY THE PURCHASER AS MAY
BE REASONABLY REQUESTED BY THE SELLERS IN ORDER TO EFFECTUATE THE TRANSACTIONS
CONTEMPLATED HEREBY.

75


--------------------------------------------------------------------------------



(H)           THE PURCHASER’S CLOSING CERTIFICATION, CERTIFYING THAT, SUBJECT TO
SECTION 7.1, ALL OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE PURCHASER IN
THIS AGREEMENT ARE TRUE AND CORRECT AS OF THE CLOSING DATE.


(I)            A CERTIFICATION OF THE INFORMATION NECESSARY TO COMPLETE AND FILE
WITH THE INTERNAL REVENUE SERVICE A FORM 1099-S IN CONNECTION WITH THE
CONVEYANCE OF THE PROPERTIES.


(J)            COPIES OF THE PURCHASER’S ORGANIZATIONAL DOCUMENTS.


(K)           EVIDENCE OF THE PURCHASER’S AUTHORITY TO EXECUTE AND DELIVER THE
PURCHASER’S DOCUMENTS.


(L)            CERTIFICATES OF LEGAL EXISTENCE AND GOOD STANDING RELATING TO THE
PURCHASER FROM THE STATE OF THE PURCHASER’S FORMATION.

Section 8.4.           Costs and Prorations.


(A)           GENERAL.  ALL ITEMS OF ACCRUED OR PREPAID INCOME AND REVENUE
CUSTOMARILY PRORATED UPON THE TRANSFER OF RETAIL SHOPPING CENTERS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS FOR THE THEN CURRENT PERIOD, COMMON AREA
MAINTENANCE CHARGES AND EXPENSES, UTILITY CHARGES, SERVICE CHARGES, TAX CHARGES,
CONDOMINIUM COMMON CHARGES AND ASSESSMENTS, IF ANY, AND ALL OTHER INCIDENTAL
EXPENSES AND CHARGES PAID BY TENANTS UNDER THE LEASES, IN EACH CASE TO THE
EXTENT COLLECTED FOR THE CURRENT PERIOD AND ANY FUTURE PERIODS, SHALL BE
PRORATED AND ADJUSTED ON AN ACCRUAL BASIS AS OF THE CLOSING DATE ON THE BASIS OF
THE MOST RECENTLY ASCERTAINABLE INFORMATION IN RESPECT OF EACH SUCH ITEM OF
INCOME OR EXPENSE, AND THE NET AMOUNT THEREOF SHALL BE ADDED TO OR SUBTRACTED
FROM THE PURCHASE PRICE, AS THE CASE MAY BE.  FOR PURPOSES OF THE PRORATIONS AND
ADJUSTMENTS TO BE MADE PURSUANT TO THIS SECTION 8.4, THE PURCHASER SHALL BE
DEEMED TO OWN EACH PROPERTY AND THEREFORE BE ENTITLED TO ANY REVENUES AND BE
RESPONSIBLE FOR ANY EXPENSES FOR THE ENTIRE DAY UPON WHICH THE CLOSING IS
COMPLETED.  ALL PRORATIONS SHALL BE MADE ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS OF THE MONTH WHICH SHALL HAVE ELAPSED AS OF THE CLOSING DATE AND BASED UPON
THE ACTUAL NUMBER OF DAYS IN THAT MONTH AND A THREE HUNDRED SIXTY-FIVE (365) DAY
YEAR.  THE SELLERS AND THE PURCHASER SHALL JOINTLY PREPARE A SCHEDULE OF
PRORATIONS AND ADJUSTMENTS (THE “CLOSING STATEMENT”) TO BE EXECUTED ON THE
CLOSING DATE.  THE SELLERS AND THE PURCHASER SHALL ENDEAVOR TO PREPARE AN
INITIAL DRAFT OF THE CLOSING STATEMENT AT LEAST THREE (3) BUSINESS DAY PRIOR TO
THE CLOSING DATE, AND, THEREAFTER, SHALL ENDEAVOR TO FINALIZE THE CLOSING
STATEMENT AS SOON AS IS PRACTICALLY POSSIBLE PRIOR TO THE CONSUMMATION OF THE
CLOSING.  IN THE EVENT, ON THE CLOSING DATE, THE PRECISE FIGURES NECESSARY FOR
ANY OF THE FOREGOING ADJUSTMENTS ARE NOT CAPABLE OF DETERMINATION, THEN, THOSE
ADJUSTMENTS SHALL BE MADE ON THE BASIS OF GOOD FAITH ESTIMATES OF THE SELLERS
AND THE PURCHASER USING CURRENTLY AVAILABLE INFORMATION AND THE AMOUNT OF THE
ADJUSTMENTS AND PRORATIONS REFLECTED IN THE CLOSING STATEMENT SHALL BE SUBJECT
TO FURTHER ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AS AND WHEN
COMPLETE AND ACCURATE INFORMATION BECOMES AVAILABLE.  SUBJECT TO SECTION 8.4(H)
AND SECTION 8.4(I), THE SELLERS AND THE PURCHASER AGREE TO COOPERATE AND USE
THEIR BEST EFFORTS TO MAKE SUCH ADJUSTMENTS AS SOON AS POSSIBLE.  ANY NET
ADJUSTMENT IN FAVOR OF THE PURCHASER SHALL BE CREDITED AGAINST THE PURCHASE
PRICE AT THE CLOSING.  ANY NET ADJUSTMENT IN FAVOR OF THE SELLERS SHALL BE PAID
(IN IMMEDIATELY AVAILABLE FEDERAL FUNDS) AT THE CLOSING BY THE PURCHASER.  A
COPY OF A CLOSING STATEMENT AGREED UPON BY THE SELLERS AND THE PURCHASER SHALL
BE EXECUTED BY THE SELLERS AND THE PURCHASER AND DELIVERED TO THE ESCROW AGENT
AT THE CLOSING.

76


--------------------------------------------------------------------------------



(B)           REAL ESTATE TAXES AND ASSESSMENTS.

(I)            PRORATION OF REAL ESTATE TAXES AT CLOSING.  ALL REAL ESTATE TAXES
FOR THE FISCAL TAX YEAR IN WHICH THE CLOSING OCCURS SHALL BE PRORATED AND
ADJUSTED AS OF THE CLOSING DATE AS AN ADJUSTMENT AT CLOSING, WHICH ADJUSTMENT
SHALL BE BASED ON THE THEN CURRENT TAX BILLS.  REAL ESTATE TAXES SHALL BE
ADJUSTED AS PART OF THE ADJUSTMENT MADE FOR PROPERTY EXPENSES UNDER
SECTION 8.4(C)(IV).  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN,
IN NO EVENT SHALL THERE BE ANY ADJUSTMENT FOR REAL ESTATE TAXES RELATING TO THE
PROPERTIES LISTED ON EXHIBIT FF ATTACHED HERETO.

(II)           POST-CLOSING SUPPLEMENTAL TAXES.  IN NO EVENT SHALL THE SELLERS
BE CHARGED WITH OR RESPONSIBLE FOR ANY INCREASE IN REAL ESTATE TAXES RESULTING
FROM ANY IMPROVEMENTS MADE OR LEASES ENTERED INTO ON OR AFTER THE CLOSING.

(III)         POST-CLOSING REFUNDS OF TAXES.  ANY REFUNDS OF REAL ESTATE TAXES
MADE AFTER THE CLOSING RELATING TO ANY PERIOD PRIOR TO THE CLOSING DATE SHALL BE
PAID TO (X) SUBJECT TO THE TERMS OF THE APPLICABLE LEASE DOCUMENTS, THE
APPLICABLE TENANT THAT LEASES THE APPLICABLE PROPERTY, IF SUCH REAL ESTATE TAXES
WERE ACTUALLY PAID BY SUCH TENANT (DIRECTLY OR AS PART OF ITS ADDITIONAL RENT
PAYMENTS UNDER ITS LEASE) AND (Y) IN ALL OTHER INSTANCES, THE PURCHASER.

(IV)          PENDING TAX PROCEEDINGS.  WITH RESPECT TO ANY PROCEEDING TO
DETERMINE (OR APPEAL) THE ASSESSED VALUE OF ANY PROPERTY OR THE REAL ESTATE
TAXES PAYABLE WITH RESPECT TO ANY PROPERTY (EACH A “PROPERTY TAX PROCEEDING”)
FOR ANY TAX PERIOD OCCURRING, IN WHOLE OR IN PART, PRIOR TO THE CLOSING DATE
THAT HAS BEEN COMMENCED BEFORE THE DATE HEREOF AND SHALL BE CONTINUING AS OF THE
CLOSING DATE, (X) TO THE EXTENT THAT SUCH PROPERTY TAX PROCEEDING HAS BEEN
BROUGHT IN ANY SELLER’S NAME, THE APPLICABLE SELLER SHALL TAKE SUCH STEPS AS THE
PURCHASER REASONABLY REQUESTS TO SUBSTITUTE THE PURCHASER FOR THE SELLER IN THE
PROCEEDING SO THAT THE PURCHASER MAY CONTINUE TO PROSECUTE SUCH PROPERTY TAX
PROCEEDING, (Y) THE PURCHASER SHALL BE ENTITLED TO ANY ABATEMENT PROCEEDS
THEREFROM MINUS THE AGGREGATE AMOUNT OF ANY APPLICABLE REFUNDS DUE TO THE
APPLICABLE TENANTS UNDER THE APPLICABLE LEASES AND (Z) THE SELLERS AGREE TO
COOPERATE WITH THE PURCHASER AND TO EXECUTE ANY AND ALL DOCUMENTS REASONABLY
REQUESTED BY THE PURCHASER IN FURTHERANCE OF THE FOREGOING.  THE SELLERS
REPRESENT THAT THERE ARE NO AGREEMENTS BETWEEN ANY SELLER WITH ANY PERSON
RELATING TO THE PROPERTY TAX PROCEEDINGS PURSUANT TO WHICH ANY SELLER AGREED TO
PAY ANY PERSON ANY CONTINGENCY OR OTHER FEE BASED UPON THE RESULT OF THE OUTCOME
OF ANY PROPERTY TAX PROCEEDING.


(C)           RENTS AND OTHER AMOUNTS UNDER LEASE DOCUMENTS.

(I)            SUBJECT TO THE PROVISIONS OF SECTION 8.4(C)(IV) AND
SECTION 8.4 (C)(V), ALL MINIMUM RENT AND ADDITIONAL RENT PAYABLE FOR A BILLING
PERIOD WHICH EXPIRES ON OR PRIOR TO THE CLOSING DATE SHALL BE THE SOLE PROPERTY
OF THE SELLERS, AND THE PURCHASER SHALL HAVE NO RIGHTS TO SAID MINIMUM RENT AND
ADDITIONAL RENT.  ALL MINIMUM RENT AND ADDITIONAL RENT PAYABLE FOR A BILLING
PERIOD COMMENCING AFTER THE CLOSING DATE SHALL BE THE SOLE PROPERTY OF THE
PURCHASER AND THE SELLERS SHALL HAVE NO RIGHTS THERETO.  ALL MINIMUM RENT AND
ADDITIONAL RENT PAID FOR A BILLING PERIOD WHICH INCLUDES THE CLOSING DATE (AND
THUS INCORPORATES TIME PERIODS BOTH PRIOR TO AND SUBSEQUENT TO THE CLOSING DATE)
SHALL BE PRORATED BASED UPON THE RATIO OF THAT PORTION OF THE BILLING PERIOD
WHICH OCCURS PRIOR TO THE CLOSING DATE (AND THUS THE PROPERTY OF THE SELLERS)
AND THAT PORTION OF THE BILLING PERIOD WHICH OCCURS AS OF OR SUBSEQUENT TO THE
CLOSING DATE (AND THUS THE PROPERTY OF THE PURCHASER).  THE FOREGOING SENTENCES
ARE APPLICABLE REGARDLESS OF WHETHER

77


--------------------------------------------------------------------------------


SUCH MINIMUM RENT AND ADDITIONAL RENT WERE PAID ON A TIMELY OR DELINQUENT
BASIS.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.4(C)(IV), NO ADJUSTMENT SHALL
BE MADE TO THE PURCHASE PRICE FOR ANY UNCOLLECTED MINIMUM OR ADDITIONAL RENT
ATTRIBUTABLE TO THE PERIOD THROUGH THE CLOSING DATE.  EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 8.4(C)(VII), ALL MINIMUM RENT AND ADDITIONAL RENT RECEIVED IN
THE MONTH IN WHICH THE CLOSING OCCURS BY EITHER PARTY WITH RESPECT TO ANY LEASE
SHALL BE APPLIED, FIRST, TO ALL MINIMUM RENT AND ADDITIONAL RENT DUE IN THE
MONTH IN WHICH THE CLOSING OCCURS, SECOND, TO ALL MINIMUM RENT AND ADDITIONAL
RENT DUE AND OWING FOR THE NEXT SUCCEEDING MONTH, AND THIRD, TO ALL MINIMUM RENT
AND ADDITIONAL RENT PAST DUE AS OF THE CLOSING DATE.  EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 8.4(C)(VII), ALL MINIMUM RENT AND ADDITIONAL RENT RECEIVED
AFTER THE MONTH IN WHICH THE CLOSING OCCURS BY EITHER PARTY WITH RESPECT TO ANY
LEASE SHALL BE APPLIED, FIRST, TO ALL MINIMUM RENT AND ADDITIONAL RENT DUE AND
OWING FOR THE MONTH IN WHICH SUCH RENTS ARE PAID AND ANY MONTH FROM THE MONTH
FOLLOWING THE CLOSING DATE TO THE MONTH IN WHICH SUCH RENTS ARE PAID, SECOND, TO
ALL MINIMUM RENT AND ADDITIONAL RENT DUE IN THE MONTH IN WHICH THE CLOSING
OCCURS, AND THIRD, TO ALL MINIMUM RENT AND ADDITIONAL RENT PAST DUE AS OF THE
CLOSING DATE.  ALL MINIMUM RENT AND ADDITIONAL RENT SHALL BE PAID OR SHALL BE
PRORATED BETWEEN EACH SELLER AND THE PURCHASER, ON A PROPERTY-BY-PROPERTY AND
LEASE-BY-LEASE BASIS, IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN THIS
SECTION 8.4.

(II)           MINIMUM RENT COLLECTED BY THE SELLERS FOR THE MONTH OF CLOSING
SHALL BE PRORATED ON A PER DIEM BASIS IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THIS SECTION 8.4(C).

(III)         PERCENTAGE RENT FOR THE CLOSING PERCENTAGE RENT YEAR SHALL BE
ADJUSTED ONLY WITH RESPECT TO THE LEASES IDENTIFIED ON EXHIBIT GG ATTACHED
HERETO (COLLECTIVELY, THE “PERCENTAGE RENT LEASES”) AND THE BOBBY BYRNE’S
(SANDWICH) LEASE, AND THERE SHALL BE NO ADJUSTMENT FOR PERCENTAGE RENT FOR ANY
OTHER LEASES IN EFFECT AS OF THE CLOSING DATE.  PERCENTAGE RENT FOR THE CLOSING
PERCENTAGE RENT YEAR SHALL BE ADJUSTED FOR THE PERCENTAGE RENT LEASES AND PAID
TO SELLERS AS FOLLOWS.  THE ADJUSTED PERCENTAGE RENT AMOUNT FOR EACH PERCENTAGE
RENT LEASE IN EFFECT AS OF THE CLOSING DATE SHALL BE DEEMED TO BE THE AMOUNT OF
THE PERCENTAGE RENT DUE UNDER SUCH PERCENTAGE RENT LEASE FOR THE APPLICABLE
CLOSING PERCENTAGE RENT YEAR (RATHER THAN THE ACTUAL PERCENTAGE RENT AMOUNT THAT
WOULD OTHERWISE BE COMPUTED FOLLOWING THE END OF THE CLOSING PERCENTAGE RENT
YEAR) AND IS CALCULATED AND SHOWN ON EXHIBIT GG.  THE SELLERS SHALL BE ENTITLED
TO A PORTION OF THE ADJUSTED PERCENTAGE RENT AMOUNT FOR EACH APPLICABLE
PERCENTAGE RENT LEASE DETERMINED BY MULTIPLYING (X) AN AMOUNT EQUAL TO NINETY
PERCENT (90%) THE ADJUSTED PERCENTAGE RENT AMOUNT BY (Y) A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS WHICH ELAPSED BETWEEN THE COMMENCEMENT
DATE OF THE APPLICABLE CLOSING PERCENTAGE RENT YEAR FOR EACH PERCENTAGE RENT
LEASE AND THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS 365.  IN THE EVENT
THAT ANY SELLER HAS RECEIVED ANY PAYMENT OF PERCENTAGE RENT UNDER ANY PERCENTAGE
RENT LEASE FOR THE APPLICABLE CLOSING PERCENTAGE RENT YEAR THAT IS IN EXCESS OF
THE SELLER’S SHARE AS CALCULATED AS SET FORTH ABOVE, THE PURCHASER SHALL BE
ENTITLED TO A CREDIT TO THE PURCHASE PRICE EQUAL TO ANY SUCH EXCESS.  WITH
RESPECT TO THE BOBBY BYRNE’S (SANDWICH) LEASE, PERCENTAGE RENT SHALL BE ADJUSTED
SOLELY FOR THE MONTH IN WHICH THE CLOSING OCCURS AND SHALL BE ADJUSTED USING A
PER DIEM AMOUNT EQUAL TO ONE HUNDRED AND 27/100 DOLLARS ($100.27).

(IV)          THE SELLERS SHALL PAY ALL COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, SELLERS’ UTILITIES) INCURRED IN THE OWNERSHIP, MAINTENANCE AND
OPERATION OF THE PROPERTIES (COLLECTIVELY, THE “PROPERTY EXPENSES”) PRIOR TO THE
CLOSING DATE, INCLUDING ANY SUCH PROPERTY EXPENSES WHICH ARE BILLED AFTER THE
CLOSING DATE, BUT WHICH ARE ATTRIBUTABLE TO PERIODS PRIOR TO

78


--------------------------------------------------------------------------------


THE CLOSING DATE.  THE PURCHASER SHALL PAY ALL PROPERTY EXPENSES WHICH ARE
INCURRED OR WHICH ACCRUE ON OR AFTER THE CLOSING DATE.  BY THE CLOSING, THE
SELLERS SHALL ESTIMATE WHETHER THE ACTUAL PROPERTY EXPENSES (WHICH SHALL
INCLUDE, WITHOUT LIMITATION, ALL ADMINISTRATIVE FEES PERMITTED UNDER THE LEASES)
FOR CALENDAR YEAR 2007 THROUGH THE CLOSING DATE (COLLECTIVELY, THE “ESTIMATED
EXPENSES”) EXCEED OR ARE LESS THAN THE CAM AND REAL ESTATE TAX PAYMENTS THAT
WERE MADE BY TENANTS WITH RESPECT THERETO; IT BEING ACKNOWLEDGED AND AGREED THAT
THE SELLERS SHALL BE RESPONSIBLE FOR THE FOLLOWING COSTS (COLLECTIVELY, THE
“SELLERS’ SHARE OF THE PROPERTY EXPENSES”): (I) THE PROPERTY EXPENSES
ATTRIBUTABLE OR ALLOCABLE TO ANY VACANT SPACE IDENTIFIED ON EXHIBIT HH ATTACHED
HERETO (THE “VACANT SPACE”), (II) THE PROPERTY EXPENSES PAYABLE BY THE LANDLORDS
UNDER THE LEASES IDENTIFIED ON EXHIBIT II ATTACHED HERETO (COLLECTIVELY, THE
“GROSS LEASES”), (III) ANY PORTION OF ANY OUTSTANDING BETTERMENTS ALLOCABLE TO
ANY PERIOD PRIOR TO THE CLOSING DATE THAT ARE NOT PAYABLE BY TENANTS AND (IV)
ANY OF THE SELLERS’ UTILITIES THAT ARE NOT PAYABLE BY TENANTS UNDER THE LEASES. 
IN THE EVENT THAT THE ESTIMATED EXPENSES MINUS THE SELLERS’ SHARE OF THE
PROPERTY EXPENSES EXCEEDS THE CAM AND REAL ESTATE TAX PAYMENTS MADE BY THE
TENANTS, THE SELLERS SHALL RECEIVE A TENTATIVE CREDIT TO THE PURCHASE PRICE AT
THE CLOSING IN AN AMOUNT EQUAL TO SUCH EXCESS.  IF THE ESTIMATED EXPENSES ARE
LESS THAN THE SUM OF THE CAM AND REAL ESTATE TAX PAYMENTS MADE BY THE TENANTS
PLUS THE SELLERS’ SHARE OF THE PROPERTY EXPENSES, THE PURCHASER SHALL RECEIVE A
TENTATIVE CREDIT IN THE AMOUNT OF THE SHORTFALL AT CLOSING.  THE SELLERS SHALL
PROVIDE THE PURCHASER WITH ALL BACK-UP INFORMATION NECESSARY TO DETERMINE THE
ESTIMATED EXPENSES.

(V)            ANY UNCOLLECTED MINIMUM RENT PAYABLE FOR ANY PERIOD PRIOR TO THE
CLOSING DATE THAT IS COLLECTED BY THE PURCHASER AFTER THE CLOSING DATE SHALL BE
PROMPTLY REMITTED BY THE PURCHASER TO THE SELLERS (AND IN NO EVENT LATER THAN
THIRTY (30) DAYS AFTER RECEIPT THEREOF BY THE PURCHASER IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF SECTION 8.4(C)(I) OR 8.4(C)(VII) AS APPLICABLE).  FROM
AND AFTER THE CONSUMMATION OF THE CLOSING UNTIL DECEMBER 1, 2007, THE PURCHASER
SHALL INCLUDE THE AMOUNT OF SUCH MINIMUM RENT IN THE BILLS THEREAFTER SUBMITTED
TO THE TENANTS OWING SUCH DELINQUENT AMOUNTS.  THE PURCHASER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO COLLECT DELINQUENT MINIMUM RENT, PROVIDED,
HOWEVER, THE PURCHASER SHALL NOT BE OBLIGATED TO INCUR ANY EXPENSE IN CONNECTION
WITH SUCH COLLECTIONS AND SHALL HAVE NO LIABILITY TO THE SELLERS FOR ANY FAILURE
TO COLLECT ANY RENT DUE WITH RESPECT TO ANY PERIOD PRIOR TO THE CLOSING DATE. 
THE PURCHASER SHALL NOT BE OBLIGATED TO COMMENCE A LAWSUIT TO COLLECT ANY SUCH
SUMS OR TO EVICT ANY TENANT FOR THE FAILURE TO PAY ANY SUCH SUMS.  IN NO EVENT
SHALL THE SELLERS HAVE ANY RIGHT TO TAKE ANY ACTION TO COLLECT ANY DELINQUENT
RENTS FOLLOWING THE CONSUMMATION OF THE CLOSING.  THE PURCHASER SHALL NOT WAIVE
OR SETTLE ANY CLAIMS WITH RESPECT TO ANY SUCH AMOUNTS RELATING TO THE PERIOD
PRIOR TO THE CLOSING DATE IN WHOLE OR IN PART WITHOUT THE PRIOR WRITTEN CONSENT
OF THE SELLERS, SUBJECT TO THE PROVISIONS OF THIS SECTION 8.4(C). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, ANY MINIMUM RENT THAT
IS DELINQUENT AS OF THE CLOSING DATE AND IS NOT COLLECTED ON OR BEFORE
DECEMBER 1, 2007 SHALL BECOME THE SOLE PROPERTY OF THE PURCHASER, SO LONG AS THE
PURCHASER USES COMMERCIALLY REASONABLE EFFORTS TO COLLECT SUCH MINIMUM RENT ON
BEHALF OF THE SELLERS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.4(C).

(VI)          TO THE EXTENT NOT INCLUDED IN THE ADJUSTMENTS MADE FOR PROPERTY
EXPENSES PURSUANT TO SECTION 8.4(C)(IV) ALL PREPAID RENTS, SECURITY DEPOSITS AND
OTHER DEPOSITS (INCLUDING, WITHOUT LIMITATION, WITH REGARD TO EACH OF THE
FOREGOING, ANY UNPAID INTEREST THEREON), IF ANY, HELD OR REQUIRED TO BE HELD BY
THE SELLERS UNDER THE LEASE DOCUMENTS (UNLESS SUCH AMOUNTS WERE APPLIED BY THE
SELLERS, IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE LEASE DOCUMENTS AND,
FROM AND AFTER THE EFFECTIVE DATE, THE TERMS OF THIS AGREEMENT TOWARD ANY OF THE
OBLIGATIONS

79


--------------------------------------------------------------------------------


UNDER ANY OF THE LEASE DOCUMENTS UNDER ANY OF THE LEASES) SHALL BE PAID TO THE
PURCHASER OR CREDITED AGAINST THE PURCHASE PRICE.

(VII)         NOTWITHSTANDING ANYTHING IN SECTION 8.4(C)(I) TO THE CONTRARY, BUT
SOLELY AS IT RELATES TO RENTS FROM MAJOR TENANTS, NO PRORATIONS SHALL BE MADE IN
RELATION TO EITHER (A) NON-DELINQUENT MINIMUM RENTS AND ADDITIONAL RENTS WHICH
HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE, OR (B) DELINQUENT MINIMUM RENTS
AND ADDITIONAL RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING (A)
AND (B) REFERRED TO HEREIN AS THE “UNCOLLECTED MAJOR TENANT RENTS”).  IN
ADJUSTING FOR UNCOLLECTED MAJOR TENANT RENTS, NO ADJUSTMENTS SHALL BE MADE IN
THE SELLERS’ FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE
CLOSING, BUT THE PURCHASER SHALL PAY SELLER SUCH ACCRUED UNCOLLECTED MAJOR
TENANT RENTS IN ACCORDANCE WITH THIS SECTION 8.4(C)(VII).  ANY UNCOLLECTED MAJOR
TENANT RENTS PAYABLE FOR ANY PERIOD PRIOR TO THE CLOSING DATE THAT IS COLLECTED
BY THE PURCHASER AFTER THE CLOSING DATE SHALL BE PROMPTLY REMITTED BY THE
PURCHASER TO THE SELLERS (AND IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER
RECEIPT THEREOF BY THE PURCHASER) AFTER FIRST APPLYING SUCH COLLECTED
UNCOLLECTED MAJOR TENANT RENTS IN ACCORDANCE WITH THE IMMEDIATELY SUCCEEDING
SENTENCE.  THE PURCHASER’S COLLECTION OF UNCOLLECTED MAJOR TENANT RENTS, IF AT
ALL, SHALL BE APPLIED, FIRST, TO PURCHASER’S ACTUAL OUT-OF-POCKET COSTS OF
COLLECTION INCURRED WITH RESPECT TO SUCH MAJOR TENANT, SECOND, TOWARDS CURRENT
RENT DUE AND OWING UNDER THE MAJOR TENANT’S LEASE AND THIRD, ANY OTHER RENTS
ATTRIBUTABLE TO ANY PERIOD AFTER THE CLOSING WHICH ARE PAST DUE ON THE DATE OF
RECEIPT.


(D)           UTILITIES AND OPERATING EXPENSES.  THE SELLERS SHALL ENDEAVOR TO
CAUSE ALL METERS FOR ELECTRICITY, GAS, WATER, SEWER OR OTHER UTILITY USAGE AT
THE PROPERTIES THAT ARE NOT IN THE NAME OF ANY TENANT (COLLECTIVELY, THE
“SELLERS’ UTILITIES”) TO BE READ, AFTER THE EFFECTIVE DATE AND PRIOR TO THE
CLOSING DATE.  IF THE UTILITY COMPANIES ARE UNABLE OR REFUSE TO READ THE METERS
PRIOR TO THE CLOSING DATE, ALL CHARGES FOR THE SELLERS’ UTILITIES THAT ARE
INCLUDED IN THE ESTIMATED EXPENSES SHALL BE PRORATED AND ADJUSTED AS OF THE DATE
OF THE MOST RECENT BILL PRIOR TO THE CLOSING DATE PURSUANT TO
SECTION 8.4(C)(IV).  THE SELLERS SHALL PROVIDE NOTICE TO THE PURCHASER THREE (3)
BUSINESS DAYS PRIOR TO THE CLOSING DATE SETTING FORTH (I) WHETHER UTILITY METERS
WERE READ AFTER THE EFFECTIVE DATE AND (II) A COPY OF THE MOST RECENT BILLS FOR
THE SELLERS’ UTILITIES WHICH ARE TO BE INCLUDED IN THE ESTIMATED EXPENSES.  TO
THE EXTENT THAT THE AMOUNT OF SUCH BILLS PROVE TO BE MORE OR LESS THAN THE
ACTUAL SELLERS’ UTILITIES FOR THE PERIOD IN QUESTION, A FURTHER ADJUSTMENT SHALL
BE MADE AFTER THE CLOSING DATE AS SOON AS THE ACTUAL CHARGES FOR SUCH UTILITIES
ARE AVAILABLE.  THE SELLERS SHALL ENDEAVOR TO OBTAIN FINAL UTILITY BILLS PRIOR
TO THE CLOSING WITH RESPECT TO WATER AND SEWER CHARGES.  TO THE EXTENT THAT ANY
FINAL UTILITY BILLS ARE ISSUED SUBSEQUENT TO THE CLOSING WHICH COVER ANY PERIOD
PRIOR TO THE CLOSING DATE, THE SELLERS SHALL BE RESPONSIBLE FOR THOSE COSTS
PRORATED THROUGH THE DATE PRIOR TO THE CLOSING THAT ARE NOT PAYABLE BY TENANTS
UNDER THEIR LEASES.


(E)           CONTRACTS.  TO THE EXTENT NOT INCLUDED IN THE ADJUSTMENTS MADE FOR
PROPERTY EXPENSES PURSUANT TO SECTION 8.4(C)(IV), AMOUNTS DUE AND PREPAYMENTS,
IF ANY, UNDER THE CONTRACTS SHALL BE PRORATED ON A PER DIEM BASIS AT THE
CLOSING.


(F)            INSURANCE.  WITHOUT LIMITING THE PROVISIONS OF
SECTION 8.4(C)(IV), THERE SHALL BE NO PRORATION OF ANY SELLER’S INSURANCE
PREMIUMS OR AN ASSIGNMENT OF ANY SELLER’S INSURANCE POLICIES.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN ARTICLE 6, THE PURCHASER SHALL HAVE NO INTEREST
IN OR BE DEEMED A BENEFICIARY UNDER ANY SELLER’S INSURANCE POLICIES.


(G)           REIMBURSEMENT FOR CERTAIN OTHER COSTS.  THE OWNERS OF THE
MIDDLEBORO PROPERTY, THE ROCKLAND (MARKET STREET PROPERTY), THE SANDWICH
PROPERTY AND THE WHITMAN (FOOD

80


--------------------------------------------------------------------------------



MASTER PLAZA) PROPERTY INCURRED CERTAIN COSTS FOR PAVING AND SEPTIC REPAIRS
RELATING TO THOSE PROPERTIES.  THE TENANTS OF THOSE PROPERTIES THAT ARE
IDENTIFIED ON EXHIBIT L ATTACHED HERETO ARE PAYING THEIR PROPORTIONATE SHARE OF
SUCH COSTS (COLLECTIVELY, THE “TENANTS’ COSTS”) AS INDICATED ON EXHIBIT L
THROUGH THE DATES IDENTIFIED THEREON.  EACH OF SUCH TENANTS EITHER HAD THE RIGHT
UNDER THEIR LEASES OR THE APPLICABLE SELLERS OFFERED SUCH TENANTS THE OPTION
(WHICH SUCH TENANTS ELECTED) TO PAY THE AMOUNT OF THEIR SHARE OF THE TENANTS’
COSTS OVER A SPECIFIC PERIOD OF TIME WITH NO INTEREST CHARGES RELATING THERETO
(SUCH AGREEMENTS TO PAY SUCH TENANTS’ COSTS OVER SUCH PERIOD OF TIME ARE
COLLECTIVELY REFERRED TO HEREIN AS THE “REIMBURSEMENT AGREEMENTS”).  AT THE
CLOSING, AN ADJUSTMENT TO THE PURCHASE PRICE SHALL BE MADE IN FAVOR OF THE
SELLERS IN AN AMOUNT EQUAL TO TWO HUNDRED SIX THOUSAND FIVE HUNDRED SIXTY-EIGHT
DOLLARS ($206,568).


(H)           INTERIM CLOSING ADJUSTMENT.  WITHIN SIXTY (60) DAYS FOLLOWING THE
CLOSING DATE, THE SELLERS AND THE PURCHASER SHALL RECALCULATE THE ADJUSTMENTS
AND PRORATIONS PROVIDED FOR IN THIS SECTION 8.4 (THE “INTERIM CLOSING
ADJUSTMENT”) AND THE PARTY RECEIVING THE BENEFIT OF THE RECALCULATION SHALL
RECEIVE A PAYMENT IN IMMEDIATELY AVAILABLE FUNDS FROM THE OTHER PARTY WITHIN TEN
(10) DAYS AFTER THE INTERIM CLOSING ADJUSTMENT IS FINALIZED.


(I)            FINAL CLOSING ADJUSTMENT.  ON DECEMBER 1, 2007, THE SELLERS AND
THE PURCHASER SHALL MAKE A FINAL ADJUSTMENT TO THE PRORATIONS MADE AT THE
CLOSING (THE “FINAL CLOSING ADJUSTMENT”).  THE FINAL CLOSING ADJUSTMENT SHALL BE
MADE IN THE FOLLOWING MANNER:

(1)           GENERAL.  ALL ADJUSTMENTS OR PRORATIONS WHICH COULD NOT BE
DETERMINED AT THE CLOSING OR THE INTERIM CLOSING ADJUSTMENT BECAUSE OF THE LACK
OF ACTUAL STATEMENTS, BILLS OR INVOICES FOR THE CURRENT PERIOD OR ANY OTHER
REASON SHALL BE MADE AS A PART OF THE FINAL CLOSING ADJUSTMENT.  ANY NET
ADJUSTMENT IN FAVOR OF THE PURCHASER FOR ANY PROPERTY SHALL BE PAID BY THE
SELLERS (IN IMMEDIATELY AVAILABLE FEDERAL FUNDS) TO THE PURCHASER NO LATER THAN
TEN (10) DAYS AFTER THE FINAL CLOSING ADJUSTMENT.  ANY NET ADJUSTMENT IN FAVOR
OF ANY SELLER SHALL BE PAID (IN IMMEDIATELY AVAILABLE FEDERAL FUNDS) BY THE
PURCHASER TO SUCH SELLER NO LATER THAN TEN (10) DAYS AFTER THE FINAL CLOSING
ADJUSTMENT.

(2)           NO FURTHER ADJUSTMENTS.  THE FINAL CLOSING ADJUSTMENT SHALL BE
CONCLUSIVE AND BINDING UPON THE SELLERS AND THE PURCHASER AND, ABSENT MANIFEST
ERROR OR BAD FAITH, THE SELLERS AND THE PURCHASER HEREBY WAIVE ANY RIGHT TO
CONTEST AFTER THE FINAL CLOSING ADJUSTMENT ANY PRORATIONS, APPORTIONMENT OR
ADJUSTMENTS TO BE MADE PURSUANT TO THIS SECTION.

(3)           RECORDS.  THE PURCHASER AND THE SELLERS SHALL MAKE AVAILABLE TO
EACH OTHER UPON REQUEST THEIR RESPECTIVE RECORDS REGARDING ALL ITEMS OF INCOME
AND EXPENSE RELATING TO THE PERIOD OF THEIR OWNERSHIP TO THE EXTENT NECESSARY TO
MAKE THE INTERIM CLOSING ADJUSTMENT AND THE FINAL CLOSING ADJUSTMENT.  WITHOUT
LIMITING THE FOREGOING, THE SELLERS SHALL PROVIDE THE PURCHASER WITH ALL BACK UP
INFORMATION NECESSARY TO DETERMINE THE ACTUAL PROPERTY EXPENSES INCURRED BY THE
SELLERS IN CALENDAR YEAR 2007 THROUGH AND INCLUDING THE CLOSING DATE.


(J)            CLOSING COSTS.  THE PURCHASER AND THE SELLERS SHALL EACH PAY
THEIR OWN LEGAL FEES RELATED TO THE PREPARATION OF THIS AGREEMENT AND ALL
DOCUMENTS REQUIRED TO SETTLE THE TRANSACTION CONTEMPLATED HEREBY.  THE SELLERS
SHALL PAY ALL TRANSFER TAXES AND DOCUMENTARY STAMP CHARGES.  THE PURCHASER SHALL
PAY ALL (I) RECORDING COSTS OTHER THAN THE COSTS TO RECORD ANY TITLE CLEARING
INSTRUMENTS AND (II) COSTS ASSOCIATED WITH ITS DUE DILIGENCE, INCLUDING, WITHOUT
LIMITATION, THE COST OF APPRAISALS, ARCHITECTURAL, ENGINEERING, CREDIT AND
ENVIRONMENTAL REPORTS, TITLE UPDATES, SURVEY

81


--------------------------------------------------------------------------------



UPDATES, TITLE INSURANCE POLICIES AND SEARCH FEES.  AT THE CLOSING, THE
PURCHASER SHALL ALSO REIMBURSE THE SELLERS FOR ALL OUT-OF-POCKET EXPENSES
INCURRED BY THE SELLERS TO OBTAIN THE TITLE COMMITMENTS (INCLUDING, WITHOUT
LIMITATION, ALL TITLE EXAMINATION, SEARCH, COPYING AND OTHER FEES), THE EXISTING
SURVEYS AND THE ENVIRONMENTAL REPORTS (COLLECTIVELY, THE “REIMBURSABLE DUE
DILIGENCE COSTS”); PROVIDED, HOWEVER, IN NO EVENT SHALL THE REIMBURSABLE DUE
DILIGENCE COSTS EXCEED TWO HUNDRED NINETY-ONE THOUSAND TWO HUNDRED TWENTY-THREE
DOLLARS ($291,223).  THE REIMBURSABLE DUE DILIGENCE COSTS INCURRED BY THE
SELLERS AS OF THE DATE HEREOF ARE IDENTIFIED ON EXHIBIT JJ ATTACHED HERETO.


(K)           USE OF MONEY TO CLEAR TITLE.  TO ENABLE THE SELLERS TO CONVEY
TITLE AS HEREIN PROVIDED, ON THE CLOSING DATE, THE SELLERS MAY USE THE PURCHASE
PRICE OR ANY PORTION THEREOF TO CLEAR TITLE PROVIDED THAT ALL INSTRUMENTS
EVIDENCING THE CLEARING THEREOF ARE DELIVERED AT CLOSING EXCEPT THAT, IN THE
CASE OF A MORTGAGE HELD BY AN INSTITUTIONAL LENDER AND PROVIDED THAT THE TITLE
COMPANY ACCEPTS THE SAME IN LIEU OF AN ACTUAL DISCHARGE OR LIEN RELEASE, THE
SELLERS MAY DELIVER A “PAY-OFF” LETTER SATISFACTORY TO THE TITLE COMPANY AND THE
TITLE COMPANY SHALL PROMPTLY THEREAFTER OBTAIN AND RECORD A DISCHARGE.


(L)            SURVIVAL.  THE PROVISIONS OF THIS SECTION 8.4 SHALL SURVIVE THE
CLOSING.

ARTICLE 9

Broker’s Commission

Section 9.1.           Indemnity.  Sellers have engaged Jones Lang to act as
their broker in connection with the sale of the Assets.  Each Seller represents
and warrants to the Purchaser and the Purchaser represents and warrants to the
Sellers that it has dealt with no real estate broker, finder or other Person who
would be entitled to be paid a commission or other fee in connection with the
transaction which is the subject of this Agreement (other than Jones Lang, whose
commission, if and when due and payable, shall be paid by the Sellers).  The
Sellers agree to indemnify the Purchaser and the Purchaser agrees to indemnify
the Sellers from and against any loss, cost, damage or expense arising out of
the breach by the indemnifying party of the foregoing representation and
warranty.  The provisions of this Section shall survive the Closing or
termination of this Agreement.

ARTICLE 10

Extension

Section 10.1.        Extension to Cure.  Subject to the provisions of Article 6
and Section 10.2 hereof, if on the Closing Date, all of the Closing Conditions
have not been satisfied in any material respect (or waived in writing), then,
(a) the Purchaser shall so notify the Sellers and the Escrow Agent on or, if
reasonably possible, before the Closing Date or (b) with respect to any Closing
Condition that is a condition precedent to the Sellers’ obligations to
consummate the Closing, the Sellers shall so notify the Purchaser and the Escrow
Agent on or, if reasonably possible, before Closing Date; whereupon, at the
Sellers’ or the Purchaser’s option exercisable by written notice on or before
the Closing Date, the Closing Date shall be extended for a period not to exceed
thirty (30) days to allow the Closing Conditions to be satisfied; it being
acknowledged and agreed that such extension right may be exercised on more than
one occasion as long as the cumulative period of all such extensions does not
exceed thirty (30) days.

82


--------------------------------------------------------------------------------


Subject to the provisions of Article 6 and Section 10.2 hereof, the Purchaser
shall have the election, at either the original or extended time for
performance, to accept such title as the Sellers can deliver to the Assets (in
their then condition) and/or to waive any unsatisfied Closing Conditions and to
pay the Purchase Price for the Assets without deduction, in which case, the
Sellers shall convey such title to the Assets.  Notwithstanding anything to the
contrary set forth herein, in the event that the Purchaser elects to waive any
uncured breach by the Sellers of any of their obligations hereunder that exists
as of the Closing Date, any Material Matters relating to such breach shall be
counted towards the Material Matters Threshold.

Section 10.2.        Loan Assumption Extension.  In the event that any of the
Consents or any of the Financing Assignment and Assumption Documents to be
executed by Hancock are not obtained by Tedeschi Realty, Cove Road, and
Tedeschi-Norwell as of the Closing Date, then, subject to the satisfaction of
the other Closing Conditions (a) the Closing shall be consummated and, subject
to the provisions of Article 6, all of the Assets other than the applicable
Financed Properties for which a Consent or any of the Financing Assignment and
Assumption Documents to be executed by Hancock have not been obtained, shall be
transferred to the Purchaser in accordance with the terms hereof and a reduction
in the Purchase Price shall be made equal to the Allocated Value for each
applicable Financed Property, (b) the Allocated Deposit for each applicable
Financed Property shall remain in escrow pending consummation of the transfer of
such applicable Financed Property and (c) the Purchaser shall remain obligated
to acquire and Tedeschi Realty, Cove Road, and Tedeschi-Norwell shall remain
obligated to sell the applicable Financed Properties in accordance with the
terms of this Agreement (for a purchase price equal to the Allocated Value for
each of the applicable Financed Properties); mutatis, mutandis, provided,
however, that if the applicable Consents and/or Financing Assignment and
Assumption Documents to be executed by Hancock are not obtained within one
hundred twenty (120) days after the Closing, (i) the Purchaser shall have the
right, by written notice delivered to the Sellers and the Escrow Agent at any
time thereafter, to terminate the Purchaser’s and the Sellers’ respective
obligations under this Agreement relating to any applicable Financed Property
(each such notice, a “Purchaser’s Post-Closing Termination Notice”), the
Allocated Deposit for the applicable Financed Property shall be promptly
returned to the Purchaser by the Escrow Agent upon the Escrow Agent’s receipt of
such Purchaser’s Post-Closing Termination Notice and the parties hereto shall
have no further rights, liabilities or obligations under this Agreement with
respect to the applicable Financed Property and (ii) the Sellers shall have the
right, by written notice delivered to the Purchaser and the Escrow Agent at any
time thereafter, to terminate the Purchaser’s and the Sellers’ respective
obligations under this Agreement relating to any applicable Financed Property
(each such notice, a “Sellers’ Post-Closing Termination Notice”), the Allocated
Deposit for each applicable Financed Property shall be promptly returned to the
Purchaser by the Escrow Agent upon the Escrow Agent’s receipt of such Sellers’
Post-Closing Termination Notice and the parties hereto shall have no further
rights, liabilities or obligations under this Agreement with respect to the
applicable Financed Property.

Immediately upon the Sellers’ receipt of the applicable Consent and/or Financing
Assignment and Assumption Documents to be executed by Hancock relating to any
applicable Financed Property, the Sellers shall (x) provide a copy thereof to
the Purchaser and (y) notify the Purchaser and the Escrow Agent in writing (each
such notice, a “Subsequent Closing Notice”) of the date selected by the Sellers
for consummation of the transfer of the applicable Financed Property (each such
applicable date, a “Subsequent Closing Date”); provided, however, that the

83


--------------------------------------------------------------------------------


date selected by the Sellers to be a Subsequent Closing Date shall be no less
than five (5) Business Days nor more than ten (10) Business Days after the date
of the applicable Subsequent Closing Notice.  The consummation of the transfer
of the applicable Financed Property shall occur on the applicable Subsequent
Closing Date, in accordance with the provisions of Article 8, mutatis, mutandis.

The parties’ respective obligations under this Section 10.2 shall survive the
Closing.

Section 10.3.        Rejected Properties.  In the event that, at the original or
extended time for performance, any Unresolved Material Matters exist and the
Purchaser has not elected to waive such Unresolved Material Matters, either the
Sellers or the Purchaser may elect, in writing, to treat any applicable Property
as a “Rejected Property”, in which event, the Purchaser and the Sellers shall
remain obligated to perform their obligations hereunder (subject to the other
terms and conditions of this Agreement) and all of the Assets other than the
Rejected Property (and any Assets related thereto) shall be transferred to the
Purchaser, provided, however, that (i) the Purchaser shall have no further
obligations or liabilities with respect to any such Rejected Property, (ii) the
Purchaser shall be entitled to a credit toward the Purchase Price for each
Rejected Property in an amount equal to the Allocated Value for the Rejected
Property and (iii) in no event shall more than three (3) Properties be treated
as Rejected Properties (including, without limitation, any rejection of the
Orleans Property and/or the Middleboro Property pursuant to Section 3.4(s));
provided, however, that for the purposes of this Section 10.3, (x) the first
Property rejected pursuant to Article 6 as a result of any casualty or
condemnation shall not be deemed to be a Rejected Property (provided, that, any
additional Properties rejected pursuant to Article 6 as a result of any casualty
or condemnation shall thereafter be deemed Rejected Properties) and (y) to the
extent that any of the Financed Properties are not conveyed to the Purchaser in
accordance with the terms of Section 10.2, such Financed Property shall not be
deemed to be a Rejected Property.  Notwithstanding anything herein to the
contrary, any uncured breach by the Sellers of their obligations under this
Agreement relating to any particular Property that exists as of the Closing Date
shall entitle the Purchaser to exercise its remedies to reject such Property
under this Section 10.3 and in such event that the Purchaser so rejects any
Property as a result of any such breach by the Sellers, such rejection shall be
the Purchaser’s sole and exclusive remedy relating to such breach.  The
provisions of this Section 10.3 shall survive the consummation of the Closing.

ARTICLE 11

Termination and Default

Section 11.1.        Termination without Default.  Except as provided in
Section 11.2, Section 11.3 and Section 11.4, if the sale of the Assets is not
consummated because of the failure of any condition precedent to the Purchaser’s
or the Sellers’ obligations expressly set forth in this Agreement and such
condition is not waived (or, as set forth in Section 3.1 or Section 3.2, deemed
to be waived) by the applicable party, such party may terminate this Agreement
by written notice to the other and the Escrow Agent, whereupon the Deposit shall
promptly be returned by the Escrow Agent to the Purchaser and the parties hereto
shall have no further rights or obligations hereunder, except for those that
specifically survive the termination of this Agreement.

84


--------------------------------------------------------------------------------


Section 11.2.        Purchaser’s Default.  If the Sellers shall have performed
or tendered performance of all of their material obligations under this
Agreement and if the sale contemplated hereby is not consummated because of a
default by the Purchaser in its obligation to purchase the Assets in accordance
with the terms of this Agreement, which default is not cured by the Purchaser
within three (3) Business Days after receipt of written notice from the Sellers,
then (a) the Sellers may terminate this Agreement by written notice to the
Purchaser and the Escrow Agent; (b) the Escrow Agent shall promptly pay the
Deposit to the Sellers and the Deposit shall be retained by the Sellers as
liquidated damages; (c) the Purchaser shall pay any fees and/or charges of the
Escrow Agent for its services as Escrow Agent hereunder and (d) the parties
hereto shall have no further rights, liabilities or obligations under this
Agreement, except such rights, liabilities and obligations that expressly
survive the termination of this Agreement.  THE PURCHASER AND THE SELLERS
ACKNOWLEDGE THAT THE DAMAGES TO THE SELLERS IN THE EVENT OF A BREACH OF THIS
AGREEMENT BY THE PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT
THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE
ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY THE SELLERS IF THE TRANSACTION
SHOULD FAIL TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE
CIRCUMSTANCES EXISTING AS OF THE EFFECTIVE DATE AND UNDER THE CIRCUMSTANCES THAT
THE SELLERS AND THE PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE TIME OF
SUCH BREACH.  THE PURCHASER AND THE SELLERS AGREE THAT EXCEPT FOR MATTERS
SPECIFICALLY SURVIVING THE CLOSING OR ANY EARLIER TERMINATION OF THIS AGREEMENT,
THE SELLERS’ RIGHT TO RETAIN THE DEPOSIT SHALL BE THE SELLERS’ SOLE REMEDY, AT
LAW AND IN EQUITY, FOR ANY BREACH BY THE PURCHASER OF THE TERMS OF THIS
AGREEMENT.

THE SELLERS IRREVOCABLY WAIVE THE RIGHT TO SEEK OR OBTAIN ANY OTHER LEGAL OR
EQUITABLE REMEDIES, INCLUDING THE REMEDIES OF DAMAGES AND SPECIFIC PERFORMANCE.

The provisions of this Section 11.2 shall survive any termination of this
Agreement pursuant to this Section 11.2.

Section 11.3.        Sellers’ Default.  If, as of the Closing Date, the Sellers
shall have failed to perform, in any material respect, any of the covenants and
agreements contained in this Agreement which are to be performed by the Sellers,
then, the Purchaser may:


(A)           TAKE ANY AND ALL LEGAL ACTIONS NECESSARY TO COMPEL THE SELLERS’
SPECIFIC PERFORMANCE HEREUNDER AND TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT; OR


(B)           TERMINATE THIS AGREEMENT BY NOTICE TO THE SELLERS AND THE ESCROW
AGENT, IN WHICH EVENT (I) THE ESCROW AGENT SHALL PROMPTLY RETURN THE DEPOSIT TO
THE PURCHASER, (II) THE SELLERS SHALL REIMBURSE THE PURCHASER FOR THE
PURCHASER’S ACTUAL OUT OF POCKET COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES, COSTS AND DISBURSEMENTS) RELATED TO THE NEGOTIATION OF THIS
AGREEMENT AND THE TRANSACTION CONTEMPLATED HEREBY AND THE PURCHASER’S DUE
DILIGENCE, UP TO A MAXIMUM AMOUNT OF TWO MILLION DOLLARS ($2,000,000), (III) THE
SELLERS SHALL PAY ANY FEES AND/OR CHARGES OF THE ESCROW AGENT FOR ITS SERVICES
AS ESCROW AGENT HEREUNDER AND (IV) THE

85


--------------------------------------------------------------------------------



PARTIES HERETO SHALL HAVE NO FURTHER RIGHTS, LIABILITIES OR OBLIGATIONS UNDER
THIS AGREEMENT, EXCEPT SUCH RIGHTS, LIABILITIES AND OBLIGATIONS THAT EXPRESSLY
SURVIVE THE TERMINATION OF THIS AGREEMENT;

provided, however, it is acknowledged and agreed that (i) in no event shall the
Sellers be deemed to be in default of their obligations hereunder as a
consequence of any failure to satisfy any Closing Condition that is not solely
within the control of the Sellers (it being agreed, however, that the foregoing
shall not limit the provisions of Section 11.1 hereof or any other provision
expressly set forth herein relating to the failure to satisfy any such Closing
Condition) and (ii) as a condition precedent to the Purchaser exercising any
right to bring an action for specific performance as the result of Sellers’
default hereunder, the Purchaser must commence such action within one hundred
twenty (120) days after the occurrence of such default (and any failure to
timely commence such an action for specific performance within such one hundred
twenty (120) day period shall be deemed a waiver by the Purchaser of its right
to commence such an action).

The provisions of this Section 11.3 shall survive any termination of this
Agreement pursuant to this Section 11.3.

Section 11.4.        Breach of Representations.  Subject to the provisions of
Section 7.2, the Sellers agree that the Sellers shall be liable for any direct
and actual out-of-pocket damages (but not any consequential damages) resulting
from any breach, in any material respect, of any of the Express Representations
and Warranties or any representation made in any Landlord Estoppel Certificate,
but only to the extent that the aggregate of all such damages incurred by the
Purchaser is greater than the Limitation Threshold and in the event that the
aggregate of all such damages exceeds the Limitation Threshold, subject to the
provisions of the immediately following paragraph, the Sellers shall be liable
for the entire amount of the damages incurred by the Purchaser up to the Maximum
Aggregate Liability.  In no event shall the Sellers’ aggregate liability for any
breach of any of the Express Representations and Warranties exceed the Maximum
Aggregate Liability.  Notwithstanding anything to the contrary set forth herein
(a) in the event that, subject to Section 7.2, the Purchaser has actual
knowledge or is deemed to know, prior to the Closing, that any of the Express
Representations and Warranties made herein was not true and correct, in all
material respects, as of the Effective Date, then, the Purchaser may either (i)
waive any such breach and consummate the Closing without any reduction or credit
to the Purchase Price or (ii) terminate this Agreement by written notice to the
Sellers and the Escrow Agent, whereupon the Deposit shall be promptly returned
to the Purchaser by the Escrow Agent and the parties hereto shall have no
further rights, liabilities or obligations under this Agreement, except such
rights, liabilities and obligations that expressly survive the termination of
this Agreement and (b) in the event that the Closing is consummated, the
Purchaser hereby expressly waives, relinquishes and releases any right or remedy
available to it at law, in equity, under this Agreement or otherwise to make a
claim against the Sellers for damages that the Purchaser may incur, or to
rescind this Agreement and the transaction consummated, as the result of any of
the Express Representations and Warranties being untrue, inaccurate or incorrect
if the Purchaser had actual knowledge or is deemed to know that any such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing.

Any and all Landlord Estoppel Certificates shall be subject to the Estoppel
Threshold Limit.  In the event that the Purchaser incurs actual and direct
out-of-pocket damages (but not including any consequential damages) arising out
of a breach of any representation or warranty set forth in any Landlord Estoppel
Certificate, (1) the first ONE MILLION DOLLARS

86


--------------------------------------------------------------------------------


($1,000,000.00) of such damages (the “Estoppel Threshold Limit”) shall apply
against, and be counted towards, the Maximum Aggregate Liability (with the
Sellers being nevertheless liable to the Purchaser therefor) and (2)
notwithstanding anything to the contrary set forth herein, the Sellers shall be
liable to the Purchaser for any such damages in excess of the Estoppel Threshold
Limit, and any such excess shall not apply against, and shall not be counted
towards, the Maximum Aggregate Limit.

The Express Representations and Warranties and the representations made in the
Landlord Estoppel Certificates shall survive the Closing until the Expiration
Date, and no action or proceeding thereon shall be valid or enforceable, at law
or in equity, if the Purchaser has not asserted a claim against the Sellers with
respect thereto prior to the expiration of such survival period and a legal
proceeding with respect thereto is not commenced within thirty (30) days after
the expiration of such survival period.

The terms and conditions of this Section 11.4 shall survive the Closing.

ARTICLE 12

Miscellaneous

Section 12.1.        Entire Agreement.  This Agreement and the Access Agreements
constitute the entire agreement between the parties hereto with respect to the
transaction contemplated herein.  This Agreement supersedes all prior
discussions, understandings or agreements (excluding the Access Agreements)
between the parties.  All Exhibits and Schedules attached hereto are a part of
this Agreement and are incorporated herein by reference.

Section 12.2.        Binding on Successors and Assigns.  Subject to Section
12.3, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

Section 12.3.        Assignment by the Purchaser.  The Sellers may not assign
any of their rights under this Agreement without the Purchaser’s prior written
consent, which consent may be granted, conditioned or withheld in the
Purchaser’s sole and absolute discretion.  The Purchaser may not assign its
rights under this Agreement without the Sellers’ prior written consent, which
consent may be granted, conditioned or withheld in the Sellers’ sole and
absolute discretion; provided, that, notwithstanding the foregoing, (a) upon ten
(10) days prior notice to the Sellers, the Purchaser may designate one or more
Affiliates of the Purchaser to take title to the Assets and (b) no such
designation of any one or more title nominees shall release the Purchaser of any
of its obligations hereunder.  For purposes of the foregoing, “Affiliate” shall
also include any Affiliate of Dividend Capital Total Advisers LLC, Dividend
Capital Total Realty Operating Partnership LP or Dividend Capital Total Realty
Trust, Inc.

Section 12.4.        Seller Representative.  The Sellers hereby appoint Tedeschi
Realty, acting by or through any one or more of its duly authorized officers, as
their representative (the “Seller Representative”) to act for the Sellers with
respect to all matters relating to this Agreement, including, without
limitation, the (a) waiver of one or more of the conditions set forth herein;
(b) amendment or modification of this Agreement or any other document delivered
in connection herewith; (c) exercise of any right or remedy hereunder; (d) grant
or denial of any consent or approval; and (e) receipt or delivery of all
notices, requests, demands or other

87


--------------------------------------------------------------------------------


communications required or permitted under this Agreement.  The appointment of
the Seller Representative is coupled with an interest, is irrevocable and shall
not be revoked by, and shall survive, the liquidation, dissolution or bankruptcy
of any Seller.  The Purchase Price (after giving effect to all adjustments and
allocations as herein provided) shall be paid to the Seller Representative or as
it may direct on behalf of and for the benefit of all of the Sellers.  The
Seller Representative, in turn, will remit to each other Seller hereunder so
much of the Purchase Price as each such other Seller may be entitled to
receive.  The Purchaser shall have no responsibility with respect to the
distribution of the Purchase Price among or to the Sellers except for the
payment thereof to the Seller Representative and shall be entitled to rely on
any direction, consent, agreement or other communication (written or oral) from
the Seller Representative as binding on each Seller, without duty of inquiry.

Section 12.5.        Waiver.  Except as otherwise expressly provided herein, the
excuse or waiver of the performance by a party of any obligation of the other
party under this Agreement shall only be effective if evidenced by a written
statement signed by the party so excusing or waiving.  No delay in exercising
any right or remedy shall constitute a waiver thereof, and no waiver by the
Sellers or the Purchaser of the breach of any covenant of this Agreement shall
be construed as a waiver of any preceding or succeeding breach of the same or
any other covenant or condition of this Agreement.

Section 12.6.        Governing Law.


(A)           THIS AGREEMENT SHALL BE CONSTRUED AND THE RIGHTS AND OBLIGATIONS
OF THE SELLERS AND THE PURCHASER HEREUNDER DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


(B)           FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING INVOLVING THIS
AGREEMENT, THE PARTIES HERETO HEREBY EXPRESSLY SUBMIT TO THE JURISDICTION OF ALL
FEDERAL AND STATE COURTS SITTING IN THE COMMONWEALTH OF MASSACHUSETTS AND
CONSENT THAT ANY ORDER, PROCESS, NOTICE OF MOTION OR OTHER APPLICATION TO OR BY
ANY SUCH COURT OR JUDGE THEREOF MAY BE SERVED WITHIN OR WITHOUT SUCH COURT’S
JURISDICTION BY REGISTERED MAIL OR BY PERSONAL SERVICE, PROVIDED THAT A
REASONABLE TIME FOR APPEARANCE IS ALLOWED, AND THE PARTIES HERETO AGREE THAT
SUCH COURTS SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY SUCH SUIT, ACTION OR
PROCEEDING COMMENCED BY EITHER OR BOTH OF SAID PARTIES.  IN FURTHERANCE OF SUCH
AGREEMENT, EACH OF THE PARTIES HERETO AGREES UPON THE REQUEST OF ANY OTHER PARTY
HERETO TO DISCONTINUE (OR AGREE TO THE DISCONTINUANCE OF) ANY SUCH SUIT, ACTION
OR PROCEEDING PENDING IN ANY OTHER JURISDICTION.


(C)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY FEDERAL
OR STATE COURT SITTING IN THE COMMONWEALTH OF MASSACHUSETTS AND HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


(D)           IN RECOGNITION OF THE BENEFITS OF HAVING ANY DISPUTES WITH RESPECT
TO THIS AGREEMENT RESOLVED BY AN EXPERIENCED AND EXPERT PERSON, THE SELLERS AND
THE PURCHASER HEREBY AGREE THAT ANY SUIT, ACTION, OR PROCEEDING, WHETHER CLAIM
OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY ANY PARTY HERETO ON OR WITH RESPECT TO
THIS AGREEMENT OR WHICH IN ANY WAY RELATES, DIRECTLY OR INDIRECTLY, TO THIS
AGREEMENT OR ANY EVENT, TRANSACTION, OR OCCURRENCE ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT OR ANY PROPERTY, OR THE DEALINGS OF THE PARTIES
WITH RESPECT

88


--------------------------------------------------------------------------------



THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  EACH PARTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR
PROCEEDING.

Section 12.7.        Counterparts.  This Agreement may be executed in any number
of counterparts and it shall be sufficient that the original or facsimile
signature of each party appear on one or more such counterparts.  All
counterparts shall collectively constitute a single agreement.

Section 12.8.        Notices.  All notices or other communications required or
provided to be sent by any party (collectively, “Notices”) shall be in writing
and shall be sent by: (a) United States Postal Service, certified mail, return
receipt requested, (b) any nationally known overnight delivery service for next
day delivery, (c) delivery in person, (d) confirmed facsimile or (e) confirmed
electronic transmission, with an original copy thereof transmitted to the
recipient by one of the means described in subsection (a) through (c) no later
than three (3) Business Days thereafter.  All notices shall be deemed to have
been given upon receipt or refusal of delivery, whichever first occurs ;
provided, however, that if the Notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have either knowledge or written notice delivered in accordance with this
section, then the first attempted delivery shall be deemed to constitute
delivery; and, provided, further, however, that Notices given by facsimile, PDF
or email shall be deemed given when received by facsimile, PDF or email, as the
case may be.  All notices shall be addressed to the parties at the addresses
below:

To the Sellers:

 

Tedeschi Realty Corporation

 

 

14 Howard Street

 

 

Rockland, Massachusetts 02370

 

 

Attention: Terrence C. Tedeschi

 

 

Facsimile: (781) 871-6970

 

 

E-mail: tct@tedeschirealty.com

 

 

 

 

 

and

 

 

 

 

 

Tedeschi Realty Corporation

 

 

14 Howard Street

 

 

Rockland, Massachusetts 02370

 

 

Attention: Eugene V. Blanchard, Esq.

 

 

Facsimile: (781) 871-6970

 

 

E-mail: eblanchard@tedeschirealty.com

 

with a copy to:Nutter, McClennen & Fish, LLP

 

 

155 Seaport Boulevard

 

 

Boston, MA 02210

 

 

Attention: Paul R. Eklund, Esq.

 

 

Facsimile: (617) 310-9303

 

 

E-mail: peklund@nutter.com

 

89


--------------------------------------------------------------------------------


 

To the Purchaser:

 

TRT Acquisitions LLC

 

 

c/o Dividend Capital Total Realty Trust

 

 

518 17th Street, 17th Floor

 

 

Denver, CO 80202

 

 

Attention: Greg Moran

 

 

Facsimile: (303) 996-8486

 

 

E-mail: gmoran@dividendcapital.com

 

 

 

 

 

and

 

 

 

 

 

Dividend Capital Group

 

 

518 17th Street, 17th Floor

 

 

Denver, Colorado 80202

 

 

Attention: Gary M. Reiff, Esq.

 

 

Facsimile: 303-869-4602

 

 

E-mail: greiff@blackcreekcapital.com

 

 

 

 

 

and

 

 

 

 

 

Brownstein Hyatt Farber Schreck, P.C.

 

 

410 17th Street, Suite 2200

 

 

Denver, CO 80202-4437

 

 

Attention: Bruce A. James, Esq,

 

 

Facsimile: 303-223-1111

 

 

E-Mail: bjames@bhfs.com

 

 

 

To the Escrow Agent:

 

First American Title Insurance Company

 

 

National Commercial Services

 

 

101 Huntington Avenue, 13th Floor

 

 

Boston, MA 02199

 

 

Attention: Harry Stoddard

 

 

Facsimile: 617-247-8648

 

 

E-mail: hstoddard@firstam.com

 

Any address or name specified above may be changed by notice given by the party
requesting such change to the other parties hereto in accordance with this
Section 12.8.  The inability to deliver notice because of a changed address of
which no notice was given as provided above, or because of rejection or other
refusal to accept any notice, shall be deemed to be the receipt of the notice as
of the date of such inability to deliver or rejection or refusal to accept.  Any
notice to be given by any party hereto may be given by the counsel for such
party.

Section 12.9.        Third Parties.  Nothing in this Agreement, whether express
or implied is intended to confer any rights or remedies under or by reason of
this Agreement on any Persons other than the parties hereto and their respective
legal representatives, successors and permitted assigns.  No Person, other than
the Purchaser, the Sellers and the Escrow Agent may rely hereon or derive any
benefit hereby as a third party beneficiary or otherwise.

Section 12.10.      IRS Real Estate Sales Reporting.  The Purchaser and the
Sellers hereby agree that the Title Company shall act as “the person responsible
for closing” the

90


--------------------------------------------------------------------------------


transaction which is the subject of this Agreement pursuant to Section 6045(e)
of the Code and shall prepare and file all informational returns, including IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.

Section 12.11.      Time Periods.  Any reference in this Agreement to the time
for the performance of obligations or elapsed time shall mean consecutive
calendar days, months, or years, as applicable.  In computing any period of time
under this Agreement, the date of the act or event from which the designated
period of time begins to run shall not be included.  In the event the time for
performance of any obligation hereunder expires on a day that is not a Business
Day, the time for performance shall be extended to the next Business Day.

Section 12.12.      Modification of Agreement.  No modification of this
Agreement shall be deemed effective unless in writing and signed by the Sellers
and the Purchaser and the parties hereto waive all rights to claim that this
Agreement has been modified as a consequence of any oral understanding or any
course of conduct.  The Escrow Agent’s signature hereon shall not be a
prerequisite to the binding nature of this Agreement on the Purchaser and the
Sellers, and the same shall become fully effective upon execution by the
Purchaser and the Seller, and the signature of the Escrow Agent will not be
necessary to amend any provision of this Agreement other than amendments or
modifications to Section 2.3(b).

Section 12.13.      Further Assurances.  From time to time before or after the
Closing, at no additional consideration, the parties hereto each agree that they
will promptly, upon the request of any other party hereto, (a) execute and
deliver (to any other party hereto or to the Escrow Agent, as may be
appropriate) all further instruments and (b) perform (or cause the performance
of) any other acts, in each instance, that may reasonably requested or
appropriate to evidence or give effect to the provisions of this Agreement and
which are consistent with the provisions of this Agreement (including, without
limitation, providing each other with such access to their books and records as
may be reasonably necessary).  The provisions of this Section 12.13 shall
survive the Closing.  Without limiting the foregoing, (i) in the event that from
and after the Closing, any Seller receives (x) any notice under any of the Lease
Documents relating to any period from and after the Closing Date or (y) any
correspondence regarding any of the Assets that the Person sending such
correspondence intended to direct to the then current owner of such Asset, such
Seller shall promptly forward the same to the Purchaser and (ii) in the event
that from and after the Closing, the Purchaser receives (x) any notice under any
of the Lease Documents relating to any period prior to the Closing Date or (y)
any correspondence regarding any of the Assets that the Person sending such
correspondence intended to direct to the owner of such Asset for any period
prior to the Closing Date, the Purchaser shall promptly forward the same to the
Sellers.

Section 12.14.      Descriptive Headings; Word Meaning.  The descriptive
headings of the paragraphs of this Agreement are inserted for convenience only
and shall not control or affect the meaning or construction of any provisions of
this Agreement.  Words such as “herein”, “hereinafter”, “hereof” and “hereunder”
when used in reference to this Agreement, refer to this Agreement as a whole and
not merely to a subdivision in which such words appear, unless the context
otherwise requires.  The singular shall include the plural and the masculine
gender shall include the feminine and neuter, and vice versa, unless the context
otherwise requires.  The word “including” shall not be restrictive and shall be
interpreted as if followed by the words “without limitation.”  As used in this
Agreement, reference to dollar amounts shall mean the lawful money of the United
States of America.

91


--------------------------------------------------------------------------------


References in this Agreement to the Closing Date shall be deemed, in each
instance, to refer to the Closing Date as the same may be extended hereunder.

Section 12.15.      Time of the Essence.  Time is of the essence of this
Agreement and all covenants and deadlines hereunder.  Without limiting the
foregoing, the Purchaser and the Sellers hereby confirm their intention and
agreement that time shall be of the essence of each and every provision of this
Agreement, notwithstanding any subsequent modification or extension of any date
or time period that is provided for under this Agreement.  The agreement of the
Purchaser and the Sellers that time is of the essence of each and every
provision of this Agreement shall not be waived or modified by any conduct of
the parties and may only be modified or waived by the express written agreement
of the Purchaser and the Sellers.

Section 12.16.      Construction of Agreement.  This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both the Purchaser and the Sellers have
contributed substantially and materially to the preparation of this Agreement.

Section 12.17.      Liability.


(A)           SELLERS’ LIABILITIES.  THE PURCHASER HEREBY ACKNOWLEDGES AND
AGREES THAT EACH OF THE PARTIES THAT CONSTITUTE THE SELLERS ARE REFERRED TO
COLLECTIVELY AS THE SELLERS MERELY FOR THE SAKE OF CONVENIENCE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT (A) THE OBLIGATIONS OF EACH SELLER HEREUNDER ARE SEVERAL AND NOT
JOINT AND SEVERAL, (B) THE PURCHASER’S RECOURSE AGAINST THE SELLERS (I) FOR A
BREACH OF ANY SELLER’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE SELLERS’
DOCUMENTS, OR (II) UNDER ANY LAW, RULE OR REGULATION RELATING TO ANY PROPERTY,
SHALL BE LIMITED TO RECOURSE AGAINST SUCH DEFAULTING SELLER AND MAY BE SATISFIED
ONLY FROM THE ASSETS OF SUCH DEFAULTING SELLER AND (C) IN NO EVENT SHALL ANY
CONSTITUENT MEMBER IN OR AGENT OF ANY SELLER, NOR ANY ADVISOR, TRUSTEE,
DIRECTOR, OFFICER, EMPLOYEE, BENEFICIARY, SHAREHOLDER, MEMBER, PARTNER,
PARTICIPANT, REPRESENTATIVE OR AGENT OF ANY PARTNERSHIP, LIMITED LIABILITY
COMPANY, CORPORATION, TRUST OR OTHER ENTITY THAT HAS OR ACQUIRES A DIRECT OR
INDIRECT INTEREST IN ANY SELLER, HAVE ANY PERSONAL LIABILITY, DIRECTLY OR
INDIRECTLY, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE SELLERS’
DOCUMENTS, AND THE PURCHASER AND ITS SUCCESSORS AND ASSIGNS, SHALL, EXCEPT IN
THE EVENT OF A BREACH OF SECTION 3.4(N) HEREOF OR ANY BANKRUPTCY PROCEEDING
AFFECTING THE UMBRELLA GUARANTOR WHILE THE UMBRELLA GUARANTY REMAINS IN EFFECT,
LOOK SOLELY TO EACH SELLER’S ASSETS FOR THE PAYMENT OF ANY CLAIM OR FOR ANY
PERFORMANCE OF ANY OBLIGATION HEREUNDER.  THE PURCHASER, ON BEHALF OF ITSELF AND
ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES ANY AND ALL SUCH PERSONAL LIABILITY,
EXCEPT IN THE EVENT OF A BREACH OF SECTION 3.4(N) HEREOF OR ANY BANKRUPTCY
PROCEEDING AFFECTING THE UMBRELLA GUARANTOR WHILE THE UMBRELLA GUARANTY REMAINS
IN EFFECT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, NEITHER THE NEGATIVE CAPITAL ACCOUNT OF ANY CONSTITUENT MEMBER OR
PARTNER IN ANY SELLER (OR IN ANY DIRECT OR INDIRECT CONSTITUENT MEMBER OR
PARTNER OF ANY SELLER), NOR ANY OBLIGATION OF ANY CONSTITUENT MEMBER OR PARTNER
IN ANY SELLER (OR IN ANY DIRECT OR INDIRECT CONSTITUENT MEMBER OR PARTNER OF ANY
SELLER) TO RESTORE A NEGATIVE CAPITAL ACCOUNT OR TO CONTRIBUTE CAPITAL TO ANY
SELLER (OR TO ANY DIRECT OR INDIRECT CONSTITUENT MEMBER OR PARTNER OF SELLER),
SHALL AT ANY TIME BE DEEMED TO BE THE PROPERTY OR AN ASSET OF THE APPLICABLE
SELLER OR ANY SUCH OTHER CONSTITUENT MEMBER OR PARTNER (AND NEITHER THE
PURCHASER NOR ANY OF ITS SUCCESSORS OR ASSIGNS SHALL HAVE ANY RIGHT TO COLLECT,
ENFORCE OR PROCEED AGAINST OR WITH RESPECT TO ANY SUCH NEGATIVE CAPITAL ACCOUNT
OF A MEMBER’S OR PARTNER’S OBLIGATION TO RESTORE OR CONTRIBUTE).

92


--------------------------------------------------------------------------------



(B)           PURCHASER’S LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT, IN NO EVENT
SHALL ANY CONSTITUENT MEMBER IN OR AGENT OF THE PURCHASER, NOR ANY ADVISOR,
TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE, BENEFICIARY, SHAREHOLDER, MEMBER, PARTNER,
PARTICIPANT, REPRESENTATIVE OR AGENT OF ANY PARTNERSHIP, LIMITED LIABILITY
COMPANY, CORPORATION, TRUST OR OTHER ENTITY THAT HAS OR ACQUIRES A DIRECT OR
INDIRECT INTEREST IN THE PURCHASER, HAVE ANY PERSONAL LIABILITY, DIRECTLY OR
INDIRECTLY, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE PURCHASER’S
DOCUMENTS, AND, SUBJECT EXPRESSLY TO THE PROVISIONS OF SECTION 11.2 HEREOF, THE
SELLERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, SHALL LOOK SOLELY TO THE
PURCHASER’S ASSETS FOR THE PAYMENT OF ANY CLAIM OR FOR ANY PERFORMANCE OF ANY
OBLIGATION HEREUNDER.  EACH SELLER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND
ASSIGNS, HEREBY WAIVES ANY AND ALL SUCH PERSONAL LIABILITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NEITHER THE NEGATIVE
CAPITAL ACCOUNT OF ANY CONSTITUENT MEMBER OR PARTNER IN THE PURCHASER (OR IN ANY
DIRECT OR INDIRECT CONSTITUENT MEMBER OR PARTNER OF THE PURCHASER), NOR ANY
OBLIGATION OF ANY CONSTITUENT MEMBER OR PARTNER IN THE PURCHASER (OR IN ANY
DIRECT OR INDIRECT CONSTITUENT MEMBER OR PARTNER OF THE PURCHASER) TO RESTORE A
NEGATIVE CAPITAL ACCOUNT OR TO CONTRIBUTE CAPITAL TO THE PURCHASER (OR TO ANY
DIRECT OR INDIRECT CONSTITUENT MEMBER OR PARTNER THE PURCHASER), SHALL AT ANY
TIME BE DEEMED TO BE THE PROPERTY OR AN ASSET OF THE PURCHASER OR ANY SUCH OTHER
CONSTITUENT MEMBER OR PARTNER (AND NEITHER THE SELLERS NOR ANY OF THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS SHALL HAVE ANY RIGHT TO COLLECT, ENFORCE OR
PROCEED AGAINST OR WITH RESPECT TO ANY SUCH NEGATIVE CAPITAL ACCOUNT OF A
MEMBER’S OR PARTNER’S OBLIGATION TO RESTORE OR CONTRIBUTE).

Section 12.18.      Portfolio Sale.  The Sellers and the Purchaser hereby
acknowledge and agree that the Assets shall be purchased in their entirety.  In
furtherance thereof, except as otherwise expressly provided in Article 6,
Section 10.2 and Section 10.3, in the event that any Closing Condition is not
satisfied with respect to less than all of the Properties which entitles the
Purchaser to exercise its remedies under this Agreement, the Purchaser shall
have no right or obligation to purchase less than all of the Assets.

Section 12.19.      Severability.  The parties hereto intend and believe that
each provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions.  If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.

Section 12.20.      No Recording.  Neither the Purchaser nor its agents or
representatives shall record or file this Agreement or any notice or memorandum
hereof in any public records.  The Purchaser hereby irrevocably appoints each
Seller as its true and lawful attorney-in-fact, coupled with an interest, solely
for the purpose of executing and recording such documents and performing such
other acts as may be necessary to terminate any recording or filing of this
Agreement in violation of this Section.

93


--------------------------------------------------------------------------------


Section 12.21.      Standard of Conduct.  Except as otherwise expressly provided
herein, whenever the consent or approval by either party is required by any term
or provision of this Agreement, such consent or approval shall not be
unreasonably withheld, conditioned or delayed and shall be subject to the
standard of commercial reasonableness under all the circumstances.

Section 12.22.      Attorneys’ Fees.  Should any action be brought arising out
of this Agreement, including, without limitation, any action for declaratory or
injunctive relief, the prevailing party shall be entitled to reasonable
attorneys’ fees and costs and expenses of investigation, all as actually
incurred, including, without limitation, attorneys’ fees, costs and expenses of
investigation incurred in appellate proceedings or in any action or
participation in, or in connection with, any case or proceeding under the laws
of the United States of America.

Section 12.23.      Post-Closing Access to Records.  Upon receipt by the Sellers
of the Purchaser’s reasonable written request at any time and from time to time
prior to the Expiration Date, the Sellers shall, during normal business hours,
make all of the Sellers’ records relating to each Property available to the
Purchaser, at a location to be designated by the Sellers, for inspection and
copying (at the Purchaser’s sole cost and expense).

Section 12.24.      Information and Audit Cooperation.  Within seventy (75) days
after the Closing Date, the Sellers shall allow the Purchaser’s auditors access
to the books and records of the Sellers relating to the operation of the
Properties for the two year period prior to the Closing Date to enable the
Purchaser to comply with any financial reporting requirements applicable to the
Purchaser, upon at least three (3) Business Days prior written notice to the
Sellers. In addition, the Sellers shall provide the Purchaser’s designated
independent auditors a representation letter regarding the books and records of
the Properties in substantially the form attached hereto as EXHIBIT MM.

Section 12.25.      No Implied Agreement.  Neither the Sellers nor the Purchaser
shall have any obligations in connection with the transaction contemplated by
this Agreement unless each of the Sellers and the Purchaser, each acting in its
sole discretion, elect to execute and deliver this Agreement to the other
party.  No correspondence, course of dealing or submission of drafts or final
versions of this Agreement between the Sellers and the Purchaser shall be deemed
to create any binding obligations in connection with the transaction
contemplated hereby, and no contract or obligation on the part of the Sellers or
the Purchaser shall arise unless and until this Agreement is fully executed by
each of the Sellers and the Purchaser.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

94


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Sellers and the Purchaser hereto have executed this
Agreement as of the date first written above.

 

 

SELLERS:

 

 

 

 

 

TEDESCHI REALTY CORPORATION, a
Massachusetts corporation

 

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

Title: President

 

 

 

 

 

 

EASTWAY PLAZA LLC, a Massachusetts
limited liability company

 

 

 

 

 

By:

Tedeschi Realty Corporation, a
Massachusetts corporation, its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

KINGSBURY SQUARE LLC, a
Massachusetts limited liability company

 

 

 

 

 

By:

Kingsbury SPM, Inc., a Massachusetts
corporation, its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

 

Title: President

 

 

 

 

 

 

 

BETA PROPERTIES LLC, a
Massachusetts limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Charles E. Fitzgibbons

 

 

 

 

Name: Charles E. Fitzgibbons

 

 

 

 

Title: Manager

 

 

 

 

 

 

T.D. MANSFIELD ASSOCIATES LLC, a
Massachusetts limited liability company

 

 

 

 

 

By:

Tedeschi Realty Corporation, a
Massachusetts corporation, its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

 

Title: President

 

 

95


--------------------------------------------------------------------------------


 

 

MERIDEN REALTY LLC, a Massachusetts
limited liability company

 

 

 

 

 

By:

Meriden SPM, Inc., a Massachusetts
corporation, its Manager

 

 

 

 

 

 

 

By:

/s/ Timothy N. Tedeschi

 

 

 

 

 

Name: Timothy N. Tedeschi

 

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

MIDDLEBORO ASSOCIATES LLC, a
Massachusetts limited liability company

 

 

 

 

 

By:

/s/ Charles E. Fitzgibbons

 

 

 

 

Name: Charles E. Fitzgibbons

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

/s/ Terrence C. Tedeschi

 

 

TERRENCE C. TEDESCHI, as TRUSTEE OF
HANWELL NOMINEE TRUST and not
individually

 

 

 

 

 

COVE ROAD LLC, a Massachusetts limited
liability company

 

 

 

 

 

By:

Tedeschi Realty Corporation, a
Massachusetts corporation, its Manager

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

 

Title: President

 

 

 

 

 

 

TEDESCHI NORWELL LLC, a Massachusetts
limited liability company

 

 

 

 

 

By:

Tedeschi Realty Corporation, a
Massachusetts corporation, its Manager

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

 

Title: President

 

 

96


--------------------------------------------------------------------------------


 

 

SKAKET ASSOCIATES LLC, a Massachusetts
limited liability company, as TRUSTEE OF
SKAKET ASSOCIATES NOMINEE TRUST

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

Title: Member

 

 

 

 

 

 

 

 

By:

/s/ Todd G. Thayer

 

 

 

 

Name: Todd G. Thayer

 

 

 

 

Title: Member

 

 

 

 

 

 

 

 

SANDWICH ASSOCIATES LLC, a
Massachusetts limited liability company, as
TRUSTEE OF SANDWICH ASSOCIATES

NOMINEE TRUST

 

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

Title: Member

 

 

 

 

 

 

TEDESCHI DARMAN COMPANY LLC, a
Massachusetts limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

Title: Manager

 

 

 

 

 

 

T. DELTA WEYMOUTH LLC, a Massachusetts
limited liability company

 

 

 

 

 

By:

Tedeschi Realty Corporation, a
Massachusetts corporation, its Manager

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

 

Title: President

 

 

 

 

 

 

BEDFORD & SCHOOL LLC, a Massachusetts
limited liability company

 

 

 

 

 

By:

Tedeschi Realty Corporation, a
Massachusetts corporation, its Manager

 

 

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

 

Title: President

 

 

97


--------------------------------------------------------------------------------


 

 

TD WHITMAN LLC, a Massachusetts limited
liability company, as TRUSTEE OF WHITMAN
ASSOCIATES NOMINEE TRUST

 

 

 

 

 

By:

/s/ Terrence C. Tedeschi

 

 

 

 

Name: Terrence C. Tedeschi

 

 

 

 

Title: Manager

 

 

98


--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

 

TRT ACQUISITIONS LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

DCTRT Real Estate Holdco LLC, a
Delaware limited liability company, its Sole
Member

 

 

 

 

 

 

By:

Dividend Capital Total Realty  Operating
Partnership LP, a Delaware limited
partnership, its Sole Member

 

 

By:

Dividend Capital Total Realty Trust Inc., a
Maryland corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Moran

 

 

 

 

Name: Greg Moran

 

 

 

Title: Vice President

 

99


--------------------------------------------------------------------------------


RECEIPT BY THE ESCROW AGENT

This Agreement, fully executed by both the Sellers and the Purchaser, has been
received by the Escrow Agent this 7th day of June, 2007 and by execution hereof,
Escrow Agent hereby covenants and agrees to be bound by the terms of this
Agreement that are applicable to it.

 

ESCROW AGENT

 

 

 

FIRST AMERICAN TITLE INSURANCE
COMPANY

 

 

 

 

 

By:

/s/ Harry G. Stoddard

 

 

Name: Harry G. Stoddard

 

Title:V.P.

 

100


--------------------------------------------------------------------------------